Exhibit 10.1

EXECUTION VERSION

 

 

 

 

LOGO [g656495g1115105903274.jpg]

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

November 15, 2018

among

MICHAEL KORS (USA), INC.

MICHAEL KORS HOLDINGS LIMITED

The Foreign Subsidiary Borrowers Party Hereto

The Guarantors Party Hereto

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

BARCLAYS BANK PLC

as Syndication Agent

BANK OF AMERICA, N.A., BNP PARIBAS, CITIBANK, N.A., ING (IRELAND) DAC, INTESA

SANPAOLO S.p.A., NEW YORK BRANCH, MUFG BANK, LTD. and U.S. BANK NATIONAL

ASSOCIATION,

as Co-Documentation Agents

and

HSBC BANK USA, NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL

ASSOCIATION

as Senior Managing Agents

 

 

JPMORGAN CHASE BANK, N.A. and BARCLAYS BANK PLC,

as Joint Bookrunners

JPMORGAN CHASE BANK, N.A., BARCLAYS BANK PLC, BNP PARIBAS, CITIBANK, N.A., ING

(IRELAND) DAC, INTESA SANPAOLO S.p.A., NEW YORK BRANCH, MERRILL LYNCH,

PIERCE, FENNER & SMITH INCORPORATED, MUFG BANK, LTD. and U.S. BANK NATIONAL

ASSOCIATION,

as Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

Table Of Contents

 

         Page   ARTICLE I Definitions      1  

SECTION 1.01.

 

DEFINED TERMS

     1  

SECTION 1.02.

 

CLASSIFICATION OF LOANS AND BORROWINGS

     42  

SECTION 1.03.

 

OTHER INTERPRETIVE PROVISIONS

     42  

SECTION 1.04.

 

ACCOUNTING TERMS; GAAP; PRO FORMA CALCULATIONS; EXCHANGE RATES; LIMITED
CONDITION ACQUISITIONS

     44  

SECTION 1.05.

 

STATUS OF OBLIGATIONS

     46  

SECTION 1.06.

 

CERTIFICATIONS

     46  

SECTION 1.07.

 

AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT

     46  

SECTION 1.08.

 

INTEREST RATES; LIBOR NOTIFICATION.

     47   ARTICLE II The Credits      47   SECTION 2.01.   COMMITMENTS; LOANS   
  47   SECTION 2.02.   LOANS AND BORROWINGS      48   SECTION 2.03.   REQUESTS
FOR BORROWINGS      49   SECTION 2.04.   DETERMINATION OF DOLLAR AMOUNTS      50
  SECTION 2.05.   SWINGLINE LOANS      50   SECTION 2.06.   LETTERS OF CREDIT   
  52   SECTION 2.07.   FUNDING OF BORROWINGS      57   SECTION 2.08.   INTEREST
ELECTIONS      58   SECTION 2.09.   TERMINATION AND REDUCTION OF COMMITMENTS   
  60   SECTION 2.10.   REPAYMENT OF LOANS; EVIDENCE OF DEBT      60  
SECTION 2.11.   PREPAYMENT OF LOANS      61   SECTION 2.12.   FEES      63  
SECTION 2.13.   INTEREST      65   SECTION 2.14.   ALTERNATE RATE OF INTEREST   
  67   SECTION 2.15.   INCREASED COSTS      68   SECTION 2.16.   BREAK FUNDING
PAYMENTS      70   SECTION 2.17.   TAXES      70   SECTION 2.18.   PAYMENTS
GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS      74   SECTION 2.19.  
MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS      76   SECTION 2.20.  
EXPANSION OPTION      77   SECTION 2.21.   ESCROW OF LOAN PROCEEDS      78  
SECTION 2.22.   JUDGMENT CURRENCY      79   SECTION 2.23.   DESIGNATION OF
FOREIGN SUBSIDIARY BORROWERS      79   SECTION 2.24.   DEFAULTING LENDERS     
80   SECTION 2.25.   FINANCIAL ASSISTANCE      81   SECTION 2.26.   INTEREST ACT
(CANADA)      83   SECTION 2.27.   EXTENSION OF MATURITY DATE.      83  
SECTION 2.28.   REFINANCING FACILITIES      85   ARTICLE III Representations and
Warranties      87  

 



--------------------------------------------------------------------------------

Table Of Contents

(continued)

 

         Page   SECTION 3.01.   ORGANIZATION; POWERS; SUBSIDIARIES      88  
SECTION 3.02.   AUTHORIZATION; ENFORCEABILITY      88   SECTION 3.03.  
GOVERNMENTAL APPROVALS; NO CONFLICTS      88   SECTION 3.04.   FINANCIAL
CONDITION; NO MATERIAL ADVERSE CHANGE      88   SECTION 3.05.   PROPERTIES     
88   SECTION 3.06.   LITIGATION      89   SECTION 3.07.   INVESTMENT COMPANY
STATUS      89   SECTION 3.08.   TAXES      89   SECTION 3.09.   ERISA      89  
SECTION 3.10.   DISCLOSURE      89   SECTION 3.11.   FEDERAL RESERVE REGULATIONS
     89   SECTION 3.12.   NO DEFAULT      89   SECTION 3.13.   ANTI-CORRUPTION
LAWS AND SANCTIONS      89   SECTION 3.14.   COMPLIANCE WITH THE SWISS TWENTY
NON-BANK RULE      90   ARTICLE IV Conditions      90   SECTION 4.01.  
EFFECTIVE DATE      90   SECTION 4.02.   EACH REVOLVING CREDIT EVENT      92  
SECTION 4.03.   ESCROW FUNDING DATE      92   SECTION 4.04.   ACQUISITION
CLOSING DATE; ESCROW RELEASE CONDITIONS      94   SECTION 4.05.   DESIGNATION OF
A FOREIGN SUBSIDIARY BORROWER      95   ARTICLE V Affirmative Covenants      96
  SECTION 5.01.   FINANCIAL STATEMENTS AND OTHER INFORMATION      96  
SECTION 5.02.   NOTICES OF MATERIAL EVENTS      97   SECTION 5.03.   EXISTENCE;
CONDUCT OF BUSINESS      98   SECTION 5.04.   PAYMENT OF OBLIGATIONS      98  
SECTION 5.05.   MAINTENANCE OF PROPERTIES; INSURANCE      98   SECTION 5.06.  
BOOKS AND RECORDS; INSPECTION RIGHTS      98   SECTION 5.07.   COMPLIANCE WITH
LAWS AND MATERIAL CONTRACTUAL OBLIGATIONS      99   SECTION 5.08.   USE OF
PROCEEDS AND LETTERS OF CREDIT      99   SECTION 5.09.   GUARANTORS      99  
SECTION 5.10.   CENTRE OF MAIN INTERESTS AND ESTABLISHMENT      100  
SECTION 5.11.   COMPLIANCE WITH THE SWISS TWENTY NON-BANK RULE      101  
SECTION 5.12.   BENEFICIAL OWNERSHIP REGULATION      101   ARTICLE VI Negative
Covenants      101   SECTION 6.01.   INDEBTEDNESS      101   SECTION 6.02.  
LIENS      103   SECTION 6.03.   FUNDAMENTAL CHANGES AND ASSET SALES      105  
SECTION 6.04.   INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS     
106   SECTION 6.05.   SWAP AGREEMENTS      108   SECTION 6.06.   TRANSACTIONS
WITH AFFILIATES      108   SECTION 6.07.   RESTRICTED PAYMENTS      109  

 



--------------------------------------------------------------------------------

Table Of Contents

(continued)

 

         Page   SECTION 6.08.   LEVERAGE RATIO      109   ARTICLE VII Events of
Default      109   ARTICLE VIII The Administrative Agent      112   ARTICLE IX
Miscellaneous      115   SECTION 9.01.   NOTICES      115   SECTION 9.02.  
WAIVERS; AMENDMENTS      117   SECTION 9.03.   EXPENSES; INDEMNITY; DAMAGE
WAIVER      119   SECTION 9.04.   SUCCESSORS AND ASSIGNS      121  
SECTION 9.05.   SURVIVAL      125   SECTION 9.06.   COUNTERPARTS; INTEGRATION;
EFFECTIVENESS; ELECTRONIC EXECUTION      125   SECTION 9.07.   SEVERABILITY     
126   SECTION 9.08.   RIGHT OF SETOFF      126   SECTION 9.09.   GOVERNING LAW;
JURISDICTION; CONSENT TO SERVICE OF PROCESS      126   SECTION 9.10.   WAIVER OF
JURY TRIAL      127   SECTION 9.11.   HEADINGS      128   SECTION 9.12.  
CONFIDENTIALITY      128   SECTION 9.13.   USA PATRIOT ACT; ANTI-MONEY
LAUNDERING LAWS      129   SECTION 9.14.   RELEASES OF GUARANTORS      130  
SECTION 9.15.   INTEREST RATE LIMITATION      130   SECTION 9.16.   NO ADVISORY
OR FIDUCIARY RESPONSIBILITY      130   SECTION 9.17.   PREPAYMENT OF LOANS UNDER
THE EXISTING CREDIT AGREEMENT      131   SECTION 9.18.   ATTORNEY REPRESENTATION
     131   SECTION 9.19.   ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA
FINANCIAL INSTITUTIONS      131  

 



--------------------------------------------------------------------------------

Table Of Contents

(continued)

 

SCHEDULES:

 

Schedule 1.01

 

– Pricing Grid

Schedule 2.01(a)

 

– Revolving Commitments

Schedule 2.01(b)

 

– Term Loan Commitments

Schedule 2.02

 

– Letter of Credit Commitments

Schedule 2.06

 

– Existing Letters of Credit

Schedule 3.01

 

– Subsidiaries

Schedule 3.06

 

– Litigation

Schedule 6.01

 

– Existing Indebtedness

Schedule 6.02

 

– Existing Liens

Schedule 6.04

 

– Existing Investments

Schedule 6.06   – Existing Transactions with Affiliates

EXHIBITS:

 

Exhibit A

 

– Form of Assignment and Assumption

Exhibit B

 

– Form of Solvency Certificate

Exhibit C

 

– Form of Increasing Lender Supplement

Exhibit D

 

– Form of Augmenting Lender Supplement

Exhibit E

 

– List of Closing Documents

Exhibit F-1

 

– Form of Borrowing Subsidiary Agreement

Exhibit F-2

 

– Form of Borrowing Subsidiary Termination

Exhibit G

 

– Form of Guaranty

Exhibit H-1

 

– Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit H-2

 

– Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

Exhibit H-3

 

– Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit H-4

 

– Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit I-1

 

– Form of Borrowing Request

Exhibit I-2

 

– Form of Interest Election Request

Exhibit J-1

 

– Form of Revolving Note

Exhibit J-2

 

– Form of Term Loan Note

Exhibit K

 

– Form of Escrow Agreement

 

 



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
November 15, 2018 among MICHAEL KORS (USA), INC., MICHAEL KORS HOLDINGS LIMITED,
the FOREIGN SUBSIDIARY BORROWERS from time to time party hereto, the GUARANTORS
from time to time party hereto, the LENDERS from time to time party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, and the ISSUING BANKS from
time to time party hereto.

WHEREAS, the Borrowers, the Guarantors, the lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent thereunder, are currently party to the
Second Amended and Restated Credit Agreement, dated as of August 22, 2017 (as
amended, supplemented or otherwise modified prior to the Effective Date, the
“Existing Credit Agreement”);

WHEREAS, the Company has requested that the Term Loan Lenders extend Term Loans
to the Borrowers in an aggregate principal amount of $1,600,000,000 the proceeds
of which shall be used to finance in part the Target Acquisition and the other
Target Acquisition Costs;

WHEREAS, the Borrowers, the Guarantors, each Lender that is also a party to the
Existing Credit Agreement, each other Lender party hereto and the Administrative
Agent have entered into this Agreement in order to (i) amend and restate the
Existing Credit Agreement in its entirety; (ii) extend the applicable maturity
date in respect of the existing revolving credit facility under the Existing
Credit Agreement; (iii) re-evidence the “Obligations” with respect to the
Revolving Facility under, and as defined in, the Existing Credit Agreement,
which shall be repayable in accordance with the terms of this Agreement;
(iv) provide a new Term Loan Facility and evidence the Term Loans to be made by
the Term Loan Lenders as part of the Obligations, and (v) set forth the terms
and conditions under which the Lenders will, from time to time, make loans and
extend other financial accommodations to or for the benefit of the Borrowers;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrowers and the Subsidiaries outstanding
thereunder, and to evidence the obligations and liabilities of the Borrowers and
the Subsidiaries under the Term Loan Facility, which shall be payable in
accordance with the terms hereof; and

WHEREAS, it is also the intent of the Borrowers and the Guarantors to confirm
that all obligations under the applicable “Loan Documents” (as referred to and
defined in the Existing Credit Agreement) shall continue in full force and
effect as modified or restated by the Loan Documents (as referred to and defined
herein) and that, from and after the Effective Date, all references to the
“Credit Agreement” contained in any such existing “Loan Documents” shall be
deemed to refer to this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing (other than a Canadian
Loan), refers to a Loan, or the Loans comprising such Borrowing, bearing
interest at a rate determined by reference to the Alternate Base Rate.

“Acquisition” means any acquisition (in one transaction or a series of related
transactions) by MK Holdings or any Subsidiary, on or after the Effective Date
(whether effected through a purchase of Equity Interests or assets or through a
merger, consolidation or amalgamation), of (i) another Person including the
Equity Interests of any Person in which MK Holdings or any Subsidiary owns an
Equity Interest or (ii) the assets constituting all or substantially all of a
business or operating business unit of another Person.

“Acquisition Closing Date” means the date on which the conditions specified in
Section 4.04 are satisfied, the Term Loans and Limited Condition Revolving Loans
are made or, to the extent the Escrow Funding Election has been made by MK
Holdings, the proceeds of the Term Loans and Limited Condition Revolving Loans
are released from the Escrow Account to MK Holdings (or as otherwise directed by
MK Holdings), and the Acquisition is consummated pursuant to the Target
Acquisition Agreement (or arrangements satisfactory to the Administrative Agent
are in place for the consummation of such Acquisition substantially concurrently
therewith or promptly thereafter), which date shall be a Business Day.

“Acquisition Co” means any wholly-owned direct or indirect Subsidiary or
Subsidiaries of MK Holdings used to effectuate the Target Acquisition.

“Acquisition Swap Agreements” means (i) that certain foreign exchange forward
transaction between JPMorgan Chase Bank, N.A. and MK Holdings with a trade date
of September 25, 2018, a value date of January 28, 2019 and assigned contract
number 10249803 and (ii) that certain foreign exchange forward transaction
between Barclays Bank plc and MK Holdings with a trade date of September 25,
2018 and a value date of January 28, 2019.

“Acquisition Swap Counterparties” means, collectively, JPMorgan Chase Bank, N.A.
and Barclays Bank PLC.

“Additional Commitment Lender” has the meaning assigned to such term in
Section 2.27.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning assigned to such term in Section 9.01(d).

 

2



--------------------------------------------------------------------------------

“Aggregate Revolving Commitment” means the aggregate of the Revolving
Commitments of all of the Revolving Lenders, as reduced or increased from time
to time pursuant to the terms and conditions hereof. As of the Effective Date,
the Aggregate Revolving Commitment is $1,000,000,000.

“Aggregate Tranche A-1 Term Loan Commitment” means, the aggregate of the Tranche
A-1 Term Loan Commitments of all of the Tranche A-1 Term Loan Lenders, as
reduced or increased from time to time pursuant to the terms and conditions
hereof. As of the Effective Date, the Aggregate Tranche A-1 Term Loan Commitment
is $800,000,000.

“Aggregate Tranche A-2 Term Loan Commitment” means, the aggregate of the Tranche
A-2 Term Loan Commitments of all of the Tranche A-2 Term Loan Lenders, as
reduced or increased from time to time pursuant to the terms and conditions
hereof. As of the Effective Date, the Aggregate Tranche A-2 Term Loan Commitment
is $800,000,000.

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling,
(iv) Japanese Yen, (v) Canadian Dollars, (vi) Swiss Francs and (vii) any other
currency (x) that is a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars, (y) for which a
LIBOR Screen Rate is available in the Administrative Agent’s reasonable
determination and (z) that is reasonably acceptable to the Administrative Agent
and each of the Revolving Lenders.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the purposes of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to MK Holdings or its Subsidiaries from time to time
concerning or relating to money laundering, bribery or corruption.

“Applicable Maturity Date” has the meaning assigned to such term in
Section 2.27.

“Applicable Payment Office” means, (a) in the case of a Canadian Borrowing, the
Canadian Payment Office and (b) in the case of a Eurocurrency Borrowing, the
applicable Eurocurrency Payment Office.

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the Aggregate Revolving Commitment represented by such Revolving
Lender’s Revolving Commitment; provided that, in the case of Section 2.24 when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the Aggregate Revolving Commitment (disregarding any Defaulting Lender’s
Revolving Commitment) represented by such Revolving Lender’s Revolving
Commitment. If the Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Commitments most recently in
effect, giving effect to any assignments and to any Revolving Lender’s status as
a Defaulting Lender at the time of determination.

 

3



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, any
ABR Loan, any BA Equivalent Loan or any Canadian Base Rate Loan or with respect
to the Commitment Fees payable hereunder or with respect to any Commercial
Letter of Credit, as the case may be, the applicable rate per annum set forth
below under the caption “Eurocurrency Spread”, “ABR Spread”, “BA Rate Spread”,
“Canadian Base Rate Spread”, “Commitment Fee Rate” or “Commercial Letter of
Credit Rate”, as the case may be, as determined by reference to the then
applicable Public Debt Rating as set forth in Schedule 1.01.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

“Available Revolving Commitment” means, at any time with respect to any
Revolving Lender, the Revolving Commitment of such Revolving Lender then in
effect minus the Revolving Credit Exposure of such Lender at such time; it being
understood and agreed that any Lender’s Swingline Exposure shall not be deemed
to be a component of the Revolving Credit Exposure for purposes of calculating
the commitment fee under Section 2.12(a).

“BA Equivalent Borrowing” means a Canadian Borrowing that bears interest at a
rate per annum determined by reference to the BA Rate.

“BA Equivalent Loan” means a Canadian Loan that bears interest at a rate per
annum determined by reference to the BA Rate.

“BA Rate” means for the relevant Interest Period, the Canadian deposit offered
rate which, in turn means on any day the sum of: (a) the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant interest period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time,
as of 10:00 a.m. Toronto local time on such day and, if such day is not a
business day, then on the immediately preceding business day (as adjusted by
Administrative Agent after 10:00 a.m. Toronto local time to reflect any error in
the posted rate of interest or in the posted average annual rate of interest);
plus (b) 0.10% per annum; provided that if such rates are not available on the
Reuters Screen CDOR Page on any particular day, then the Canadian deposit
offered rate component of such rate on that day shall be calculated as the cost
of funds quoted by Administrative Agent to raise Canadian Dollars for the
applicable interest period as of 10:00 a.m. Toronto local time on such day for
commercial loans or other extensions of credit to businesses of comparable
credit risk; or if such day is not a business day, then as quoted by
Administrative Agent on the immediately preceding business day. If the BA Rate
shall be less than zero, the BA Rate shall be deemed to be zero for purposes of
this Agreement.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

4



--------------------------------------------------------------------------------

“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards,
(c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).

“Banking Services Agreement” means any agreement entered into by any Loan Party
or any Subsidiary in connection with Banking Services.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
liquidator, conservator, trustee, administrator, custodian, monitor, assignee
for the benefit of creditors or similar Person charged with the preservation,
reorganization or liquidation of its business appointed for it, or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of (i) any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof or (ii) an Undisclosed Administration that is not
expected to impair or delay a Lender’s ability to satisfy its funding
obligations hereunder, provided, further, that such ownership interest does not
result in or provide such Person with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of Section 3(42) of ERISA
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan.”

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means (i) with respect to the Revolving Facility, the Company, MK
Holdings or any Foreign Subsidiary Borrower and (ii) with respect to the Term
Loan Facility, MK Holdings.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans and BA
Equivalent Loans, as to which a single Interest Period is in effect, (b) a
Swingline Loan, (c) Tranche A-1 Term Loans of the same Type made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, and (d) Tranche A-2 Term Loans of the same
Type made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

 

5



--------------------------------------------------------------------------------

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit I-1.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (i) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in the relevant Agreed Currency in the London interbank market
or the principal financial center of such Agreed Currency (and, if the
Borrowings or LC Disbursements which are the subject of a borrowing, drawing,
payment, reimbursement or rate selection are denominated in euro, the term
“Business Day” shall also exclude any day on which the TARGET2 payment system is
not open for the settlement of payments in euro); and (ii) when used in
connection with a Canadian Loan, the term “Business Day” shall also exclude any
day on which banks are required or authorized by law to close in Toronto,
Canada.

“BVI Insolvency Event” means any one or more of the following with respect to
any BVI Loan Party: (a) the value of its liabilities (including its contingent
and prospective liabilities) exceeds the value of its assets; (b) it fails to
comply with the requirements of a statutory demand that has not been set aside
under Section 157 of the Insolvency Act, 2003 of the British Virgin Islands;
(c) execution or other process issued on a judgment, decree or order of a court
in favour of a creditor of it is returned wholly or partly unsatisfied; (d) it
has taken any action or steps have been taken or legal proceedings have been
started or threatened against it for (i) its winding up, liquidation,
administration, dissolution, amalgamation, reconstruction, reorganisation,
arrangement, adjustment, consolidation or protection or relief of creditors
(whether by way of voluntary arrangement, scheme of arrangement or otherwise),
or (ii) the enforcement of any security interest over any or all of its assets;
or (iii) the appointment of a liquidator, receiver, controller, inspector,
manager, supervisor, administrative receiver, administrator, trustee or similar
officer or official of it or of any or all of its assets; (e) a compromise or
arrangement has been proposed, agreed to or sanctioned under any of Sections
177, 178 and 179A of the BVI Business Companies Act, 2004 of the British Virgin
Islands (the “BVI Companies Act”) in respect of it, or an application has been
made to, or filed with, a court for permission to convene a meeting to vote on a
proposal for any such compromise or arrangement; (f) a merger or consolidation
is proposed, approved, agreed to or sanctioned under any of Sections 170 to 174
(inclusive) of the BVI Companies Act in respect of it; (g) action is being taken
by the Registrar of Corporate Affairs pursuant to Section 213 of the BVI
Companies Act to dissolve or strike it off the British Virgin Islands register
of companies; or (h) action is approved, agreed to or being taken pursuant to
Section 184 of the BVI Companies Act to (without the prior consent of the
Administrative Agent) continue it as a company incorporated under the laws of a
jurisdiction outside the British Virgin Islands.

“BVI Loan Party” means any Loan Party incorporated under the laws of the British
Virgin Islands.

“Canadian Base Rate Borrowing” means a Canadian Borrowing that bears interest at
a rate per annum determined by reference to the Canadian Prime Rate.

“Canadian Base Rate Loan” means a Canadian Loan that bears interest at a rate
per annum determined by reference to the Canadian Prime Rate.

 

6



--------------------------------------------------------------------------------

“Canadian Borrower” means (i) MK Canada Holdings and (ii) any other Borrower
organized under the laws of Canada or any province or territory thereof.

“Canadian Borrowing” means a Borrowing of Canadian Loans.

“Canadian Dollar” and/or “CAD” means the lawful currency of Canada.

“Canadian Loan” means a Loan made to a Canadian Borrower denominated in Canadian
Dollars.

“Canadian Payment Office” of the Administrative Agent means the office, branch,
affiliate or correspondent bank of the Administrative Agent for Canadian Dollars
as specified from time to time by the Administrative Agent to the Company and
each Lender.

“Canadian Plans” means, all Canadian pension plans that are considered to be
pension plans for the purposes of, and are required to be registered under, the
ITA or any applicable pension benefits standards statute or regulation in Canada
and that are established, maintained or contributed to by any Loan Party, all
plans or arrangements which provide or promise health, dental, or any other
welfare benefits governed by the laws of Canada, to current employees or former
employees who have retired or terminated from employment with any Loan Party;
the term “Canadian Plans” shall not include any multi-employer pension plans as
that term is defined under applicable Canadian pension and benefits standards
statute or regulation, Canadian Plans administered by an entity other than a
Loan Party under a collective bargaining agreement or any statutory plans with
which any Loan Party thereof is required to comply, including the Canada/Quebec
Pension Plan and plans administered pursuant to applicable provincial health
tax, workers’ compensation and workers’ safety and employment insurance
legislation.

“Canadian Prime Rate” means, for any day, the rate determined by the
Administrative Agent to be the greater of (a) the rate equal to the PRIMCAN
Index rate that appears on the Bloomberg screen (or, in the event that the
PRIMCAN Index is not published by Bloomberg on such day, any other information
services that publishes such index from time to time, as selected by the
Administrative Agent in its reasonable discretion) at 10:15 a.m. (Toronto time)
on such day (or, if such day is not a Business Day, the immediately preceding
Business Day) and (b) the sum of (x) the CDOR Rate for an Interest Period of one
month on such day (or, if such day is not a Business Day, the immediately
preceding Business Day) plus (y) 1.0% per annum; provided, that if any of the
above rates shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement. Any change in the Canadian Prime Rate due to a
change in the PRIMCAN Index or the CDOR Rate shall be effective from and
including the effective date of such change in the PRIMCAN Index or CDOR Rate,
respectively.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided that
Capital Lease Obligations shall not include any obligations of any Person to pay
rent or other amounts under any lease (or other arrangement conveying the right
to use) of real or personal property, or a combination thereof, which
obligations would be required to be classified and accounted for as an operating
lease under GAAP as in effect on the Effective Date.

“CDOR Rate” means the rate quoted on the Reuters Screen “CDOR Page” (or, in the
event such rate does not appear on such page or screen on such day, on any
successor or substitute page or screen that displays such rate, or on the
appropriate page or screen of such other information service that publishes such
rate from time to time, as selected by the Administrative Agent in its
reasonable discretion) at 10:15 a.m. (Toronto time) on the date of the
commencement of such Interest Period.

 

7



--------------------------------------------------------------------------------

“CFC” means a “controlled foreign corporation” within the meaning of section
957(a) of the Code.

“CFC Holding Company” means any Domestic Subsidiary substantially all of the
assets of which are one or more CFCs, either directly or indirectly through
other entities that are disregarded entities or partnerships for U.S. federal
income tax purposes, and all such entities (i) have no material assets
(excluding equity interests in each other) other than equity interests of such
CFCs, (ii) do not incur, and are not otherwise liable for, any material
Indebtedness (other than intercompany indebtedness permitted pursuant to
Section 6.01(c)), and (iii) do not conduct any material business or activities
other than the ownership of such equity interests and/or receivables and other
immaterial assets and activities reasonably related or ancillary thereto.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of MK Holdings; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of MK Holdings by
Persons who were neither (i) nominated, appointed or approved for election by
the board of directors of MK Holdings nor (ii) appointed by directors so
nominated, appointed or approved for election; or (c) MK Holdings ceases to own,
directly or indirectly, and Control 100% (other than directors’ qualifying
shares) of the ordinary voting and economic power of any other Borrower (other
than, in the case of a Foreign Subsidiary Borrower, (x) directors’ qualifying
shares or (y) nominal shares issued to foreign nationals to the extent required
by applicable law).

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

“Class”, means, (a) when used in reference to the Lenders, each of the following
classes of Lenders: (i) Lenders having Revolving Commitments or outstanding
Revolving Loans, (ii) Lenders having Tranche A-1 Term Loan Commitments or
outstanding Tranche A-1 Term Loans, (iii) Lenders having Tranche A-2 Term Loan
Commitments or outstanding Tranche A-2 Term Loans and (iv) Lenders having any
other separate class of commitments or loans made pursuant to the terms of this
Agreement, and (b) when used in reference to any Loan or Borrowing, each class
of Loans or the Borrowing comprising such Loans being: (i) Revolving Loans,
(ii) Swingline Loans, (iii) Tranche A-1 Term Loans, (iv) Tranche A-2 Term Loans
and (v) any other separate class of loans made pursuant to the terms of this
Agreement.

 

8



--------------------------------------------------------------------------------

“Co-Documentation Agent” means each of Bank of America, N.A., BNP Paribas,
Citibank, N.A., ING (Ireland) DAC, Intesa Sanpaolo S.p.A., New York Branch, MUFG
Bank, Ltd. and U.S. Bank National Association, in its capacity as
co-documentation agent for the credit facility evidenced by this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commercial Letter of Credit” means a commercial documentary letter of credit
issued pursuant to this Agreement by any Issuing Bank for the account of any
Borrower for the purchase of goods in the ordinary course of business.

“Commitment Fee”, with respect to each Facility, has the meaning assigned to
such term in Section 2.12(a).

“Commitments” means, with respect to each Lender, such Lender’s Revolving
Commitment, Tranche A-1 Term Loan Commitment and Tranche A-2 Term Loan
Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Company” means Michael Kors (USA), Inc., a Delaware corporation.

“Computation Date” is defined in Section 2.04.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDAR” means, with respect to MK Holdings and its Subsidiaries
on a consolidated basis for any period, Consolidated Net Income for such period,
plus

(a) without duplication and to the extent deducted from revenues in arriving at
such Consolidated Net Income for such period, the sum of the following amounts
for such period:

(i) Consolidated Interest Expense,

(ii) provision for taxes based on income, profits or capital, including federal,
state, local and foreign franchise, excise and similar taxes paid or accrued
(including withholding tax payments) during such period (including in respect of
repatriated funds),

(iii) depreciation and amortization (including amortization of deferred
financing fees or costs),

(iv) other non-cash losses, charges or expenses, including impairment of
long-lived assets,

(v) Consolidated Lease Expense,

(vi) non-recurring Transaction Costs related to the Transactions; and

 

9



--------------------------------------------------------------------------------

(vii) expenses, costs and charges related to business optimization (including
consolidation initiatives), relocation or integration (including integration and
transition costs related to acquisitions), and store renovation costs, and store
closure and other restructuring and impairment costs (including recruiting
costs, employee severance, contract termination and management and employee
transition costs), provided that the amount of expenses, costs and charges added
back pursuant to this clause (vi) shall not exceed a cumulative aggregate of
$400,000,000 for all Test Periods;

minus

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) interest income,

(ii) non-cash gains,

(iii) tax credits for any of the taxes of a type described in clause (a)(ii)
above (to the extent not netted from the tax expense described in such clause
(a)(ii)),

(iv) any cash payments made during such period in respect of non-cash items
described in clause (a)(iv) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were incurred,

in each case, as determined on a consolidated basis for MK Holdings and its
Subsidiaries in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to MK Holdings and its
Subsidiaries for any period, the total interest expense of MK Holdings and its
Subsidiaries during such period determined on a consolidated basis, in
accordance with GAAP, and shall in any event include interest on any Capital
Lease Obligation which shall be deemed to accrue at an interest rate reasonably
determined by MK Holdings to be the rate of interest implicit in such Capital
Lease Obligation in accordance with GAAP. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received and costs incurred by MK Holdings and the Subsidiaries with
respect to Swap Agreements in respect of interest rates.

“Consolidated Lease Expense” means, for any period, the aggregate amount of
fixed and contingent rentals payable by MK Holdings and its Subsidiaries for
such period with respect to leases of real and personal property, determined on
a consolidated basis in accordance with GAAP; provided that payments in respect
of Capital Lease Obligations shall not constitute Consolidated Lease Expense.

“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of MK Holdings and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of MK
Holdings or is merged into or amalgamated or consolidated with MK Holdings or
any of its Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary of MK Holdings) in which MK Holdings or any of its Subsidiaries has
an ownership interest, except to the extent that any such income is actually
received by MK Holdings or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of MK
Holdings to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

 

10



--------------------------------------------------------------------------------

“Consolidated Net Worth” means as of any date of determination thereof, the
excess of (a) the aggregate consolidated net book value of the assets of MK
Holdings and its Subsidiaries after all appropriate adjustments in accordance
with GAAP (including, without limitation, reserves for doubtful receivables,
obsolescence, depreciation and amortization) over (b) all of the aggregate
liabilities of MK Holdings and its Subsidiaries, including all items which, in
accordance with GAAP, would be included on the liability side of the balance
sheet (other than Equity Interests, treasury stock, capital surplus and retained
earnings), in each case determined on a consolidated basis (after eliminating
all inter-company items) in accordance with GAAP; provided, however, that in
calculating Consolidated Net Worth the effects of the Statement of Financial
Accounting Standards No. 142 (or the corresponding Accounting Standards
Codification Topic, as applicable) shall be disregarded.

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of MK Holdings and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

“Consolidated Total Indebtedness” means at any time, the aggregate principal
amount of outstanding Indebtedness (excluding (i) Indebtedness in respect of
contingent obligations described in clauses (h) and (i) of the definition of
Indebtedness, (ii) Indebtedness described in clause (j) of the definition of
Indebtedness, and (iii) Indebtedness described in clause (e) or (f) of the
definition of Indebtedness with respect to Indebtedness of others described in
clause (i) or (ii) above) of MK Holdings and its Subsidiaries calculated on a
consolidated basis as of such time in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Affiliate” means, with respect to any Loan Party or any of its
respective Subsidiaries, any of their respective Affiliates of over which any of
the foregoing exercises management control.

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

“CRR” means the Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the

 

11



--------------------------------------------------------------------------------

Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Company or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, (d) has become the subject of a Bankruptcy Event, or (e) has become the
subject of a Bail-in Action.

“Disposition” means with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof
(whether effected pursuant to a Division or otherwise). The terms “Dispose” and
“Disposed of” shall have correlative meanings.

“Dividing Person” has the meaning assigned to such term in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means a Subsidiary of MK Holdings organized under the laws
of a jurisdiction located in the United States of America.

“Dutch Borrower” means (i) MKE and (ii) any other Foreign Subsidiary Borrower
that is organized under the laws of the Netherlands.

“Dutch Non-Public Lender” means: (i) until the publication of an interpretation
of “public” as referred to in the CRR by the competent authority or authorities:
an entity which (x) assumes existing rights and/or obligations vis-à-vis a Dutch
Borrower, the value of which is at least EUR 100,000 (or its equivalent in
another currency), (y) provides repayable funds for an initial amount of at
least EUR 100,000 (or its equivalent in another currency) or (z) otherwise
qualifies as not forming part of the public; and (ii) as soon as the
interpretation of the term “public” as referred to in the CRR has been published
by the relevant authority or authorities: an entity which is not considered to
form part of the public on the basis of such interpretation.

 

12



--------------------------------------------------------------------------------

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any Issuing Bank and any of their respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Eligible Foreign Subsidiary” means (i) any Foreign Subsidiary organized or
incorporated under the laws of the British Virgin Islands, Canada or any
province or territory thereof, the Netherlands or Switzerland and (ii) any other
Foreign Subsidiary that is approved from time to time by the Administrative
Agent and each of the Lenders in their reasonable discretion.

“End Date” means the first to occur of (i) the termination of the Target
Acquisition Agreement pursuant to its terms, (ii) the consummation of all
components of the Target Acquisition without the use of the Term Loan Facility,
(iii) the abandonment of the Target Acquisition Agreement, and (iv) June 5, 2019
if the Borrowing of the Term Loans has not occurred on or before such date.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders or decrees issued, promulgated or entered into by any Governmental
Authority, and any judgments, injunctions, or binding agreements entered against
or into by the Company or any of its Subsidiaries, relating in any way to the
protection of the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material.

 

13



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or is under common control with a Loan Party
under Section 4001(a)(14) of ERISA, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any Reportable Event; (b) a determination that any Plan
is, or is expected to be, in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA); (c) the failure of any Loan Party or any
ERISA Affiliate to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (d) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (e) the receipt by any Loan Party or any ERISA Affiliate
from the PBGC of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan; (f) the incurrence by any Loan Party
or any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan, including but not limited to the
imposition of any Lien in favor of the PBGC or any Plan; (g) the receipt by any
Loan Party or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from any Loan Party or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability on any Loan Party or any ERISA
Affiliate or the incurrence by any Loan Party or any of its ERISA Affiliates of
any liability with respect to the complete withdrawal or partial withdrawal from
any Plan (within the meaning of Section 4063 of ERISA) or Withdrawal Liability
from any Multiemployer Plan; (h) the receipt by any Loan Party or any ERISA
Affiliate of any determination that a Multiemployer Plan is, or is expected to
be, Insolvent, terminated (within the meaning of Section 4041A of ERISA), or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); or (i) any Foreign Plan Event.

“Escrow Account” means the escrow account or accounts established with the
Escrow Agent pursuant to the Escrow Agreement.

 

14



--------------------------------------------------------------------------------

“Escrow Account Funds” means all cash, securities and other property held or
credited to the Escrow Account.

“Escrow Agent” means JPMorgan Chase Bank, N.A., acting through its London branch
or such other financial institution reasonable acceptable to the Administrative
Agent and the Company.

“Escrow Agreement” means the Escrow Agreement to be executed on or prior to the
Escrow Funding Date among MK Holdings, the Administrative Agent, the Escrow
Agent and such other parties party thereto, substantially in the form of Exhibit
K or in such other form that is reasonably acceptable to the Administrative
Agent and the Company.

“Escrow End Date” has the meaning assigned to such term in Section 2.11(b)(iii)
hereof.

“Escrow Funding Date” means the date on which the conditions specified in
Section 4.03 are satisfied (or waived in accordance with Section 9.02).

“Escrow Funding Election” has the meaning assigned to such term in
Section 2.07(a).

“Escrow Prepayment Amount” has the meaning assigned to such term in
Section 2.11(b)(iii) hereof.

“Escrow Prepayment Date” means a date selected by MK Holdings that is no more
than three (3) Business Days after the Escrow End Date.

“Escrow Proceeds Recipient” means MK Malta or such other Subsidiary of MK
Holdings that, upon satisfaction of the Escrow Release Conditions, shall receive
the Escrow Account Funds pursuant to the Escrow Agreement and shall apply (or
cause to be applied such proceeds to the payment of the cash consideration of
the Target Acquisition and the Transaction Costs.

“Escrow Release Conditions” means, collectively, the conditions set forth in
Section 4.04 hereof for the release of the Escrow Account Funds.

“Establishment” means, in respect of any Person, any place of operations where
such Person carries out a non-transitory economic activity with human means and
goods, assets or services.

“euro” and/or “EUR” means the single currency of the Participating Member
States.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
(other than Canadian Dollars) and when used in reference to any Loan or
Borrowing, means that such Loan, or the Loans comprising such Borrowing, bears
interest at a rate determined by reference to the Adjusted LIBO Rate.

“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency (other than Canadian Dollars), the office, branch, affiliate or
correspondent bank of the Administrative Agent for such currency as specified
from time to time by the Administrative Agent to the Company and each Lender.

“Event of Default” has the meaning assigned to such term in Article VII.

 

15



--------------------------------------------------------------------------------

“Exchange Rate” means, on any day, for purposes of determining the Dollar Amount
or the Equivalent Amount of any currency, the equivalent of such amount in
Dollars or any Foreign Currency, as applicable, determined by using the rate of
exchange for the purchase of Dollars or such Foreign Currency, as applicable,
with such currency in the London foreign exchange market at or about 11:00 a.m.
London time (or New York time, as applicable) on a particular day as displayed
by ICE Data Services as the “ask price”, or as displayed on such other
information service which publishes that rate of exchange from time to time in
place of ICE Data Services (or if such service ceases to be available, the
equivalent of such amount in Dollars or such Foreign Currency, as applicable, as
determined by the Administrative Agent using any method of determination it
deems appropriate in its sole discretion).

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, (i) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan, Letter of Credit
or Commitment pursuant to a law in effect on the date on which (A) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Company under Section 2.19(b)) or
(B) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (ii) Swiss Withholding Taxes
to the extent a payment of interest is increased pursuant to Section 2.13(f) and
(iii) Excluded UK Withholding Taxes imposed on amounts payable to or for the
account of such Recipient with respect to an applicable interest in a Loan,
Letter of Credit or Commitment, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any withholding Taxes imposed
under FATCA.

“Excluded UK Withholding Taxes” means UK withholding Taxes imposed on amounts
payable to or for the account of a Recipient with respect to an applicable
interest in a Loan, Letter of Credit or Commitment, if on the date on which
payment of the amount falls due:

(a) the payment could have been made to the relevant Recipient without any
deduction for UK withholding Taxes if the Recipient had been a Qualifying
Recipient, but on that date that Recipient is not or has ceased to be a
Qualifying Recipient other than as a result of any change after the date it
became a Recipient under this Agreement in (or in the interpretation,
administration, or application of) any law or Treaty or any published practice
or published concession of any relevant taxing authority; or

 

16



--------------------------------------------------------------------------------

(b) the relevant Recipient is a Qualifying Recipient solely by virtue of
paragraph (a)(ii) of the definition of “Qualifying Recipient” and:

(i) an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 of the Income Tax Act 2007 which relates to
the payment and that Recipient has received from the person making the payment
or from another UK Loan Party a certified copy of that Direction; and

(ii) the payment could have been made to the Recipient without any deduction for
UK withholding Taxes if that Direction had not been made; or

(c) the relevant Recipient is a Qualifying Recipient solely by virtue of
paragraph (a)(ii) of the definition of “Qualifying Recipient” and:

(i) the relevant Recipient has not given notice to the Administrative Agent
under Section 2.17(f)(iii) that it is a Qualifying Recipient; and

(ii) the payment could have been made to the Recipient without any deduction for
UK withholding Taxes if the Recipient had given such notice, on the basis that
the notice would have enabled the payer to have formed a reasonable belief that
the payment was an “excepted payment” for the purpose of section 930 of the
Income Tax Act 2007; or

(d) the relevant Recipient is a Treaty Recipient and the person making the
payment is able to demonstrate that the payment could have been made to the
Recipient without any deduction for UK withholding Taxes had that Recipient
complied with its obligations under Section 2.17(f)(iii).

“Existing Credit Agreement” is defined in the recitals hereto.

“Existing Letters of Credit” means the Letters of Credit heretofore issued
pursuant to the Existing Credit Agreement and described on Schedule 2.06.

“Existing Maturity Date” has the meaning assigned to such term in Section 2.27.

“Existing Revolving Loans” shall have the meaning assigned to such term in
Section 2.01(a).

“Extended Letter of Credit” has the meaning assigned to such term in
Section 2.06(c).

“Extending Lender” has the meaning assigned to such term in Section 2.27.

“Extension Date” has the meaning assigned to such term in Section 2.27.

“Facility” means the Revolving Facility, the Tranche A-1 Term Loan Facility or
the Tranche A-2 Term Loan Facility, as applicable.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

17



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

“Financial Officer” means the chief executive officer, president or chief
financial officer of MK Holdings.

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of MK Holdings and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

“Fitch” means Fitch, Inc.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

“Foreign Kors Person” has the meaning assigned to such term in Section 9.09.

“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.

“Foreign Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA, whether or not subject to ERISA) that is not subject to
United States or Canadian law, and any Canadian Plan, that is maintained or
contributed to by any Loan Party or any ERISA Affiliate.

“Foreign Plan Event” means (a) with respect to any Foreign Plan, (i) the failure
to make or, if applicable, accrue in accordance with normal accounting
practices, any employer or employee contributions required by applicable law or
by the terms of such Foreign Plan, (ii) the failure to register or loss of good
standing with applicable regulatory authorities of any such Foreign Plan
required to be registered, or (iii) the failure of any Foreign Plan to comply
with any material provisions of applicable law and regulations or with the
material terms of such Foreign Plan, or (b) a final determination that any Loan
Party is responsible for a deficit or funding shortfall in a multi-employer
pension plan as that term is defined under applicable Canadian pension and
benefits standards statute or regulation or other Canadian Plan administered by
an entity other than a Loan Party under a collective bargaining agreement.

 

18



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary of MK Holdings which is not a Domestic
Subsidiary.

“Foreign Subsidiary Borrower” means (a) from and after the Effective Date, each
of MK Canada Holdings, MKE and MK Switzerland (collectively, the “Initial
Foreign Subsidiary Borrowers”), so long as no such Subsidiary has ceased to be a
Foreign Subsidiary Borrower pursuant to Section 2.23, and (b) any other Eligible
Foreign Subsidiary that becomes a Foreign Subsidiary Borrower pursuant to
Section 2.23, and that has not ceased to be a Foreign Subsidiary Borrower
pursuant to such Section.

“Foreign Swingline Loan” means a Loan made to MK Holdings or MK Switzerland in
an Agreed Currency (other than Canadian Dollars) bearing interest at the
Overnight Foreign Currency Rate pursuant to Section 2.05.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. For purposes of all
calculations provided for in this Agreement, the amount of any Guarantee of any
guarantor shall be deemed to be the lower of (x) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made and (y) the maximum amount for which such guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by MK Holdings in good faith.

“Guarantor” means MK Holdings and each Material Subsidiary that is a party to
the Guaranty. The Guarantors on the Effective Date are identified as such in
Schedule 3.01 hereto.

“Guaranty” means (a) that certain Third Amended and Restated Guarantee Agreement
dated as of the Effective Date in the form of Exhibit G (including any and all
supplements thereto) and executed by each Guarantor party thereto, and (b) in
the case of any Guarantor that is a Foreign Subsidiary, any other guaranty
agreement executed by such Foreign Subsidiary pursuant to clause (1)(y) of
Section 5.09(a).

 

19



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“HMRC” means Her Majesty’s Revenue and Customs.

“IBA” has the meaning assigned to such term in Section 1.08.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business and any earnout obligations
or similar deferred or contingent purchase price obligations not overdue, which
are being contested in good faith or which do not appear as a liability on a
balance sheet of such Person incurred in connection with any Acquisition), (e)
all Indebtedness of others secured by any Lien on property owned or acquired by
such Person (to the extent of such Person’s interest in such property), whether
or not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) the principal component of all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (j) all net payment and performance
obligations of such Person under Swap Agreements. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. For purposes of
all calculations provided for in this Agreement, there shall be disregarded any
Guarantee of any Person in respect of any Indebtedness of any other Person with
which the accounts of such first Person are then required to be consolidated in
accordance with GAAP. For the avoidance of doubt, any amounts available and not
drawn under the Commitments shall be deemed not to be Indebtedness and
“Indebtedness” shall not include the obligations of any Person to pay rent or
other amounts under any lease (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations would be
required to be classified and accounted for as an operating lease under GAAP as
in effect on the Effective Date. The amount of any net obligation under any Swap
Agreement on any date shall be the Swap Termination Value as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.

 

20



--------------------------------------------------------------------------------

“Indicative Ratings” has the meaning assigned to such term in the definition of
“Public Debt Rating”.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Initial Confirmed Public Debt Ratings” means the initial Public Debt Rating
publicly announced or issued by S&P, Moody’s and Fitch, as the case may be,
after the Effective Date, in each case giving effect to the Target Acquisition.

“Initial Foreign Subsidiary Borrower” has the meaning assigned to such term in
the definition of “Foreign Subsidiary Borrower.”

“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing, a Tranche A-1 Term Loan Borrowing or
a Tranche A-2 Term Loan Borrowing in accordance with Section 2.08 substantially
in the form attached hereto as Exhibit I-2.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan denominated in Dollars) or Canadian Base Rate Loan, the last day
of each March, June, September and December and the Maturity Date, (b) with
respect to any Eurocurrency Loan or BA Equivalent Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing or a BA Equivalent Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and the Maturity Date and (c) with
respect to any Swingline Loan, the last day of each month and the Maturity Date.

“Interest Period” means with respect to any Eurocurrency Borrowing or BA
Equivalent Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter (or for a period of 28 to 182 days inclusive
in the case of a BA Equivalent Borrowing), as the applicable Borrower (or the
Company on behalf of the applicable Borrower) may elect; provided, that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing or a BA Equivalent Borrowing, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing or a BA Equivalent Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period (for which the LIBOR Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period and (b) the LIBOR
Screen Rate for the shortest period (for which the LIBOR Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

 

21



--------------------------------------------------------------------------------

“Investment” has the meaning assigned to such term in Section 6.04.

“Investment Grade Rating” means (a) as to S&P, a Public Debt Rating of BBB- or
better (with stable outlook or better), (b) as to Moody’s, a Public Debt Rating
of Baa3 or better (with stable outlook or better) and (c) as to Fitch, a Public
Debt Rating of BBB- or better (with stable outlook or better).

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A., Barclays Bank PLC and each other
Lender designated by the Company as an “Issuing Bank” hereunder that has agreed
to such designation (and is reasonably acceptable to the Administrative Agent),
each in its capacity as an issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.06(i). Each Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate. Notwithstanding anything herein to the contrary, neither Barclays
Bank PLC nor any of its branches or Affiliates shall be required to issue any
Commercial Letter of Credit hereunder.

“ITA” means the Income Tax Act (Canada), as amended, and any regulations
promulgated thereunder.

“Italian Civil Code” means the Italian civil code enacted by Italian Royal
Decree No. 262 of 16 March 1942, as subsequently amended and supplemented.

“Italian Insolvency Law” means the Italian Royal Decree No. 267 of 16 March
1942, as subsequently amended and supplemented.

“Japanese Yen” means the lawful currency of Japan.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the applicable Borrower at such time. The LC Exposure of any Revolving
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.

“Lead Arranger” means each of JPMorgan Chase Bank, N.A., Barclays Bank PLC, BNP
Paribas, Citibank, N.A., ING (Ireland) DAC, Intesa Sanpaolo S.p.A., New York
Branch, Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), MUFG Bank,
Ltd. and U.S. Bank National Association, in its capacity as a joint lead
arranger for the credit facility evidenced by this Agreement.

“Lender Notice Date” has the meaning assigned to such term in Section 2.27.

“Lenders” means the Revolving Lenders and Term Loan Lenders.

 

22



--------------------------------------------------------------------------------

“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit, including the Existing Letters of Credit.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.02, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent. Each Issuing
Bank’s Letter of Credit Commitment may be decreased or increased from time to
time with the written consent of the Company, the Administrative Agent and the
Issuing Banks; provided that any increase in the Letter of Credit Commitment
with respect to any Issuing Bank, or any decrease in the Letter of Credit
Commitment with respect to any Issuing Bank to an amount not less than such
Issuing Bank’s Letter of Credit Commitment as of the Effective Date or such
other date of its initial Letter of Credit Commitment, shall only require the
consent of the Company and such Issuing Bank.

“Leverage Ratio” means the ratio of (i) Consolidated Total Indebtedness as of
the last day of the Test Period ending on the last day of any fiscal quarter
plus 600% of Consolidated Lease Expense for such Test Period to
(ii) Consolidated EBITDAR for such Test Period, all calculated for MK Holdings
and its Subsidiaries on a consolidated basis. In the event that MK Holdings or
any Subsidiary shall have completed a Material Acquisition or a Material
Disposition since the beginning of the relevant Test Period, the Leverage Ratio
shall be determined for such period on a Pro Forma Basis as if such acquisition
or disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such Test Period.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency (other than Canadian Dollars) and for any applicable Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such Agreed Currency for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the
event such rate does not appear on either of such Reuters pages, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion (in each case the “LIBOR Screen Rate”) at approximately
11:00 a.m., London time, on the Quotation Day for such Agreed Currency and
Interest Period; provided that, if the applicable LIBOR Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided, further, that if a LIBOR Screen Rate shall not be available
at such time for such Interest Period (the “Impacted Interest Period”) with
respect to such Agreed Currency, then the LIBOR Screen Rate for such Agreed
Currency and such Interest Period shall be the Interpolated Rate at such time;
provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. It is understood
and agreed that all of the terms and conditions of this definition of “LIBO
Rate” shall be subject to Section 2.14

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

23



--------------------------------------------------------------------------------

“Limited Condition Acquisition” means an Acquisition or other Investment
permitted hereunder the consummation of which is not conditioned on the
availability of, or on obtaining, third party financing.

“Limited Condition Revolving Loans” means Revolving Loans in an amount up to
$500,000,000 made to finance in part the Target Acquisition and the other Target
Acquisition Costs, which shall be subject only to the conditions set forth in
Section 4.03.

“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Guaranty, the Escrow Agreement, any
promissory notes issued pursuant to Section 2.10(f), any agreements between the
Company and an Issuing Bank regarding the Issuing Bank’s Letter of Credit
Commitment and any Letter of Credit applications now or hereafter executed by or
on behalf of any Loan Party and delivered to the Administrative Agent or any
Lender in connection with this Agreement or the transactions contemplated
hereby. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars, (ii) Toronto, Canada time in the case of a
Canadian Borrowing and related Loans and (iii) local time in the case of a Loan,
Borrowing or LC Disbursement (other than a Canadian Borrowing) denominated in a
Foreign Currency (it being understood that such local time shall mean London,
England time unless otherwise notified by the Administrative Agent).

“Main Acquisition Agreement” means the Stock Purchase Agreement (Major Sellers)
dated as of September 24, 2018 by and among the Company, Allegra Donata Versace
Beck, Donatella Versace, Santo Versace, Borgo Luxembourg S.Á.R.L, Blackstone GPV
Capital Partners (Mauritius) VI-D FDI LTD. and Blackstone GPV Tactical Partners
(Mauritius) – N LTD.

“Majority Facility Lenders” means (i) with respect to the Revolving Facility,
the Required Revolving Lenders, and (ii) with respect to the Term Loan Facility,
the Required Term Loan Lenders.

“Material Acquisition” means (i) any Acquisition that involves the payment of
consideration by MK Holdings and its Subsidiaries in excess of $20,000,000 and
(ii) the Target Acquisition.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, property or financial condition of MK Holdings and its
Subsidiaries taken as a whole or (b) the rights and remedies, taken as a whole,
of the Administrative Agent and the Lenders under the Loan Documents.

“Material Disposition” means any Disposition, or a series of related
Dispositions, of (a) all or substantially all of the issued and outstanding
Equity Interests in any Person or (b) assets comprising all or substantially all
of the assets of any Person or a business unit of any Person, in each case in
excess of $20,000,000.

 

24



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), of any one or more of the Company and its Subsidiaries in an aggregate
principal amount exceeding $50,000,000.

“Material Subsidiary” means (a) each Subsidiary that is a Borrower and (b) each
other Subsidiary (i) which, as of the last day of the most recent Test Period
ending with the fiscal period for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04(a)),
contributed (or, in connection with a newly acquired Subsidiary pursuant to a
Material Acquisition, represents on a Pro Forma Basis) greater than five percent
(5%) of Consolidated EBITDAR for such Test Period or (ii) which contributed (or,
in connection with a newly acquired Subsidiary pursuant to a Material
Acquisition, represents on a Pro Forma Basis) greater than five percent (5%) of
Consolidated Total Assets (after eliminating intercompany obligations) as of
such date; provided that, if at any time the aggregate amount of Consolidated
EBITDAR or Consolidated Total Assets attributable to all Subsidiaries that are
not Material Subsidiaries exceeds (or, in connection with a newly acquired
Subsidiary pursuant to a Material Acquisition, represents on a Pro Forma Basis)
twenty percent (20%) of Consolidated EBITDAR for any such Test Period or twenty
percent (20%) of Consolidated Total Assets (after eliminating intercompany
obligations) as of such date, MK Holdings shall, within ten (10) days after the
delivery of the applicable compliance certificate pursuant to Section 5.01(c),
designate sufficient Subsidiaries as “Material Subsidiaries” to eliminate such
excess, and such designated Subsidiaries shall for all purposes of this
Agreement constitute Material Subsidiaries. The failure of MK Holdings to
designate sufficient Subsidiaries as “Material Subsidiaries” in accordance with
the sentence above shall constitute an Event of Default under clause (e) of
Article VII (subject to the grace periods specified therein).

“Maturity Date” means (a) in the case of the Revolving Facility, November 15,
2023, (b) in the case of the Tranche A-1 Term Loan Facility, the date that is
the second anniversary of the Term Loan Borrowing Date and (c) in the case of
the Tranche A-2 Term Loan Facility, the date that is the fifth anniversary of
the Term Loan Borrowing Date or in each case, if such date is not a Business
Day, the Business Day immediately preceding such date, and in each case as
extended (in the case of each Lender consenting thereto) pursuant to
Section 2.27.

“MIP Acquisition Agreement” means the Stock Purchase Agreement (MIP
Beneficiaries) dated September 24, 2018 by and among the Company, Jonathan Mark
Akeroyd, the individuals listed in Exhibit (A) therein, Cordusio Fiduciaria
S.p.A. (acting in its own name solely to undertake certain obligations
thereunder), Allegra Dona Versace Beck, Donatella Versace and Santo Versace.

“MK Canada Holdings” means Michael Kors (Canada) Holdings Ltd., a company
limited by shares incorporated under the laws of the Province of Nova Scotia.

“MKE” means Michael Kors (Europe) B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands, having its corporate seat (statutaire zetel) in
Amsterdam, the Netherlands, its registered office at John Hicksstraat 1, 5928 SJ
Venlo, the Netherlands and registered with the trade register of the Chamber of
Commerce (handelsregister van de Kamer van Koophandel) under number 34301064.

“MK Holdings” means Michael Kors Holdings Limited, a British Virgin Islands
company.

 

25



--------------------------------------------------------------------------------

“MK Malta” means Capri Finance Malta Ltd, a Maltese private limited liability
company.

“MK Switzerland” means Michael Kors (Switzerland) GmbH, a company organized
under the laws of Switzerland.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any Loan Party or any ERISA Affiliate contributes or has an
obligation to contribute.

“Net Cash Proceeds” means, with respect to any claim made under Section 15 of
the Main Acquisition Agreement as a result of a breach of the representation set
forth in Section 11.15(i) of the Main Acquisition Agreement, 100% of the cash
proceeds actually received by MK Holdings or any Subsidiary in respect of such
claim (including any cash payments received by way of deferred payment of such
claim pursuant to a note or installment receivable), net of (without
duplication) (i) attorneys’ fees and expenses and other customary expenses
incurred in connection with the making or pursuit of such claim, (ii) Taxes paid
or payable (in the good faith determination of MK Holdings) as a result thereof,
and (iii) the aggregate amount of any actual Losses (as defined in the Main
Acquisition Agreement) incurred by MK Holdings and its Subsidiaries arising as a
result of such breach of representation (as defined by MK Holdings in good
faith).

“Non-Extending Lender” has the meaning assigned to such term in Section 2.27.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing
reasonably selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of MK Holdings
and its Subsidiaries to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Original Effective Date or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or to the Lenders or any of their Affiliates under any Swap Agreement
or any Banking Services Agreement or in respect of any of the Loans made or
reimbursement or other obligations incurred or any of the Letters of Credit or
other instruments at any time evidencing any thereof; provided that the
definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

26



--------------------------------------------------------------------------------

“Original Effective Date” means August 22, 2017.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate), provided that, if the applicable Overnight Bank
Funding Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, provided
that, if the applicable Overnight Foreign Currency Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement, plus
any taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

“Patriot Act” has the meaning assigned to such term in Section 9.13(a).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

27



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition; provided that (a) the assets so
acquired or, as the case may be, the assets of the Person so acquired shall be
in a Related Line of Business, (b) no Default shall have occurred and be
continuing at the time thereof or would result therefrom, (c) such Acquisition
shall be effected in such manner so that the acquired Equity Interests, assets
or rights are owned either by MK Holdings or a Subsidiary and, if effected by
merger, consolidation or amalgamation, the continuing, surviving or resulting
entity shall be MK Holdings or a Subsidiary, subject to Section 6.03 and (d) the
Leverage Ratio, on a Pro Forma Basis after giving effect to such acquisition,
recomputed as at the last day of the most recently ended fiscal quarter of MK
Holdings for which financial statements are available, as if such acquisition
had occurred on the first day of each relevant period for testing such
compliance, shall not exceed 3.75 to 1.00.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) landlords’, carriers’, warehousemen’s, mechanics’, shippers’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 45 days
or are being contested in compliance with Section 5.04;

(c) pledges and deposits made in connection with workers’ compensation,
unemployment insurance, old age pensions and other social security laws or
regulations, and pledges and deposits securing liability to insurance carriers
under insurance or self-insurance arrangements;

(d) Liens, pledges and deposits to secure the performance of tenders, bids,
trade contracts, leases, public or statutory obligations, warranty requirements,
customs, surety and appeal bonds, bonds posted in connection with actions, suits
or proceedings, performance and bid bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations), in
each case in the ordinary course of business or letters of credit or guarantees
issued in respect thereof;

(e) Liens incurred in the ordinary course of business in connection with the
sale, lease, transfer or other disposition of any credit card receivables of the
Company or any of its Subsidiaries;

(f) judgment, attachment or other similar liens in respect of judgments that do
not constitute an Event of Default under clause (k) of Article VII;

(g) easements, zoning restrictions, restrictive covenants, encroachments,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

(h) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Permitted Investments; and

 

28



--------------------------------------------------------------------------------

(i) any security and/or right of set-off arising under the general terms and
conditions (algemene bankvoorwaarden) or the equivalent thereof in any
jurisdiction of banking and financing institutions;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Factoring Program” means the sale by MK Holdings or its Subsidiaries
of accounts receivable originated by MK Holdings or such Subsidiaries to a
third-party factor in the ordinary course of business and consistent with past
practice and on a basis that is non-recourse to MK Holdings and its Subsidiaries
other than limited recourse customary for factoring transactions of a similar
kind.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are directly and fully guaranteed or insured by, the United States of America
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States of America) or any Participating Member
State;

(b) investments in commercial paper having, at such date of acquisition, a
credit rating of at least A-2 from S&P or P-2 from Moody’s;

(c) investments in demand deposits, certificates of deposit, eurocurrency time
deposits, banker’s acceptances and time deposits issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any Lender
or any commercial bank which has a combined capital and surplus and undivided
profits of not less than $100,000,000;

(d) repurchase agreements with a term of not more than 180 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (c) above;

(e) securities with maturities of three years or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States or by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth or territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated, at such
date of acquisition, at least A- by S&P or A3 by Moody’s;

(f) securities with maturities of three years or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;

(g) shares of money market funds that (i) comply with the criteria set forth in
(a) Securities and Exchange Commission Rule 2a-7 under the Investment Company
Act of 1940, as amended or (b) Securities and Exchange Commission Rule 3c-7
under the Investment Company Act of 1940, as amended and (ii) have portfolio
assets of at least (x) in the case of funds that invest exclusively in assets
satisfying the requirements of clause (a) of this definition, $250,000,000 and
(y) in all other cases, $500,000,000;

 

29



--------------------------------------------------------------------------------

(h) in the case of investments by any Foreign Subsidiary, obligations of a
credit quality and maturity comparable to that of the items referred to in
clauses (a) through (g) above that are available in local markets;

(i) corporate debt obligations with a Moody’s rating of at least A3 or an S&P
rating of at least A-, or their equivalent, as follows: (i) corporate notes and
bonds and (ii) medium term notes; and

(j) mutual funds which invest primarily in the securities described in clauses
(a) through (d) above.

“Person” means any natural person, corporation, limited liability company,
unlimited company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.

“Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA, but not including any Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Loan Party or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” (as defined in Section 3(5) of ERISA).

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as reasonably determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
reasonably determined by the Administrative Agent). Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced or quoted as being effective.

“Priority Indebtedness” means (a) Indebtedness of MK Holdings or any Subsidiary
(other than that described in Section 6.01(e)) secured by any Lien on any
asset(s) of MK Holdings or any Subsidiary and (b) Indebtedness of any Subsidiary
of MK Holdings which is not a Loan Party, in each case owing to a Person other
than MK Holdings or any Subsidiary.

“Pro Forma Basis” means, with respect to compliance with any test, covenant or
calculation of any ratio hereunder, the determination or calculations of such
test, covenant or ratio on a pro forma basis in accordance with Section 1.04(b).

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced (which may be included any press release that S&P, Moody’s or
Fitch issues) by either S&P, Moody’s or Fitch, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by MK Holdings or,
if any such rating agency shall have issued more than one such ratings, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P, Moody’s and Fitch shall have in effect a Public Debt
Rating, the Applicable Rate shall be determined by reference to the available
rating; (b) if none of S&P, Moody’s or Fitch shall have in effect a Public Debt
Rating, the Applicable Rate will be set in accordance with Level 6 under the
definition of “Applicable

 

30



--------------------------------------------------------------------------------

Rate”; (c) if each of S&P, Moody’s and Fitch shall have in effect a Public Debt
Rating but the ratings shall fall within different levels, the Applicable Rate
shall be based upon the ratings of two of the agencies unless each agency’s
ratings is at a separate level, in which case the applicable level will be
deemed to be the middle level; (d) if only two of S&P, Moody’s and Fitch shall
have in effect a Public Debt Rating and such ratings shall fall within different
levels, the Applicable Rate shall be based upon the higher rating unless such
ratings differ by two or more levels, in which case the applicable level will be
deemed to be one level below the higher of such levels; (e) initially, the
Public Debt Rating shall be based upon the indicative rating for non-credit
enhanced long-term senior unsecured debt issued by MK Holdings from S&P, Moody’s
and Fitch, as the case may be, in each case giving effect to the Transactions
(or an affirmation of an existing rating for non-credit enhanced long-term
senior unsecured debt issued by MK Holdings after giving effect to the
Transactions (which may be included in any press release related to the
Transactions that S&P, Moody’s or Fitch issues)) (the “Indicative Ratings”); it
being understood that, if any Initial Confirmed Public Debt Ratings shall be
issued after the Effective Date, or any Public Debt Rating or Indicative Rating
established by S&P, Moody’s or Fitch shall be changed, such Initial Confirmed
Public Debt Rating or such other change shall be effective as of the date on
which such Initial Confirmed Public Debt Rating or other change is first
announced or issued publicly by the rating agency making such change (which may
be included in any press release related to the Transactions that S&P, Moody’s
or Fitch issues); and (f) if S&P, Moody’s or Fitch shall change the basis on
which ratings are established, each reference to the Public Debt Rating
announced by S&P, Moody’s or Fitch, as the case may be, shall refer to the then
equivalent rating by S&P, Moody’s or Fitch, as the case may be.

“Qualifying Recipient” means:

(a) a Recipient which is beneficially entitled to interest payable to that
Recipient in respect of an applicable interest in a Loan, Letter of Credit or
Commitment and is:

(i) a Recipient:

(A) which is a bank (as defined for the purpose of section 879 of the Income Tax
Act 2007) making an advance made under an applicable interest in a Loan, Letter
of Credit or Commitment and is within the charge to United Kingdom corporation
tax as respects any payments of interest made in respect of that advance or
would be within such charge as respects such payment apart from section 18A of
the Corporation Tax Act 2009; or

(B) in respect of an advance made under an applicable interest in a Loan, Letter
of Credit or Commitment by a person that was a bank (as defined for the purpose
of section 879 of the Income Tax Act 2007) at the time that that advance was
made and within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or

(ii) a Recipient which is:

(A) a company resident in the United Kingdom for United Kingdom tax purposes;

(B) a partnership each member of which is:

a. a company so resident in the United Kingdom; or

 

31



--------------------------------------------------------------------------------

b. a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the Corporation
Tax Act 2009;

(C) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the Corporation Tax Act 2009) of
that company; or

(iii) a Treaty Recipient; or

(b) a Recipient which is a building society (as defined for the purposes of
section 880 of the Income Tax Act 2007) making an advance under an applicable
interest in a Loan, Letter of Credit or Commitment.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Refinancing Amendment” has the meaning assigned to such term in Section 2.28.

“Refinancing Effective Date” has the meaning assigned to such term in
Section 2.28.

“Refinancing Term Loans” has the meaning assigned to such term in Section 2.28.

“Register” has the meaning assigned to such term in Section 9.04.

“Regulation” means the Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings and Regulation (EU) 2015/848 of the European Parliament
and of the Council of 20 May 2015 on insolvency proceeding (recast), as
applicable.

“Related Line of Business” means: (a) any line of business in which MK Holdings
or any of its Subsidiaries is engaged as of, or immediately prior to, the
Effective Date, (b) any wholesale, retail or other distribution of products or
services under any domestic or foreign patent, trademark, service mark, trade
name, copyright or license or (c) any similar, ancillary or related business and
any business which provides a service and/or supplies products in connection
with any business described in clause (a) or (b) above.

 

32



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Replacement Revolving Credit Commitments” has the meaning assigned to such term
in Section 2.28.

“Replacement Revolving Facilities” has the meaning assigned to such term in
Section 2.28.

“Replacement Revolving Credit Facility Effective Date” has the meaning assigned
to such term in Section 2.28.

“Reportable Event” means any “reportable event,” as set forth in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Plan, other
than an event as to which notice is waived pursuant to DOL Regulation Part 4043
as in effect on the applicable date (no matter how such notice requirement may
be changed in the future).

“Required Lenders” means, subject to Section 2.24, at any time, Lenders having
Revolving Credit Exposures, outstanding principal amount of Term Loans and
unused Commitments representing more than 50% of the sum of the total Revolving
Credit Exposures, outstanding principal amount of Term Loans and unused
Commitments at such time (excluding for purposes of any such calculation the
Revolving Credit Exposures, unused Term Loan Commitments and outstanding
principal amount of Term Loans of Defaulting Lenders).

“Required Revolving Lenders” means, subject to Section 2.24, at any time,
Revolving Lenders having Revolving Credit Exposures and unused Revolving
Commitments representing more than 50% of the sum of the total Revolving Credit
Exposures and unused Revolving Commitments at such time (excluding for purposes
of any such calculation the Revolving Commitments and outstanding principal
amount of Revolving Loans of Defaulting Lenders).

“Required Term Loan Lenders” means (a) from the Effective Date until the Term
Loan Borrowing Date, Term Loan Lenders having unused Term Loan Commitments
representing more than 50% of the aggregate unused Term Loan Commitments at such
time (excluding for purposes of any such calculation the unused Term Loan
Commitments of Defaulting Lenders) and (b) from the Term Loan Borrowing Date and
thereafter, Term Loan Lenders having outstanding principal amount of Term Loans
representing more than 50% of the aggregate outstanding principal amount of Term
Loan Loans at such time (excluding for purposes of any such calculation the
outstanding principal amount of Term Loans of Defaulting Lenders).

“Requirement of Law” means, as to any Person, the Articles or Certificate of
Incorporation and By-Laws, Articles or Certificate of Formation and Operating
Agreement, or Certificate of Partnership or partnership agreement or other
organizational or governing documents of such Person, and any law, treaty, rule
or regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in MK
Holdings or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in MK Holdings or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in MK Holdings or
any Subsidiary.

 

33



--------------------------------------------------------------------------------

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date with respect to
the Revolving Facility and the date of termination of the Revolving Commitments.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Lender to make Revolving Loans and to acquire participations
in Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced or terminated from
time to time pursuant to Section 2.09, (b) increased from time to time pursuant
to Section 2.20 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Revolving Lender’s Revolving Commitment is set forth on Schedule 2.01(a),
or in the Assignment and Assumption or other documentation contemplated hereby
pursuant to which such Revolving Lender shall have assumed its Revolving
Commitment, as applicable.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Credit Event” means a Borrowing of Revolving Loans, the issuance,
amendment, renewal or extension of a Letter of Credit, an LC Disbursement or any
of the foregoing.

“Revolving Facility” means the Revolving Commitments and the provisions herein
related to the Revolving Loans, Swingline Loans and Letters of Credit.

“Revolving Lenders” means the Persons listed on Schedule 2.01(a) (including,
without limitation, the Persons that are “Lenders” under the Existing Credit
Agreement immediately prior to the Effective Date) and any other Person that
shall have become a Revolving Lender hereunder pursuant to Section 2.20 or
pursuant to an Assignment and Assumption or other documentation contemplated
thereby, other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption or other documentation contemplated thereby. Unless
the context otherwise requires, the term “Revolving Lenders” includes the
Swingline Lender and each Issuing Bank.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“S&P” means Standard & Poor’s Financial Services LLC.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Effective Date,
including, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
the State Secretariat for Economic Affairs of Switzerland or the Swiss
Directorate of International Law, any European Union member state, or Her
Majesty’s Treasury of the United Kingdom, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

34



--------------------------------------------------------------------------------

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
United Nations Security Council, the European Union, the State Secretariat for
Economic Affairs of Switzerland or the Swiss Directorate of International Law,
any European Union member state or Her Majesty’s Treasury of the United Kingdom
or (c) any other applicable sanctions authority.

“SEC” means the United States Securities and Exchange Commission.

“Senior Managing Agent” means each of HSBC Bank USA, National Association and
Wells Fargo Bank, National Association.

“Senior Notes” means the notes issued pursuant to the Senior Notes Indenture,
dated as of October 20, 2017 among the Company, MK Holdings, the subsidiary
guarantors party thereto and U.S. Bank National Association, as trustee, as
amended, supplemented, refinanced or otherwise modified from time to time.

“Specified Representations” means the representations and warranties specified
in (i) Section 3.01 with respect to corporate existence of the Loan Parties,
(ii) Section 3.02 relating to power, authority, execution, delivery and
enforceability of the Loan Documents, (iii) Section 3.03 with respect to no
conflict of the Loan Documents with organizational documents or material law,
(iv) Section 3.07 and Section 3.11, and (v) Section 3.13, excluding, in each
case, any representation or warranty as to the Target Group or its assets,
businesses or affiliates.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Standby Letter of Credit” means an irrevocable letter of credit issued pursuant
to this Agreement by an Issuing Bank pursuant to which such Issuing Bank agrees
to make payments in an Agreed Currency for the account of any Borrower, or,
subject to Section 2.06(a), any Subsidiary or other Loan Party, in respect of
obligations of such Person incurred pursuant to contracts made or performances
undertaken or to be undertaken or like matters relating to contracts to which
such Person is or proposes to become a party in furtherance of such Person’s
good faith business purposes, including, but not limited to, for insurance
purposes and in connection with lease transactions.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

 

35



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means Indebtedness that is subordinated in right of
payment to the Obligations.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means, unless the context otherwise requires, any subsidiary of MK
Holdings.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option, cap or collar agreements or similar
agreement involving, or settled by reference to, one or more interest or
exchange rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Company or the Subsidiaries
shall be a Swap Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

“Swingline Exposure” means, at any time, the aggregate principal Dollar Amount
of all Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder, and its successors in such capacity.

“Swingline Loan” means a Loan made pursuant to Section 2.05 (for the avoidance
of doubt, each Foreign Swingline Loan is a Swingline Loan).

“Swingline Overnight Rate” means, with respect to a Swingline Loan denominated
in Dollars, for any day, the rate per annum advised by the Swingline Lender as
its loan funding rate for overnight Eurodollar loans in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Swingline
Overnight Rate shall be effective from and including the date such change is
notified by the Swingline Lender to the Company as being effective, provided
that, if the applicable Swingline Overnight Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

 

36



--------------------------------------------------------------------------------

“Swiss Borrower” means (i) MK Switzerland and (ii) any other Borrower
incorporated in Switzerland and/or qualifying as a Swiss resident pursuant to
Article 9 of the Swiss Federal Withholding Tax Act.

“Swiss Federal Withholding Tax Act” means the Swiss Federal Withholding Tax Act
(Bundesgesetz über die Verrechnungssteuer vom 13. Oktober 1965); together with
the related ordinances, regulations and guidelines, all as amended and
applicable from time to time.

“Swiss Francs” means the lawful currency of Switzerland.

“Swiss Guidelines” means, together, the guideline “Interbank Loans” of
22 September 1986 (S- 02.123) (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), the guideline “Syndicated Loans” of January 2000 (S-02.128) (Merkblatt
“Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen, Wechseln
und Unterbeteiligungen” vom Januar 2000), the guideline S-02.130.1 in relation
to money market instruments and book claims of April 1999 (Merkblatt vom April
1999 betreffend Geldmarktpapiere und Buchforderungen inländischer Schuldner),
the guideline “Bonds” of April 1999 (S-02.122.1) (Merkblatt “Obligationen” vom
April 1999), the circular letter No. 34 “Customer Credit Balances” of 26 July
2011 (1-034-V-2011) (Kreisschreiben Nr. 34 “Kundenguthaben” vom 26. Juli 2011),
the circular letter No. 15 of 3 October 2017 (1-015-DVS-2017) in relation to
bonds and derivative financial instruments as subject matter of taxation of
Swiss federal income tax, Swiss Federal Withholding Tax and Swiss Federal Stamp
Taxes (Kreisschreiben Nr. 15 “Obligationen und derivative Finanzinstrumente als
Gegenstand der direkten Bundessteuer, der Verrechnungssteuer und der
Stempelabgaben” vom 3. Oktober 2017); all as issued, and as amended or replaced
from time to time, by the Swiss Federal Tax Administration or as substituted or
superseded and overruled by any law, statute, ordinance, regulation, court
decision or the like.

“Swiss Insolvency Event” means any one or more of the following with respect to
any Swiss Loan Party: it is unable or admits in writing its inability to pay its
debts as they fall due or otherwise is, or admits in writing that it is,
insolvent (zahlungsunfähig), suspends making payments on any of its debts within
the meaning of Article 190 section (1) no. (1) of the Swiss Federal Law
Concerning Debt Enforcement and Bankruptcy (Bundesgesetz über Schuldbetreibung
und Konkurs) or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness or files a petition for the opening of
bankruptcy proceedings because of insolvency (Zahlungsunfähigkeit) pursuant to
Article 191 section (1) of the Swiss Federal Law Concerning Debt Enforcement and
Bankruptcy (Bundesgesetz über Schuldbetreibung und Konkurs).

“Swiss Loan Party” means any Loan Party incorporated under the laws of
Switzerland.

“Swiss Non-Bank Rules” means the Swiss Ten Non-Bank Rule and the Swiss Twenty
Non-Bank Rule.

“Swiss Non-Qualifying Bank” means a financial institution or other entity which
does not qualify as a Swiss Qualifying Bank.

“Swiss Qualifying Bank” means any person or entity acting on its own account
which has a banking license in force and effect issued in accordance with the
banking laws in its jurisdiction of incorporation, or if acting through a
branch, issued in accordance with the banking laws in the jurisdiction of such
branch, and which, in both cases, effectively conducts banking activities as its
principal purpose with its own infrastructure, staff and authority of decision
making, all in accordance with the Swiss Guidelines.

 

37



--------------------------------------------------------------------------------

“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of creditors
or deemed creditors (other than Swiss Qualifying Banks) of any Swiss Borrower
under this Agreement must not at any time exceed 10 (ten), all in accordance
with the meaning of the Swiss Guidelines.

“Swiss Twenty Non-Bank Rule” means the rule that (without duplication) the
aggregate number of creditors or deemed creditors (including the Lenders), other
than Swiss Qualifying Banks, of any Swiss Borrower under all outstanding debts
relevant for classification as debenture (Kassenobligation) (including debt
arising under this Agreement and intra-group loans (if and to the extent
intra-group loans are not exempt in accordance with the ordinance of the Swiss
Federal Council of 18 June 2010 amending the Swiss Federal Ordinance on
withholding tax and the Swiss Federal Ordinance on stamp duties with effect as
of 1 August 2010), loans, facilities and/or private placements (including under
this Agreement) must not, at any time, exceed twenty (20); all in accordance
with the meaning of the Swiss Guidelines.

“Swiss Withholding Tax” means any Taxes levied pursuant to the Swiss Federal
Withholding Tax Act.

“Syndication Agent” means Barclays Bank PLC, in its capacity as syndication
agent for the credit facility evidenced by this Agreement.

“Target” means Gianni Versace S.p.A, a company incorporated under the laws of
Italy.

“Target Acquisition” means the acquisition by MK Holdings directly or indirectly
through Acquisition Co of all of the Equity Interests in the Target pursuant to
the Target Acquisition Agreement.

“Target Acquisition Agreement” means, collectively, the Main Acquisition
Agreement and the MIP Acquisition Agreement.

“Target Acquisition Costs” means all fees, costs and expenses incurred or
payable by MK Holdings or any of its Subsidiaries in connection with the Target
Acquisition Transactions, including any such amounts payable in connection with
Swap Agreements entered into by MK Holdings or any of its Subsidiaries in
connection with the Target Acquisition Transactions, and any stamp duty and any
other taxes payable in connection with the Target Acquisition Transactions.

“Target Acquisition Transactions” means the (i) execution and delivery by the
Loan Parties of this Agreement and the other Loan Documents (but excluding in
each case any such execution or delivery prior to the date hereof) and the
borrowing of Term Loans and the use of the proceeds thereof, (ii) the
consummation of the Target Acquisition and (iii) the payment of the Target
Acquisition Costs.

“Target Group” means the Target and its subsidiaries and GIVI Holding S.p.A..

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

38



--------------------------------------------------------------------------------

“Term Loan Facility” means, collectively, the Tranche A-1 Term Loan Facility and
the Tranche A-2 Term Loan Facility.

“Term Loan Availability Period” means the period starting on the Effective Date
and ending on the End Date.

“Term Loan Borrower” means MK Holdings.

“Term Loan Borrowing Date” means the date during the Term Loan Availability
Period when (i) the conditions specified in Section 4.01 and 4.04 are satisfied
(or waived in accordance with Section 9.02) or (ii) if the Escrow Funding
Election has been made by MK Holdings, the conditions specified in Section 4.01
and 4.03 are satisfied (or waived in accordance with Section 9.02), and, in each
case, the Borrowing of Term Loans under the Term Loan Facility occurs.

“Term Loan Commitment” means, collectively, the Tranche A-1 Term Loan Commitment
and the Tranche A-2 Term Loan Commitment.

“Term Loan Lenders” means, collectively, the Tranche A-1 Term Loan Lenders and
the Tranche A-2 Term Loan Lenders.

“Term Loans” means, collectively, the Tranche A-1 Term Loans and the Tranche A-2
Term Loans.

“Test Period” means, as of any date of determination, the period of four
consecutive fiscal quarters of MK Holdings most recently ended on or prior to
such date.

“Tranche A-1 Term Loan” means a Loan made pursuant to Section 2.01(b).

“Tranche A-1 Term Loan Commitment” means, with respect to each Tranche A-1 Term
Loan Lender, the commitment of such Lender to make a Tranche A-1 Term Loan
pursuant to Section 2.01(b), as such commitment may be (a) reduced or terminated
from time to time pursuant to Section 2.09 or (b) reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section 9.04.
The initial amount of each Tranche A-1 Term Loan Lender’s Tranche A-1 Term Loan
Commitment is the amount set forth opposite such Lender’s name on Schedule
2.01(b) hereto, or in the Assignment and Assumption or other documentation
contemplated hereby pursuant to which such Lender shall have assumed its Tranche
A-1 Term Loan Commitment, as applicable.

“Tranche A-1 Term Loan Facility” means the Tranche A-1 Term Loan Commitments and
the provisions herein related to the Tranche A-1 Term Loans.

“Tranche A-1 Term Loan Lenders” means the Persons listed on Schedule 2.01(b)
with respect to the Tranche A-1 Term Loan Facility and any other Person that
shall have become a Tranche A-1 Term Loan Lender pursuant to an Assignment and
Assumption or other documentation contemplated thereby, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
or other documentation contemplated thereby.

“Tranche A-2 Term Loan” means a Loan made pursuant to Section 2.01(c).

 

39



--------------------------------------------------------------------------------

“Tranche A-2 Term Loan Commitment” means, with respect to each Tranche A-2 Term
Loan Lender, the commitment of such Lender to make a Tranche A-2 Term Loan
pursuant to Section 2.01(c). , as such commitment may be (a) reduced or
terminated from time to time pursuant to Section 2.09 or (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Tranche A-2 Term Loan
Lender’s Tranche A-2 Term Loan Commitment is the amount set forth opposite such
Lender’s name on Schedule 2.01(b) hereto, or in the Assignment and Assumption or
other documentation contemplated hereby pursuant to which such Lender shall have
assumed its Tranche A-2 Term Loan Commitment, as applicable.

“Tranche A-2 Term Loan Facility” means the Tranche A-2 Term Loan Commitments and
the provisions herein related to the Tranche A-2 Term Loans.

“Tranche A-2 Term Loan Lenders” means the Persons listed on Schedule 2.01(b)
with respect to the Tranche A-2 Term Loan Facility and any other Person that
shall have become a Tranche A-2 Term Loan Lender pursuant to an Assignment and
Assumption or other documentation contemplated thereby, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
or other documentation contemplated thereby.

“Transaction Costs” means all fees, costs and expenses incurred or payable by MK
Holdings or any of its Subsidiaries in connection with the Transactions.

“Transactions” means the (i) execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents, (ii) the borrowing of
Loans and other credit extensions, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder, (iii) the consummation of the Target
Acquisition and (iv) the payment of the Transaction Costs.

“Treaty Recipient” means a Recipient which:

(a) is treated as a resident of a Treaty State for the purposes of a Treaty;

(b) does not carry on a business in the United Kingdom through a permanent
establishment with which that Recipient’s participation in the Loan is
effectively connected; and

(c) qualifies for full exemption from UK income tax on payments of interest to
or for the account of a Recipient with respect to an applicable interest in a
Loan, Letter of Credit or Commitment, subject to the completion of necessary
procedural formalities.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
UK income tax on interest.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
BA Rate or the Canadian Prime Rate (or, with respect to a Swingline Loan
denominated in Dollars, the Swingline Overnight Rate).

“UK Insolvency Event” means:

(a) a UK Relevant Entity is unable or admits inability to pay its debts as they
fall due (other than debts owed to MK Holdings or a Subsidiary or solely by
reason of balance sheet liabilities exceeding balance sheet assets), suspends
making payments on any of its material debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more
class of creditors (other than pursuant to the Loan Documents) with a view to
rescheduling any of its material indebtedness;

 

40



--------------------------------------------------------------------------------

(b) any corporate action, legal proceedings or other procedure or step is taken
in relation to:

(i) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any UK Relevant Entity;

(ii) (by reason of actual or anticipated financial difficulties) a composition,
compromise, assignment or arrangement with any class of creditors of any UK
Relevant Entity;

(iii) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any UK
Relevant Entity, or all or substantially all of its assets; or

(iv) enforcement of any Lien over any material asset of any UK Relevant Entity,

or any analogous procedure or step is taken in any jurisdiction, save that this
paragraph (b) shall not apply to (i) any involuntary proceeding or procedure
that is discharged or dismissed within 60 days of commencement, or (ii) any
solvent liquidation or reorganization of any Subsidiary incorporated under the
laws of England and Wales which is not a Loan Party so long as any payments or
assets distributed as a result of such liquidation or reorganization are
distributed to other Subsidiaries; and

(c) any expropriation, attachment, sequestration, distress or execution affects
any asset or assets of a UK Relevant Entity, except where such action does not,
and would not reasonably be expected to, have a Material Adverse Effect.

“UK Loan Party” means any Loan Party that is:

(a) incorporated under the laws of England and Wales;

(b) resident for tax purposes in the UK; or

(c) not so resident in the UK which carries on a trade in the UK through a
permanent establishment and which brings into account interest payable in
respect of an applicable interest in a Loan, Letter of Credit or Commitment in
computing its chargeable profits (within the meaning of section 19 of the
Corporation Tax Act 2009).

“UK Relevant Entity” means any UK Loan Party or any Loan Party capable of
becoming subject of an order for winding-up or administration under the
Insolvency Act 1986 of the United Kingdom.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Undisclosed Administration” means the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official by a supervisory authority or regulator with respect to a
Lender or its Parent under the Dutch Financial Supervision Act 2007 (as amended
from time to time and including any successor legislation).

 

41



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”, “Tranche A-1 Term Loan Borrowing”)
or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Eurocurrency Revolving Borrowing”).

SECTION 1.03. Other Interpretive Provisions. (a) The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. The word “law” shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities. Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (ii) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (iii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (iv) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (v) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (vi) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) For the avoidance of doubt, any Indebtedness, Lien or Investment incurred in
compliance with a ratio shall be permitted notwithstanding any changes to such
ratio subsequent to such transaction.

(c) For the avoidance of doubt, in this Agreement, when used in reference to any
entity organized under the laws of the Netherlands, a reference to (i)
“security” includes any mortgage (hypotheek), pledge (pandrecht), retention of
title arrangement (eigendomsvoorbehoud), privilege (voorrecht), right of
retention (recht van retentie), right to reclaim goods (recht van reclame), and,

 

42



--------------------------------------------------------------------------------

in general, any right in rem (beperkt recht), created for the purpose of
granting security (goederenrechtelijk zekerheidsrecht); (ii) “winding-up,”
“administration” or “dissolution” includes any such entity being declared
bankrupt (failliet verklaard) or dissolved (ontbonden); (iii) “moratorium”
includes “surseance van betaling” and a declaration or occurrence of a
moratorium includes “surseance verleend”; (iv) suspension of payments includes
emergency regulations (noodregeling) under the Act on Financial Supervision (wet
op het financieel toezicht); (v) “trustee” in bankruptcy includes a “curator”;
(vi) “administrator” includes a bewindvoerder; (vii) “attachment” includes a
“beslag”; (viii) “the Netherlands” means the European part of the Kingdom of The
Netherlands and “Dutch” means in or of the Netherlands; (ix) “property” means
property that is owned or acquired by way of freehold ownership (eigendom),
groundlease, right of superficies (opstalrecht) or condominium right
(appartementsrecht); (x) “insolvency” includes a bankruptcy, moratorium and
emergency regulation (noodregeling); (xi) “gross negligence” means grove
nalatigheid; and (xii) “willful misconduct” means bewuste roekeloosheid.

(d) For the avoidance of doubt, in this Agreement, when used in reference to any
entity organized under the laws of Italy, a reference to: (a) “winding-up”,
“administration” or “dissolution” includes, without limitation, any
scioglimento, liquidazione and any other proceedings or legal concepts similar
to the foregoing; (b) an “insolvency proceeding”, “bankruptcy” or the like
includes, without limitation, any procedura concorsuale (including fallimento,
concordato preventivo, concordato fallimentare, amministrazione straordinaria,
liquidazione coatta amministrativa, amministrazione straordinaria delle grandi
imprese in stato di insolvenza, misure per la ristrutturazione industriale delle
grandi imprese in stato di insolvenza), the execution of any composition with
creditors in accordance with letter (d) of paragraph 3 of article 67 of the
Italian Insolvency Law, an accordo di ristrutturazione dei debiti pursuant to
article 182-bis of the Italian Insolvency Law, an accordo di ristrutturazione
con intermediari finanziari or a convenzione di moratoria pursuant to article
182-septies of the Italian Insolvency Law and cessione dei beni ai creditori
pursuant to article 1977 of the Italian Civil Code) and any other proceedings or
legal concepts similar to the foregoing; (c) a “receiver”, “administrative
receiver”, “commissioner”, “administrator” or the like includes, without
limitation, a curatore, commissario giudiziale, commissario straordinario,
commissario liquidatore, liquidatore or any other person performing the same
function as each of the foregoing; (d) a “step” or “procedure” taken in
connection with insolvency proceedings or bankruptcy for any person includes,
without limitation, that person formally making a proposal to assign its assets
pursuant to Article 1977 of the Italian Civil Code (cessione dei beni ai
creditori), implementing a piano di risanamento pursuant to article 67, third
paragraph, letter (d) of the Italian Insolvency Law, entering into an accordo di
ristrutturazione dei debiti pursuant to article 182-bis of the Italian
Insolvency Law, an accordo di ristrutturazione con intermediari finanziari or a
convenzione di moratoria pursuant to article 182-septies of the Italian
Insolvency Law, filing a petition for a concordato preventivo or entering into a
similar arrangement for a substantial part of its creditors; (e) an assignment,
arrangement or composition with or for the benefit of its creditors or the like,
includes, without limitation, an arrangement pursuant to Article 1977 of the
Italian Civil Code (cessione dei beni ai creditori), a piano di risanamento, an
accordo di ristrutturazione dei debiti, a concordato preventivo or a similar
arrangement for the a substantial part of creditors; (f) a “lease” includes,
without limitation, a contratto di locazione or comodato; (g) a “security” if
referred to a security governed by Italian law includes, without limitation, any
pegno (including, to the extent implemented under Italian law, the pegno
mobiliare non possessorio pursuant to Italian Law Decree No. 59 of 3 May 2016
converted into law no. 119 dated June 30, 2016), ipoteca, privilegio (including
the privilegio speciale pursuant to Article 46 of the Italian Banking Law),
cessione del credito in garanzia, any other garanzia reale, finanziamento alle
imprese garantito da trasferimento di bene immobile sospensivamente condizionato
pursuant to Italian Law Decree No. 59 of 3 May 2016 converted into law no. 119
dated June 30, 2016 or other transactions having the same effect as each of the
foregoing; (h) an “attachment” or “order” includes a pignoramento or a
sequestro; and (i) a “guarantee”, if referred to a guarantee governed by Italian
law includes, without limitation, any fideiussione, garanzia a prima domanda or
garanzia personale;

 

 

43



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations; Exchange Rates;
Limited Condition Acquisitions. (a) Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. For purposes of computing ratios and related amounts, any amount
in a currency other than Dollars will be converted to Dollars in accordance with
GAAP, in a manner consistent with that used in preparing MK Holdings’ financial
statements.

(b) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition or Material Disposition, or issuance, incurrence or
assumption of Indebtedness, or other transaction shall in each case be
calculated giving pro forma effect thereto (and, in the case of any pro forma
computation made hereunder to determine whether such Material Acquisition or
Material Disposition, or issuance, incurrence or assumption of Indebtedness, or
other transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending with the last fiscal quarter included in the financial
statements referred to in Section 3.04(a)), and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. Such
computations may give effect to (i) any projected synergies or cost savings (net
of continuing associated expenses) that are reasonably anticipated by the
Company to be achieved in connection with any such event within the 12-month
period following the consummation of such event, which the Company determines in
good faith are reasonable as of the date of such computation and (ii) all
transactions that are directly related to such Material Acquisition or Material
Disposition and are entered into in connection and substantially
contemporaneously therewith; provided that (x) all adjustments pursuant to this
paragraph will be without duplication of any amounts that are otherwise included
or added back in computing Consolidated EBITDAR in accordance with the
definition of such term and (y) if any cost savings

 

44



--------------------------------------------------------------------------------

or other adjustments included in any pro forma calculations based on the
anticipation that such cost savings or other adjustments will be achieved within
such 12-month period shall at any time cease to be reasonably anticipated by the
Company to be so achieved, then on and after such time pro forma calculations
required to be made hereunder shall not reflect such cost savings or other
adjustments. If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Swap Agreement applicable to such
Indebtedness). Items related to any Indebtedness no longer outstanding or to be
repaid or redeemed on the date of determination (including, without limitation,
for purposes of all pro forma computations made hereunder, interest, fees, debt
discounts, charges and other items) will be excluded and such Indebtedness shall
be deemed to have been repaid or redeemed as of the first day of the applicable
period.

(c) For purposes of (i) determining the amount of Indebtedness incurred,
outstanding or proposed to be incurred or outstanding under Section 6.01 (but
excluding, for the avoidance of doubt, any calculation of Consolidated Net Worth
or Consolidated EBITDAR), (ii) determining the amount of obligations secured by
Liens incurred, outstanding or proposed to be incurred or outstanding under
Section 6.02, or (iii) determining the amount of Material Indebtedness, the net
assets of a Person or judgments outstanding under paragraphs (f), (g), (h), (i),
(j) or (k) of Article VII, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the Exchange Rate on the applicable date, provided that no
Default shall arise as a result of any limitation set forth in Dollars in
Section 6.01 or 6.02 being exceeded solely as a result of changes in Exchange
Rates from those rates applicable at the time or times Indebtedness or
obligations secured by Liens were initially consummated or acquired in reliance
on the exceptions under such Sections (including any such changes that occur
between the time of commitments for Indebtedness are obtained and such
Indebtedness is funded).

(d) Notwithstanding anything to the contrary herein, for purposes of determining
(i) compliance on a Pro Forma Basis with any Leverage Ratio, (ii) the amount of
any basket set forth in Article VI hereof which is based on a percentage of
Consolidated Net Worth or (iii) whether a Default or Event of Default has
occurred and is continuing, in each case, required to be satisfied under this
Agreement as a condition in connection with the consummation of a Limited
Condition Acquisition, the date of such determination shall, at the election of
MK Holdings (with such election to be made on or prior to the date on which the
definitive agreements for such Limited Condition Acquisition are executed by MK
Holdings or its applicable Restricted Subsidiary), be the time the definitive
agreements for such Limited Condition Acquisition are entered into after giving
pro forma effect to such Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof), in each case, as if
they occurred at the beginning of the applicable Test Period, and, for the
avoidance of doubt, if any of such ratios or amounts are exceeded as a result of
fluctuations in such ratio or amount including due to fluctuations in
Consolidated EBITDAR of MK Holdings or the Person subject to such Limited
Condition Acquisition, at or prior to the consummation of the relevant
transaction or action, such ratios will not be deemed to have been exceeded as a
result of such fluctuations solely for purposes of determining whether the
relevant transaction or action is permitted to be consummated or taken;
provided, that if MK Holdings elects to have such determinations occur at the
time of entry into the definitive agreement with respect to such Limited
Condition Acquisition, the Indebtedness (including any Indebtedness incurred
pursuant to Section 2.20) to be incurred (and any associated Lien) shall be
deemed incurred at the time of such election (until such time as the
Indebtedness is actually incurred or the applicable acquisition agreement is
terminated without actually consummating the applicable Limited Condition
Acquisition (in which case such Limited Condition Acquisition and the incurrence
of

 

45



--------------------------------------------------------------------------------

related Indebtedness will not be treated as having occurred)) and outstanding
thereafter for purposes of compliance on a Pro Forma Basis with any applicable
ratios, tests or other baskets, as the case may be (other than any ratio
contained in Section 6.08 or any ratios, tests or baskets relating to permitting
Restricted Payments); provided, that, any ratio contained in Section 6.08 or any
applicable ratios, tests or other baskets with respect to permitting any
Restricted Payments to be made during the period commencing from the time of
entry into such definitive agreement until such time as such Limited Condition
Acquisition is consummated and any related Indebtedness is actually incurred or
the applicable acquisition agreement is terminated without actually consummating
the applicable acquisition (in which case the acquisition and related
Indebtedness will not be treated as having occurred) shall be required to be
complied with using calculations without giving pro forma effect to such Limited
Condition Acquisition and any associated Indebtedness to be incurred.

SECTION 1.05. Status of Obligations. In the event that any Loan Party shall at
any time issue or have outstanding any Subordinated Indebtedness, the applicable
Loan Party shall take or cause such other Loan Party to take all such actions as
shall be necessary to cause the Obligations to constitute senior indebtedness
(however denominated) in respect of such Subordinated Indebtedness and to enable
the Administrative Agent and the Lenders to have and exercise any payment
blockage or other remedies available to holders of senior indebtedness under the
express terms of such Subordinated Indebtedness. Without limiting the foregoing,
the Obligations are hereby designated as “senior indebtedness” and as
“designated senior indebtedness” and words of similar import under and in
respect of any indenture or other agreement or instrument under which such
Subordinated Indebtedness is outstanding and are further given all such other
designations as shall be required under the terms of any such Subordinated
Indebtedness in order that the Lenders may have and exercise any payment
blockage or other remedies available to holders of senior indebtedness under the
express terms of such Subordinated Indebtedness.

SECTION 1.06. Certifications. All certificates and other statements required to
be made by any officer, director or employee of a Loan Party pursuant to any
Loan Document are and will be made on the behalf of such Loan Party and not in
such officer’s, director or employee’s individual capacity.

SECTION 1.07. Amendment and Restatement of the Existing Credit Agreement. The
parties to this Agreement agree that, on the Effective Date, the terms and
provisions of the Existing Credit Agreement shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Agreement. This Agreement is not intended to be, and shall not constitute, a
novation. All “Revolving Loans” made and “Obligations” incurred under the
Existing Credit Agreement which are outstanding on the Effective Date shall
continue as Revolving Loans and Obligations under (and shall be governed by the
terms of) this Agreement and the other Loan Documents. Without limiting the
foregoing, upon the effectiveness of the amendment and restatement contemplated
hereby on the Effective Date: (a) all references in the “Loan Documents” (as
defined in the Existing Credit Agreement) to the “Administrative Agent”, the
“Credit Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, this Agreement and the Loan Documents, (b) the “Revolving
Commitments” (as defined in the Existing Credit Agreement) shall be redesignated
as Revolving Commitments hereunder as set forth on Schedule 2.01(a), (c) the
Administrative Agent shall make such other reallocations, sales, assignments or
other relevant actions in respect of each Revolving Lender’s credit exposure
under the Existing Credit Agreement as are necessary in order that each such
Revolving Lender’s Revolving Credit Exposure and outstanding Revolving Loans
hereunder reflects such Lender’s Applicable Percentage of the outstanding
aggregate Revolving Credit Exposures on the Effective Date and (d) the Borrowers
hereby agree to compensate each Lender for any and all losses, costs and
expenses incurred by such Lender in connection with the sale and assignment of
any Eurocurrency Loans (including the “Eurocurrency Loans” under the Existing
Credit Agreement) and such reallocation described above, in each case on the
terms and in the manner set forth in Section 2.16 hereof.

 

46



--------------------------------------------------------------------------------

SECTION 1.08. Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. In the
event that the London interbank offered rate is no longer available or in
certain other circumstances as set forth in Section 2.14(b) of this Agreement,
such Section 2.14(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will notify the Company, pursuant to
Section 2.14, in advance of any change to the reference rate upon which the
interest rate on Eurodollar Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.

ARTICLE II

The Credits

SECTION 2.01. Commitments; Loans.

(a) Prior to the Effective Date, certain “Revolving Loans” were made to certain
of the Borrowers under the Existing Credit Agreement which remain outstanding as
of the Effective Date (such outstanding loans being hereinafter referred to as
the “Existing Revolving Loans”). Subject to the terms and conditions set forth
in this Agreement, each Borrower and each of the Revolving Lenders agree that on
the Effective Date, but subject to the reallocation and other transactions
described in Section 1.07, the Existing Revolving Loans shall be re-evidenced as
Revolving Loans under this Agreement and the terms of the Existing Revolving
Loans shall be restated in their entirety and shall be evidenced by this
Agreement. Subject to the terms and conditions set forth herein, each Revolving
Lender (severally and not jointly) agrees to make Revolving Loans to the
Borrowers in Agreed Currencies from time to time during the Revolving
Availability Period in an aggregate principal amount that will not result in
(a) subject to Section 2.04, the Dollar Amount of such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Commitment or (b) subject to
Section 2.04, the sum of the Dollar Amount of the total Revolving Credit
Exposures exceeding the Aggregate Revolving Commitment. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrowers
may borrow, prepay and reborrow Revolving Loans.

(b) Subject to the terms and conditions set forth herein, each Tranche A-1 Term
Loan Lender (severally and not jointly) agrees to make Tranche A-1 Term Loans to
MK Holdings in Dollars in a single draw on one date during the Term Loan
Availability Period, in an aggregate principal amount not to exceed such Term
Loan Lender’s outstanding Tranche A-1 Term Loan Commitment immediately prior to
the making of such Tranche A-1 Term Loans. Amounts paid or prepaid in respect of
the Tranche A-1 Term Loans may not be reborrowed.

 

47



--------------------------------------------------------------------------------

(c) Subject to the terms and conditions set forth herein, each Tranche A-2 Term
Loan Lender (severally and not jointly) agrees to make Tranche A-2 Term Loans to
MK Holdings in Dollars in a single draw on one date during the Term Loan
Availability Period, in an aggregate principal amount not to exceed such Term
Loan Lender’s outstanding Tranche A-2 Term Loan Commitment immediately prior to
the making of such Tranche A-2 Term Loans. Amounts paid or prepaid in respect of
the Tranche A-2 Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders of the same Class ratably in
accordance with their respective Commitments of such Class. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required. Any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.05.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans, Eurocurrency Loans, Canadian Base Rate Loans or BA
Equivalent Loans as the relevant Borrower may request in accordance herewith;
provided that (i) each ABR Loan shall only be made in Dollars, (ii) no
Eurocurrency Borrowing may be made in Canadian Dollars and (iii) each Canadian
Loan shall only be made in Canadian Dollars to a Canadian Borrower. Each
Swingline Loan shall be (x) an ABR Loan or a Swingline Overnight Rate Loan in
the case of a Swingline Loan to the Company denominated in Dollars or (y) a
Foreign Swingline Loan in the case of a Swingline Loan to MK Holdings or MK
Switzerland denominated in any Agreed Currency (other than Canadian Dollars).
Subject to Section 2.14, each Tranche A-1 Term Loan Borrowing and each Tranche
A-2 Term Loan Borrowing shall be comprised entirely of ABR Loans or Eurocurrency
Loans as the relevant Borrower may request in accordance herewith. Each Lender
at its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.13(f), 2.14, 2.15, 2.16 and 2.17 shall apply to such
Affiliate to the same extent as to such Lender); provided that any exercise of
such option shall not affect the obligation of the relevant Borrower to repay
such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 (or, in the case of a Revolving Borrowing, if such Borrowing is
denominated in (i) Japanese Yen, JPY10,000,000 or (ii) a Foreign Currency other
than Japanese Yen, 100,000 units of such currency) and not less than $1,000,000
(or, in the case of a Revolving Borrowing, if such Borrowing is denominated in
(i) Japanese Yen, JPY100,000,000 or (ii) a Foreign Currency other than Japanese
Yen, 1,000,000 units of such currency). At the time that each ABR Borrowing or
Canadian Base Rate Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 or CAD100,000,
respectively, and not less than $500,000 or CAD500,000, respectively; provided
that an ABR Borrowing or Canadian Base Rate Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Aggregate
Revolving Commitment or, with respect to a Revolving Borrowing, that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). At the commencement of each Interest Period for any BA
Equivalent Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of CAD100,000 and not less than CAD500,000. Each Swingline
Loan shall be in an amount that is an integral multiple of $500,000 and not less
than $500,000 (or, in each case, if such Swingline Loan is denominated in
(i) Japanese

 

48



--------------------------------------------------------------------------------

Yen, JPY50,000,000 or (ii) a Foreign Currency other than Japanese Yen, 500,000
units of such currency). Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of fifteen (15) Eurocurrency Borrowings and BA Equivalent
Borrowings outstanding, not more than ten (10) of which may be Borrowings that
are not Tranche A-1 Term Loan Borrowings or Tranche A-2 Term Loan Borrowing.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity Date
for the Revolving Facility, Tranche A-1 Term Loan Facility or Tranche A-2 Term
Loan Facility, as the case may be.

(e) Any Credit Event to any Dutch Borrower shall at all times be provided by a
Lender that is a Dutch Non-Public Lender.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) by irrevocable written notice (via a
written Borrowing Request signed by the applicable Borrower, or the Company on
behalf of the applicable Borrower, promptly followed by telephonic confirmation
of such request) in the case of a Eurocurrency Borrowing or BA Equivalent
Borrowing, not later than 12:00 noon, Local Time, three (3) Business Days before
the date of the proposed Borrowing, (b) by telephone in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 11:00 a.m., New York City time, on
the date of the proposed Borrowing or (c) by telephone in the case of a Canadian
Base Rate Borrowing not later than 10:30 a.m. Local Time, one (1) Business Day
prior to the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the applicable Borrower, or the Company on behalf of the applicable Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the name of the applicable Borrower;

(ii) the aggregate amount of the requested Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day during the
Revolving Availability Period or the Term Loan Availability Period, as
applicable;

(iv) whether such Borrowing is a Revolving Borrowing, a Tranche A-1 Term Loan
Borrowing or a Tranche A-2 Term Loan Borrowing;

(v) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing
(or in the case of a Canadian Borrowing, a Canadian Base Rate Borrowing or a BA
Equivalent Borrowing; or in the case of a Swingline Loan denominated in Dollars,
an ABR Borrowing or a Swingline Overnight Rate Borrowing);

(vi) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;

 

49



--------------------------------------------------------------------------------

(vii) in the case of a BA Equivalent Borrowing, the initial Interest Period to
be applicable thereto which shall be a period contemplated by the definition of
the term “Interest Period”; and

(viii) the location and number of the account or accounts to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then, (i) in the case
of a Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing and (ii) in the case of a Canadian Borrowing, the requested Borrowing
shall be a Canadian Base Rate Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing or BA Equivalent Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

SECTION 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:

(a) each Eurocurrency Borrowing or Canadian Borrowing as of the date two
(2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Eurocurrency Borrowing or
Canadian Borrowing, as applicable,

(b) each Foreign Swingline Loan on the date of the making of such Swingline
Loan,

(c) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

(d) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Majority Facility Lenders under the Revolving Facility or the
Term Loan Facility, as the case may be.

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b), (c) and (d) is herein described
as a “Computation Date” with respect to each Credit Event for which a Dollar
Amount is determined on or as of such day.

SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans (x) in Dollars to
the Company and (y) in Agreed Currencies (other than Canadian Dollars) to MK
Holdings and MK Switzerland, in each case from time to time during the Revolving
Availability Period, in an aggregate principal Dollar Amount at any time
outstanding that will not result in, subject to Section 2.04, (i) the aggregate
principal Dollar Amount of outstanding Swingline Loans exceeding $75,000,000 or
(ii) the Dollar Amount of the total Revolving Credit Exposures exceeding the
Aggregate Revolving Commitment; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Company, MK Holdings and MK Switzerland may borrow, prepay and
reborrow Swingline Loans.

 

50



--------------------------------------------------------------------------------

(b) To request a Swingline Loan, the Company, MK Holdings or MK Switzerland (or
the Company on behalf of MK Holdings or MK Switzerland), as applicable, shall
notify the Administrative Agent of such request (i) by telephone (confirmed by
telecopy), not later than 2:00 p.m., New York City time, on the day of a
proposed Swingline Loan to the Company in Dollars and (ii) by irrevocable
written notice (via a written Borrowing Request in a form approved by the
Swingline Lender and signed by MK Holdings or MK Switzerland, as applicable, or
the Company on behalf of MK Holdings or MK Switzerland, as applicable, promptly
followed by telephonic confirmation of such request), not later than 9:30 a.m.,
London time, on the day of a proposed Foreign Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day), the applicable currency and amount of the requested Swingline
Loan and the account to which proceeds of such Swingline Loan are to be
credited, and with respect to a Swingline Loan denominated in Dollars, whether
such Swingline Loan shall be an ABR Borrowing or a Swingline Overnight Rate
Borrowing. The Administrative Agent will promptly advise the Swingline Lender of
any such notice received from the Company, MK Holdings or MK Switzerland. The
Swingline Lender shall make each Swingline Loan available to the Company, MK
Holdings or MK Switzerland, as applicable, by means of a credit to the an
account of the Company, MK Holdings or MK Switzerland, as applicable (as
designated by the Company, MK Holdings or MK Switzerland in such notice) (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the Issuing Bank)
by 3:00 p.m. (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement, such later time as is reasonably
practicable as reasonably determined by the Administrative Agent), Local Time,
on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 11:00 a.m., Local Time, (i) in respect of Swingline Loans
denominated in Dollars, on any Business Day and (ii) in respect of Foreign
Swingline Loans, three (3) Business Days before the date of the proposed
acquisition of participations, require the Revolving Lenders to acquire
participations on such date in all or a portion of the Swingline Loans
outstanding in the applicable Agreed Currency of such Swingline Loans. Such
notice shall specify the aggregate amount and the applicable Agreed Currency of
Swingline Loans in which Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Revolving Lender’s
Applicable Percentage of such Swingline Loan or Revolving Loans and the
applicable Agreed Currency of such Swingline Loan or Revolving Loans. Each
Revolving Lender hereby absolutely and unconditionally agrees, upon receipt of
notice as provided above, to pay in the applicable Agreed Currency to the
Administrative Agent, for the account of the Swingline Lender, such Revolving
Lender’s Applicable Percentage of such Swingline Loan or Revolving Loans. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Revolving Loans made by such Revolving Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Company of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Company, MK Holdings or MK Switzerland (or other party on behalf of the Company,
MK Holdings or MK Switzerland) in respect of a Swingline Loan after receipt by
the Swingline Lender of the proceeds of a sale of participations therein shall
be promptly remitted to the Administrative Agent; any such

 

51



--------------------------------------------------------------------------------

amounts received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Company, MK Holdings
or MK Switzerland, as applicable, for any reason. The purchase of participations
in a Swingline Loan pursuant to this paragraph shall not relieve the Company, MK
Holdings or MK Switzerland of any default in the payment thereof.

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request the issuance of Letters of
Credit in the form of Commercial Letters of Credit or Standby Letters of Credit
denominated in Agreed Currencies for its own account or as the applicant thereof
for the support of its obligations or the obligations of its Subsidiaries or any
other Loan Party, in a form reasonably acceptable to the Administrative Agent
and the relevant Issuing Bank, at any time and from time to time during the
Revolving Availability Period; provided, that only Canadian Borrowers may
request the issuance of Letters of Credit denominated in Canadian Dollars. In
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by any Borrower to, or entered into by
any Borrower with, the relevant Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control. Notwithstanding
anything herein to the contrary, no Issuing Bank shall have any obligation
hereunder to issue, and no Issuing Bank shall issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions or any bona fide
internal policies by any party to this Agreement. Each Borrower unconditionally
and irrevocably agrees that, in connection with any Letter of Credit issued for
the support of the obligations of its Subsidiary or any other Loan Party as
provided in the first sentence of this paragraph, such Borrower will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (each Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such a Subsidiary or Loan Party that is an account party in
respect of any such Letter of Credit).

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the relevant Issuing Bank) to
the relevant Issuing Bank and the Administrative Agent ((x) in the case of a
Letter of Credit denominated in Dollars, three (3) Business Days and (y) in the
case of a Letter of Credit denominated in Foreign Currencies, five (5) Business
Days before the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the Agreed
Currency applicable thereto, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. If requested by an Issuing Bank, the applicable Borrower
also shall submit a letter of credit application on such Issuing Bank’s standard
form in connection with any request for a Letter of Credit. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the applicable Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance,

 

52



--------------------------------------------------------------------------------

amendment, renewal or extension (i) subject to Section 2.04, the Dollar Amount
of the LC Exposure shall not exceed $75,000,000, (ii) subject to Section 2.04,
with respect to any Issuing Bank, the aggregate undrawn Dollar Amount of all
outstanding Letters of Credit issued by such Issuing Bank at such time plus the
aggregate Dollar Amount of all LC Disbursements made by such Issuing Bank that
have not yet been reimbursed by or on behalf of the Borrowers at such time shall
not exceed such Issuing Bank’s Letter of Credit Commitment (unless otherwise
agreed by such Issuing Bank) and (iii) subject to Section 2.04, the sum of the
Dollar Amount of the total Revolving Credit Exposures shall not exceed the
Aggregate Revolving Commitment. The Company may, at any time and from time to
time, reduce or increase the Letter of Credit Commitment of any Issuing Bank as
set forth in the definition of Letter of Credit Commitment; provided that the
Company shall not reduce the Letter of Credit Commitment of any Issuing Bank if,
after giving effect of such reduction, the conditions set forth in clauses
(i) through (iii) above shall not be satisfied.

(c) Expiration Date. Each Letter of Credit shall expire (or to be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date for the
Revolving Facility; provided that, upon any Borrower’s request, any such Letter
of Credit which is issued in the final year prior to the Maturity Date for the
Revolving Facility may have an expiry date which is not later than one (1) year
after the Maturity Date for the Revolving Facility if cash collateralized or
covered by standby letter(s) of credit in compliance with Section 2.06(j) below
(each such Letter of Credit, an “Extended Letter of Credit”).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or the Revolving Lenders, the relevant
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the relevant Issuing Bank, a participation in such Letter
of Credit and in the currency of such Letter of Credit (or any currency into
which such Letter of Credit is converted as provided herein) equal to such
Revolving Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the relevant Issuing Bank,
such Revolving Lender’s Applicable Percentage of each LC Disbursement made by
such Issuing Bank and not reimbursed by the applicable Borrower on the date due
as provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to any Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the relevant Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the applicable Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent in Dollars the Dollar
Amount equal to such LC Disbursement, calculated as of the date such Issuing
Bank made such LC Disbursement (or if such Issuing Bank shall so elect in its
sole discretion by notice to the applicable Borrower, in such other Agreed
Currency which was paid by such Issuing Bank pursuant to such LC Disbursement in
an amount equal to such LC Disbursement) not later than (x) on the same Business
Day that the applicable Borrower receives written notice from such Issuing Bank
that such Issuing Bank has made such

 

53



--------------------------------------------------------------------------------

LC Disbursement under such Letter of Credit, if the applicable Borrower shall
have received notice of such LC Disbursement prior to 10:00 a.m., Local Time,
and (y) on the next succeeding Business Day after which such Borrower receives
such notice after 10:00 a.m., Local Time; provided that, if such LC Disbursement
is not less than the Dollar Amount of $500,000, such Borrower may, subject to
the conditions to borrowing and other conditions set forth herein, request in
accordance with Section 2.03 or 2.05 that such payment be financed with (i) to
the extent such LC Disbursement was made in Dollars, an ABR Revolving Borrowing
or Swingline Loan in Dollars in an amount equal to such LC Disbursement, (ii) to
the extent such LC Disbursement was made in Canadian Dollars, a Canadian Base
Rate Borrowing in an amount equal to such LC Disbursement or (iii) to the extent
such LC Disbursement was made in a Foreign Currency (other than Canadian
Dollars), a Eurocurrency Revolving Borrowing or a Swingline Loan in such Foreign
Currency in an amount equal to such LC Disbursement and, in each case, to the
extent so financed, such Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing, Canadian Base
Rate Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan, as
applicable. If any Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from such Borrower in respect thereof and
such Revolving Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the applicable
Borrower, in the same manner as provided in Section 2.07 with respect to
Revolving Loans made by such Revolving Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the relevant Issuing Bank the amounts
so received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from any Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
relevant Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse the
relevant Issuing Bank for any LC Disbursement (other than the funding of ABR
Loans, Eurocurrency Loans, Canadian Base Rate Loans or Swingline Loans as
contemplated above) shall not constitute a Revolving Loan and shall not relieve
the applicable Borrower of its obligation to reimburse such LC Disbursement. If
any Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, any Issuing Bank or any
Revolving Lender to any stamp duty, ad valorem charge or similar tax that would
not be payable if such reimbursement were made or required to be made in
Dollars, such Borrower shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the relevant Issuing Bank or the
relevant Revolving Lender or (y) reimburse each LC Disbursement made in such
Foreign Currency in Dollars, in an amount equal to the Equivalent Amount,
calculated using the applicable Exchange Rates, on the date such LC Disbursement
is made, of such LC Disbursement.

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the relevant Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this

 

54



--------------------------------------------------------------------------------

Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, any Borrower’s obligations hereunder. Neither the Administrative
Agent, the Revolving Lenders nor the Issuing Banks, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant Issuing Bank; provided that the foregoing shall not be construed to
excuse the relevant Issuing Bank from liability to a Borrower to the extent of
any direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by each Borrower to the
extent permitted by applicable law) suffered by such Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve such Borrower of its obligation to
reimburse such Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans (or in the case such
LC Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans) and such interest shall be due and
payable on the date when such reimbursement is payable; provided that, if such
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the relevant Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Revolving Lender to the extent of such payment.

 

55



--------------------------------------------------------------------------------

(i) Replacement of any Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the applicable Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of any Issuing Bank. At the time any such replacement shall become effective,
the Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued by such successor Issuing Bank thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

(j) Cash Collateralization. If (x) any Event of Default shall occur and be
continuing, on the Business Day that any Borrower receives notice from the
Administrative Agent or the Required Revolving Lenders (or, if the maturity of
the Revolving Loans has been accelerated, Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph or (y) cash collateral is required
pursuant to Section 2.06(c) in connection with the issuance of an Extended
Letter of Credit, such Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to the Dollar Amount of the LC Exposure in respect of such Extended
Letter of Credit (in the case of the foregoing clause (y)) or in the aggregate
(in the case of the foregoing clause (x)) as of such date plus any accrued and
unpaid interest thereon; provided that (i) the portions of such amount
attributable to undrawn Foreign Currency Letters of Credit or LC Disbursements
in a Foreign Currency that such Borrower is not late in reimbursing shall be
deposited in the applicable Foreign Currencies in the actual amounts of such
undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall (1) be required no later than five
(5) Business Days prior to the Maturity Date in the case of an Extended Letter
of Credit and (2) become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII. For the purposes of this paragraph, the
Foreign Currency LC Exposure shall be calculated using the applicable Exchange
Rate on the date notice demanding cash collateralization is delivered to the
applicable Borrower. Each Borrower also shall deposit cash collateral pursuant
to this paragraph as and to the extent required by Section 2.11(b). Such deposit
shall be held by the Administrative Agent as collateral for the payment and
performance of the Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the relevant Issuing Bank for LC Disbursements
for which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Revolving Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations. If any Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to such
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.

 

56



--------------------------------------------------------------------------------

(k) Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount and
currency of the Letters of Credit to be issued, amended, renewed or extended by
it and outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank pays any amount in respect of one or more drawings under
Letters of Credit, the date of such payment(s) and the amount of such
payment(s), (iv) on any Business Day on which the Borrowers fail to reimburse
any obligations of the Borrowers for the LC Exposure required to be reimbursed
to such Issuing Bank on such day, the date of such failure and the amount and
currency of such payment in respect of Letters of Credit and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request.

(l) Existing Letters of Credit. The Existing Letters of Credit shall be deemed
to be Letters of Credit issued hereunder on the Effective Date.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
1:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, (ii) in the
case of each Loan denominated in a Foreign Currency (other than Swiss Francs) by
12:00 noon, Local Time, in the city of the Administrative Agent’s Applicable
Payment Office for such currency and at such Applicable Payment Office for such
currency and (iii) in the case of each Loan denominated in Swiss Francs, by 8:00
a.m., Local Time, in the city of the Administrative Agent’s Applicable Payment
Office for such currency and at such Applicable Payment Office for such
currency; provided that Swingline Loans shall be made as provided in
Section 2.05. Subject to the last sentence of this Section 2.07(a), the
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to (x) an account of
such Borrower maintained with the Administrative Agent in New York City or
Chicago or such other account, in each case, as designated by such Borrower in
the applicable Borrowing Request, in the case of Loans denominated in Dollars
and (y) an account of such Borrower or such other account in the relevant
jurisdiction and, in each case, designated by such Borrower in the applicable
Borrowing Request, in the case of Loans denominated in a Foreign Currency;
provided that ABR Revolving Loans made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the relevant Issuing Bank. Notwithstanding the
foregoing, in connection with the execution of the Target Acquisition and the
related transactions scheduled to occur on the Acquisition Closing Date, MK
Holdings may request each Lender to make each Term Loan and each Limited
Condition Revolving Loan to be made by it up to five (5) Business Days prior to
the anticipated Acquisition Closing Date. If MK Holdings notifies the
Administrative Agent of this election at the time of delivery of the Borrowing
Request (the “Escrow Funding Election”), upon the satisfaction (or waiver
pursuant to Section 9.02) of the conditions specified in Section 4.03, each
Lender shall make the amount of its Term Loan or Limited Condition Revolving
Loan available to the Administrative Agent as set forth above, and the
Administrative Agent shall promptly credit proceeds so received in an amount
equal to the payment obligation of MK Holdings under the Acquisition Swap
Agreements to the Acquisition Swap Counterparties and direct that the euro
proceeds thereof be deposited in the Escrow Account, and any remaining proceeds
of the Term Loans and the Limited Condition Revolving Loans shall be deposited
by the Administrative Agent in the Escrow Account.

 

57



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, in the case of an ABR
Borrowing, prior to the proposed time of any Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the relevant
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and such Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency) or (ii) in the case of such Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing or BA Equivalent Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the relevant
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing or BA Equivalent
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
A Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.

(b) To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election (by telephone
or irrevocable written notice in the case of a Borrowing denominated in Dollars
or Canadian Dollars or by irrevocable written notice (via an Interest Election
Request signed by such Borrower, or the Company on its behalf) in the case of a
Borrowing denominated in a Foreign Currency other than Canadian Dollars) by the
time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the relevant Borrower, or the Company on its behalf.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit any Borrower to (i) change the currency of any Borrowing,
(ii) elect an Interest Period for Eurocurrency Loans or BA Equivalent Loans that
does not comply with Section 2.02(d) or (iii) convert any Borrowing to a
Borrowing of a Type not available under such Borrowing.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

58



--------------------------------------------------------------------------------

(i) the name of the applicable Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing (and, in the case of a Canadian Borrowing, a Canadian
Base Rate Borrowing or a BA Equivalent Borrowing);

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and, in the case of a Revolving Borrowing, the Agreed Currency to be applicable
thereto after giving effect to such election, which Interest Period shall be a
period contemplated by the definition of the term “Interest Period”; and

(v) if the resulting Borrowing is a BA Equivalent Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing or BA
Equivalent Borrowing but does not specify an Interest Period, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing or BA Equivalent Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period (i) in the case of
a Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing , (ii) in the case of a Canadian Borrowing, such Borrowing shall be
converted to a Canadian Base Rate Borrowing; and (iii) in the case of a
Borrowing denominated in a Foreign Currency other than Canadian Dollars in
respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Majority Facility Lenders under the Revolving Facility or the
Term Loan Facility, as the case may be, so notifies the Company, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars or Canadian Dollars may be converted to or continued as a Eurocurrency
Borrowing or a BA Equivalent Borrowing, (ii) unless repaid, each BA Equivalent
Borrowing shall be converted to a Canadian Base Rate Borrowing, and (iv) unless
repaid, each Eurocurrency Borrowing denominated in Dollars shall be converted to
an ABR Borrowing at the end of the Interest Period applicable thereto and
(iii) unless repaid, each Eurocurrency Revolving Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.

 

59



--------------------------------------------------------------------------------

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Commitments shall terminate on the Maturity Date for
the Revolving Facility.

(b) Unless previously terminated, the unused Term Loan Commitments (if any)
shall terminate in full on the earlier of (i) the borrowing of the Term Loans on
the Term Loan Borrowing Date and (ii) at 11:59 p.m. (New York Time) on the last
day of the Term Loan Availability Period.

(c) The Company may at any time terminate, or from time to time reduce, the
Commitments under the Revolving Facility, Tranche A-1 Term Loan Facility or
Tranche A-2 Term Loan Facility, as the case may be; provided that (i) each
reduction of the Commitments shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000 and (ii) the Company shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.11,
the Dollar Amount of the sum of the Revolving Credit Exposures would exceed the
Aggregate Revolving Commitment.

(d) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (c) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election, whether the Revolving Facility, Tranche A-1
Term Loan Facility or Tranche A-2 Term Loan Facility is being reduced or
terminated, and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders under the Revolving
Facility, Tranche A-1 Term Loan Facility or Tranche A-2 Term Loan Facility, as
the case may be, of the contents thereof. Each notice delivered by the Company
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities,
indentures or similar agreements or other transactions, in which case such
notice may be revoked by the Company (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders under the
Revolving Facility, Tranche A-1 Term Loan Facility or Tranche A-2 Term Loan
Facility, as the case may be, in accordance with their respective Commitments
under the Revolving Facility, Tranche A-1 Term Loan Facility or Tranche A-2 Term
Loan Facility, as the case may be.

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
made to such Borrower on the Maturity Date for the Revolving Facility in the
currency of such Revolving Loan and (ii) in the case of the Company, MK Holdings
or MK Switzerland, to the Swingline Lender the then unpaid principal amount of
each Swingline Loan on the earlier of the Maturity Date for the Revolving
Facility and the first date after such Swingline Loan is made that is the 15th
or last day of a calendar month and is at least two (2) Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, the Company, MK Holdings or MK Switzerland, as the case may be, shall
repay all Swingline Loans then outstanding.

(b) (i) MK Holdings shall repay the aggregate outstanding principal amount of
the Tranche A-1 Term Loans on the Maturity Date for the Tranche A-1 Term Loan
Facility and (ii) MK Holdings shall make principal payments on the outstanding
Tranche A-2 Term Loans in quarterly installments on the last Business Day of
each March, June, September and December of each year, commencing on the last
Business Day of such month falling on or after the last Business Day of the
first full quarter following the Acquisition Closing Date, in an aggregate
amount equal to 2.50% of the aggregate initial principal amount of Tranche A-2
Term Loans (which payments in

 

60



--------------------------------------------------------------------------------

each case shall be reduced as a result of the application of prepayments in
accordance with Section 2.11); provided, however, that the final principal
repayment installment of the Tranche A-2 Term Loans shall be repaid on the
Maturity Date for the Tranche A-2 Term Loan Facility and in any event shall be
in an amount equal to the aggregate principal amount of all Tranche A-2 Term
Loans outstanding on such date.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request, through the Administrative Agent, that Loans made by
it to any Borrower be evidenced by a promissory note. In such event, the
relevant Borrower shall prepare, execute and deliver to such Lender a promissory
note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns) and in the form attached hereto as
Exhibit J-1 or J-2. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if any such promissory note
is a registered note, to such payee and its registered assigns).

(g) Without limiting the obligations of each Loan Party to guaranty the complete
payment and performance of all Obligations to the extent provided under the
Guaranty, each Borrower acknowledges and agrees that it is severally liable
hereunder for the payment and performance of the Obligations incurred by or
behalf of, or attributable to, such Borrower. Notwithstanding anything to the
contrary contained in this Agreement or any of the other Loan Documents, the
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely upon any request, notice or other communication received by them from any
Borrower.

SECTION 2.11. Prepayment of Loans.

(a) Voluntary Prepayments.

(i) Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any prepayment hereunder (A) in the case
of prepayment of a Eurocurrency

 

61



--------------------------------------------------------------------------------

Borrowing or a BA Equivalent Borrowing, not later than 12:00 noon, Local Time,
three (3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars or a BA Equivalent Borrowing) or four (4) Business Days (in the case of
a Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of prepayment, (B) in the case of prepayment of an ABR Borrowing or a
Canadian Base Rate Borrowing, not later than 12:00 noon, New York City time, on
the date of prepayment or (C) in the case of prepayment of a Swingline Loan, not
later than 12:00 noon, Local Time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, (x) if
a notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09 and (y) a notice of prepayment of Loans may state
that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or other transactions, in which
case such notice may be revoked by the Company or applicable Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders under
the Revolving Facility, Tranche A-1 Term Loan Facility or Tranche A-2 Term Loan
Facility, as the case may be, of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type and Class as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing. Each prepayment of a Tranche
A-1 Term Loan Borrowing or Tranche A-2 Term Loan Borrowing shall be applied
against the remaining installments of principal due with respect to Term Loans
under the Tranche A-1 Term Loan Facility or Tranche A-2 Term Loan Facility, as
the case may be, in the manner specified by the relevant Borrower or, if not so
specified on or prior to the date of such prepayment, on a pro rata basis to the
Tranche A-1 Term Loan Facility or Tranche A-2 Term Loan Facility, as the case
may be, and ratably to the Term Loans under the Tranche A-1 Term Loan Facility
or Tranche A-2 Term Loan Facility, as the case may be, included in the prepaid
Borrowing and ratably against the remaining installments of principal due with
respect to the Term Loans under the Tranche A-1 Term Loan Facility or Tranche
A-2 Term Loan Facility, as the case may be. Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16 (if any).

(b) Mandatory Prepayments.

(i) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of all of the
Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Aggregate Revolving Commitment or
(ii) solely as a result of fluctuations in currency exchange rates, the sum of
the aggregate principal Dollar Amount of all of the Revolving Credit Exposures
(so calculated) exceeds 105% of the Aggregate Revolving Commitment, the
Borrowers shall in each case immediately repay Borrowings or cash collateralize
LC Exposure in an account with the Administrative Agent pursuant to
Section 2.06(j), as applicable, in an aggregate principal amount sufficient to
cause the aggregate Dollar Amount of all Revolving Credit Exposures (so
calculated) to be less than or equal to the Aggregate Revolving Commitment.

 

62



--------------------------------------------------------------------------------

(ii) If MK Holdings or any of its Subsidiaries receives any Net Cash Proceeds in
connection with any claim under Section 15 of the Main Acquisition Agreement as
a result of a breach of the representation set forth in Section 11.15(j) of the
Main Acquisition Agreement, then promptly and in any event within five
(5) Business Days after the receipt thereof by MK Holdings or any of its
Subsidiaries, MK Holdings shall prepay the Term Loans in an aggregate principal
amount equal to 100% of such Net Cash Proceeds. Each such prepayment of Term
Loans shall be applied on a pro rata basis to the Tranche A-1 Term Loan Facility
and Tranche A-2 Term Loan Facility, and ratably to the Term Loans under the
Tranche A-1 Term Loan Facility or Tranche A-2 Term Loan Facility, as applicable.

(iii) If the Escrow Funding Election has been made by MK Holdings and either
(A) the Acquisition Closing Date has not occurred upon the earlier of (x) the
date on which MK Holdings determines in its sole discretion and notifies the
Administrative Agent and the Escrow Agent that any of the Escrow Release
Conditions cannot be satisfied and (y) the End Date (the earlier of such dates,
the “Escrow End Date”) or (B) the proceeds deposited in the Escrow Account have
been released pursuant to Section 4.04 but the Escrow Proceeds Recipient has not
applied (or caused to be applied) such proceeds to the satisfaction of the cash
consideration of the Target Acquisition within one (1) Business Day after such
release, MK Holdings will prepay on the Escrow Prepayment Date the Loans in an
amount equal to the aggregate principal amount of the Term Loans and Limited
Condition Revolving Loans borrowed on the Escrow Funding Date, together with all
accrued and unpaid interest and fees on the aggregate principal amount of such
Loans from the Escrow Funding Date to but excluding the Escrow Prepayment Date
(collectively, the “Escrow Prepayment Amount”). In accordance with the
provisions of the Escrow Agreement, the funds in the Escrow Account shall be
released to the Administrative Agent on the Escrow Prepayment Date in an amount
not to exceed the Escrow Prepayment Amount to fund such prepayment of Loans.
Funds on deposit in the Escrow Account in excess of the Escrow Prepayment Amount
shall be released to MK Holdings on the Escrow Prepayment Date. The parties
hereto agree that the Administrative Agent shall, in order to apply the proceeds
so released to the Administrative Agent to the prepayment of Loans, convert the
proceeds released from the Escrow Account denominated in euro or such other
Foreign Currency to Dollars by using a rate of exchange at which, in accordance
with normal banking procedures, the Administrative Agent could purchase Dollars
with euros or such other Foreign Currency at the Administrative Agent’s main New
York City office on the Business Day preceding the Escrow Prepayment Date. If
the amount of dollars so purchased is less than the Escrow Prepayment Amount, MK
Holdings shall promptly cause an additional amount of dollars equal to such
deficiency to be paid to the Administrative Agent to be applied to repay the
Escrow Prepayment Amount.

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender under each Facility a non-refundable commitment
fee (the “Commitment Fees”), which shall accrue at the Applicable Rate on
(i) with respect to the Revolving Facility, the average Available Revolving
Commitment of such Revolving Lender during the period from and including the
Effective Date to but excluding the date on which such Revolving Commitment
terminates; provided that, if such Revolving Lender continues to have any
Revolving Credit Exposure after its Revolving Commitment terminates, then such
commitment fee shall continue to accrue on the daily amount of such Revolving
Lender’s Revolving Credit Exposure from and including the date on which its
Revolving Commitment terminates to but excluding the date on which such
Revolving Lender ceases to have any Revolving Credit Exposure and (ii) with
respect to each of the Tranche A-1 Term Loan Facility and Tranche A-2 Term Loan
Facility, the aggregate daily amount of such Term Loan Lender’s unused Tranche
A-1 Term Loan

 

63



--------------------------------------------------------------------------------

Commitments and/or Tranche A-2 Term Loan Commitments during the period from and
including January 6, 2019 to but excluding the date on which the Tranche A-1
Term Loan Commitments or Tranche A-2 Term Loan Commitments, as the case may be,
terminate in full. Accrued Commitment Fees under each Facility shall be payable
in arrears on the last day of March, June, September and December of each year
and on the date on which the relevant Commitments for the relevant Facility
terminate, commencing on the first such date to occur after the Effective Date;
provided that any Commitment Fees accruing after the date on which the
Commitments under the relevant Facility terminate shall be payable on demand.
All Commitment Fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). Commitment Fees payable hereunder shall initially
be calculated and paid on each relevant date based on the Indicative Ratings
then in effect (whether or not such have been publicly announced at such time).
If, subsequent to the date on which Commitment Fees are initially calculated and
paid, any Initial Confirmed Public Debt Rating issued by S&P, Moody’s or Fitch
is lower than the Indicative Ratings, or the Indicative Ratings are withdrawn or
changed, then (a) such lower Initial Confirmed Public Debt Ratings shall be
deemed to have been in effect on each prior date on which any such Commitment
Fee was calculated and/or paid and (b) the Company will pay to the
Administrative Agent for the account of each Lender under the relevant Facility
any incremental Commitment Fees that would have been payable on such earlier
relevant dates had such lower Initial Confirmed Public Debt Rating been in
effect or had such Indicative Ratings been withdrawn or changed on such earlier
dates, with such incremental Commitment Fees to be payable within five business
days after such Initial Confirmed Public Debt Rating is issued by S&P, Moody’s
or Fitch.

(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Standby Letters of Credit, which shall accrue at the same Applicable Rate
used to determine the interest rate applicable to Eurocurrency Revolving Loans
on the average daily Dollar Amount of such Revolving Lender’s LC Exposure in
respect of Standby Letters of Credit (excluding any portion thereof attributable
to unreimbursed LC Disbursements in respect of Standby Letters of Credit) during
the period from and including the Effective Date to but excluding the later of
the date on which such Revolving Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure in respect of Standby Letters
of Credit, (ii) to the Administrative Agent for the account of each Revolving
Lender a participation fee with respect to its participations in Commercial
Letters of Credit, which shall accrue at the Applicable Rate applicable to
Commercial Letters of Credit on the average daily Dollar Amount of such
Revolving Lender’s LC Exposure in respect of Commercial Letters of Credit
(excluding any portion thereof attributable to unreimbursed LC Disbursements in
respect of Commercial Letters of Credit) during the period from and including
the Effective Date to but excluding the later of the date on which such
Revolving Lender’s Revolving Commitment terminates and the date on which such
Revolving Lender ceases to have any LC Exposure in respect of Commercial Letters
of Credit and (iii) to the relevant Issuing Bank for its own account a fronting
fee, which shall accrue at a rate per annum separately agreed upon by the
Company and such Issuing Bank on the average daily Dollar Amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by such Issuing Bank
during the period from and including the Original Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as such Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Unless otherwise
specified above, participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Revolving Commitments terminate
and any such fees accruing after the date on which the

 

64



--------------------------------------------------------------------------------

Revolving Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
ten (10) Business Days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). Participation fees and fronting fees in respect of Letters of Credit
denominated in Dollars shall be paid in Dollars, and participation fees and
fronting fees in respect of Letters of Credit denominated in a Foreign Currency
shall be paid in such Foreign Currency.

(c) Each Loan Party agrees to pay to each of the Administrative Agent and the
Lead Arrangers, for its own account, fees payable in the amounts and at the
times separately agreed upon between such Loan Party and the Administrative
Agent and the Lead Arrangers.

(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Commitment Fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan to the Company denominated in Dollars that is an ABR
Borrowing) shall bear interest at the Alternate Base Rate plus the Applicable
Rate. The Canadian Loans comprising each Canadian Base Rate Borrowing shall bear
interest at the Canadian Prime Rate plus the Applicable Rate. Each Swingline
Loan to the Company denominated in Dollars that is a Swingline Overnight Rate
Borrowing shall bear interest at the Swingline Overnight Rate plus the
Applicable Rate. Each Foreign Swingline Loan shall bear interest at the
Overnight Foreign Currency Rate.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate. The Loans comprising each BA Equivalent Borrowing shall bear
interest at the BA Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan (to the extent
permitted by applicable law), 2% plus the rate otherwise applicable to such Loan
as provided in the preceding paragraphs of this Section or (ii) in the case of
any other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan, on the relevant Maturity Date and, in the case of
the Revolving Loans, upon termination of the Revolving Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan or a Canadian Base Rate Loan
prior to the end of the Revolving Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan or BA Equivalent Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

65



--------------------------------------------------------------------------------

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate, computed by
reference to the BA Rate or computed on the basis of the Canadian Prime Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and (ii) for Borrowings denominated in Pounds Sterling shall be computed
on the basis of a year of 365 days, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Canadian Prime Rate, Adjusted LIBO
Rate, LIBO Rate, BA Rate or Swingline Overnight Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

(f) The interest rates provided for in this Agreement, including this
Section 2.13 are minimum interest rates. When entering into this Agreement, the
parties have assumed that the interest payable at the rates set out in this
Section or in other Sections of this Agreement is not and will not become
subject to the Swiss Withholding Tax. Notwithstanding that the parties do not
anticipate that any payment of interest will be subject to the Swiss Withholding
Tax, they agree that, in the event that the Swiss Withholding Tax should be
imposed on interest payments, the payment of interest due by any Swiss Borrower
shall, subject to Section 2.17 (including any limitations therein and any
obligations of the Lenders thereunder) and Section 2.25, be increased to an
amount which (after making any deduction of the Non-Refundable Portion (as
defined below) of the Swiss Withholding Tax) results in a payment to each Lender
entitled to such payment of an amount equal to the payment which would have been
due had no deduction of Swiss Withholding Tax been required. For this purpose,
the Swiss Withholding Tax shall be calculated on the full grossed-up interest
amount. To the extent that interest payable by a Swiss Borrower under this
Agreement becomes subject to Swiss Withholding Tax, each relevant Lender and
that Swiss Borrower shall promptly cooperate in completing any procedural
formalities (including submitting forms and documents required by the
appropriate Tax authority) to the extent possible and necessary for that Swiss
Borrower to obtain authorization to make interest payments without being subject
to Swiss Withholding Tax or to reduce the applicable withholding tax rate and in
order to prepare a claim or claims for a full or partial refund under any
applicable double taxation treaty for any person which is entitled to such full
or partial refund. For the purposes of this Section, “Non-Refundable Portion”
shall mean Swiss Withholding Tax at the standard rate (being, as at the date
hereof, 35%) unless a tax ruling issued by the Swiss Federal Tax Administration
(SFTA) confirms that, in relation to a specific Lender based on an applicable
double tax treaty, the Non-Refundable Portion is a specified lower rate in which
case such lower rate shall be applied in relation to such Lender. Each Swiss
Borrower shall provide to the Administrative Agent the documents required by law
or applicable double taxation treaties for the Lenders to claim a refund of any
Swiss Withholding Tax so deducted.

(g) If, in any applicable jurisdiction, the Administrative Agent, any Issuing
Bank or any Lender determines that any applicable law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for the
Administrative Agent, any Issuing Bank or any Lender to (i) perform any of its
obligations hereunder or under any other Loan Document, (ii) to fund or maintain
its participation in any Loan or Letter of Credit or (iii) issue, make,
maintain, fund or charge interest with respect to any Loan or Letter of Credit,
such Person shall promptly notify the Administrative Agent, then, upon the
Administrative Agent notifying the Company, and until such notice by such Person
is revoked (which revocation such Person shall provide promptly when such
activity is no longer unlawful), any obligation of such Person to issue, make,
maintain, fund or charge interest with respect to any such Loan or Letter of
Credit shall be suspended, and to the extent required by applicable law,
cancelled. Upon receipt of such notice, the Loan Parties shall, (x) repay that
Person’s participation in the Loans or other applicable Obligations on the last
day of

 

66



--------------------------------------------------------------------------------

the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Company or, if earlier, the date specified
by such Person in the notice delivered to the Administrative Agent (being no
earlier than the last day of any applicable grace period permitted by applicable
law) and (y) take all reasonable actions requested by such Person to mitigate or
avoid such illegality.

SECTION 2.14. Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing or BA Equivalent Borrowing or prior to the making of any Swingline
Overnight Rate Borrowing:

(i) the Administrative Agent reasonably determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining (i) the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan in the applicable currency or for such Interest Period or
(ii) in the case of a BA Equivalent Borrowing, the BA Rate for such Interest
Period; or

(ii) the Administrative Agent is advised by the Majority Facility Lenders under
the Revolving Facility or the Term Loan Facility, as the case may be, that
(x) in the case of a Eurocurrency Borrowing, the Adjusted LIBO Rate or the LIBO
Rate, as applicable, for a Loan in the applicable currency or for such Interest
Period, or (y) in the case of a BA Equivalent Borrowing, the BA Rate for such
Interest Period, in either case will not adequately and fairly reflect the cost
to such Lenders of making or maintaining their Loans included in such Borrowing
for such Interest Period;

(iii) the Swingline Lender reasonably determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Swingline Overnight Rate for a Swingline Loan
denominated in Dollars;

then the Administrative Agent (or the Swingline Lender, as applicable) shall
give notice thereof to the applicable Borrower and the Lenders under the
relevant Facility by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent (or the Swingline Lender, as applicable)
notifies the applicable Borrower and the Lenders under the relevant Facility
that the circumstances giving rise to such notice no longer exist, (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing or BA Equivalent
Borrowing shall be ineffective and, unless repaid, (A) in the case of a
Eurocurrency Borrowing or a Swingline Overnight Rate Borrowing denominated in
Dollars, such Borrowing shall be made as an ABR Borrowing and (B) in the case of
a Eurocurrency Borrowing denominated in a Foreign Currency or BA Equivalent
Borrowing, as applicable, such Eurocurrency Borrowing or BA Equivalent
Borrowing, as applicable, shall be repaid on the last day of the then current
Interest Period applicable thereto, (ii) if any Borrowing Request requests a
Eurocurrency Revolving Borrowing in Dollars or a BA Rate Borrowing or a
Swingline Overnight Rate Borrowing, such Borrowing shall be made as an ABR
Borrowing or Canadian Base Rate Borrowing, as applicable and (iii) if any
Borrowing Request requests a Eurocurrency Revolving Borrowing denominated in a
Foreign Currency, then the LIBO Rate for such Eurocurrency Revolving Borrowing
shall be the rate determined by the Administrative Agent in its reasonable
discretion after consultation with the Company and consented to in writing by
the Required Lenders (the “Alternative Rate”) provided that (i) if the
Alternative Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement; provided that if the circumstances giving rise
to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.

 

67



--------------------------------------------------------------------------------

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate shall no longer be
used for determining interest rates for loans and/or for the currency applicable
to a Eurocurrency Borrowing for any reason, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate and/or rate for such currency that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate);
provided, that, if such alternate rate of interest as so determined would be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five (5) Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment; provided,
however, that, in the case of Loans denominated in a Foreign Currency, any such
amendment shall require the affirmative consent of the Required Lenders. Until
an alternate rate of interest shall be determined in accordance with this
Section 2.14(b) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.14(b), only to the extent the LIBO
Screen Rate for the applicable currency and such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Loan to, or continuation of
any Loan as, a Eurocurrency Borrowing shall be ineffective and (y) if any
Borrowing Request requests a Eurocurrency Borrowing, such Borrowing shall be
made as an ABR Borrowing or, in the case of a Borrowing Request in a Foreign
Currency, at an Alternate Rate; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes or any condition, cost or
expense reflected in the Adjusted LIBO Rate) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein; or

 

68



--------------------------------------------------------------------------------

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, (C) Connection Income Taxes, and (D) any Other Taxes that are reimbursed
under Section 2.17(b)) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then upon request of such Lender, such Issuing Bank or such other Recipient, the
applicable Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the applicable Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the calculation of the amount or amounts necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Company and shall be conclusive absent manifest error; provided that no Lender
or Issuing Bank shall be required to include in any such certificate any
proprietary information (including, without limitation, any pricing information)
or any other information that may not be disclosed pursuant to applicable
confidentiality requirements or applicable law. The Company shall pay, or cause
the other Borrowers to pay, such Lender or such Issuing Bank, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

69



--------------------------------------------------------------------------------

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or BA Equivalent Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default or as a result of any prepayment pursuant to Section 2.11), (b) the
conversion of any Eurocurrency Loan or BA Equivalent Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan or BA Equivalent Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.11(a) and is revoked in accordance
therewith) or (d) the assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Company pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such event
(excluding any loss of margin or anticipated profit). Such loss, cost or expense
to any Lender shall be deemed to include an amount determined by such Lender to
be the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate or BA Rate, as applicable, that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market (or with respect to BA Equivalent Loans, the Canadian bank
market). A certificate of any Lender setting forth in reasonable detail the
calculation of any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the applicable Borrower and shall
be conclusive absent manifest error. The applicable Borrower shall pay such
Lender the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof.

SECTION 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) Payment of Other Taxes by the Borrowers. The relevant Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, Other Taxes.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. To the extent not paid pursuant to
Section 2.17(a) or Section 2.17(b), the Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by

 

70



--------------------------------------------------------------------------------

such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the relevant Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

71



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable;

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

72



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(iii) Without limiting the generality of the foregoing, in the event that any
Borrower is a UK Loan Party, each Recipient which is a party to this Agreement
at the date of this Agreement or which becomes a party to this Agreement after
the date of this Agreement shall notify the Administrative Agent on becoming
party to this Agreement which of the following categories it falls within:

 

  a.

not a Qualifying Recipient;

 

  b.

a Qualifying Recipient (other than a Treaty Recipient); or

 

  c.

a Treaty Recipient.

If, pursuant to this Section 2.17(f)(iii), a Recipient notifies the
Administrative Agent that it is a Treaty Recipient, that Recipient shall at the
same time notify the Administrative Agent of its jurisdiction of tax residence
and, if that Recipient is registered under HMRC’s DTTP scheme, of its DTTP
scheme reference number.

If a Recipient fails to indicate its status in accordance with this
Section 2.17(f)(iii) then such Recipient shall be treated for the purposes of
this Agreement and by each UK Loan Party as if it is not a Qualifying Recipient
until such time as it notifies the Administrative Agent which category applies
(and the Administrative Agent, upon receipt of such notification, shall inform
each UK Loan Party). Any Treaty Recipient and each UK Loan Party which makes a
payment to which that Treaty Recipient is entitled shall cooperate in completing
any procedural formalities necessary for that UK Loan Party to obtain
authorization from HM Revenue & Customs to make that payment without withholding
or deduction of Tax (including the Treaty Recipient providing its scheme
reference number under HM Revenue & Custom’s Double Tax Treaty Passport scheme
(if applicable) and its jurisdiction of tax residence). Each Recipient and UK
Loan Party shall, upon becoming aware that a UK Loan Party must make a
withholding of UK Tax from a payment to a Recipient, promptly notify the
Administrative Agent, and if the Administrative Agent receives such notification
from a Recipient, it shall notify the relevant UK Loan Party.

 

73



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
each Issuing Bank and the term “applicable law” includes FATCA.

(j) Swiss Qualifying Bank. Each Lender confirms that it is a Swiss Qualifying
Bank or, if not, a single person only for the purpose of the Swiss Non-Bank
Rules and any other Person that shall become a Lender or a Participant pursuant
to Section 9.04 of this Agreement shall be deemed to have confirmed that it is a
Swiss Qualifying Bank or, if not, a single person only for the purpose of the
Swiss Non-Bank Rules.

(k) Certain FATCA Matters. Solely for purposes of determining withholding Taxes
imposed under FATCA, from and after the Effective Date, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and the Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.13(f), 2.15, 2.16 or 2.17, or otherwise)
prior to (i) in the case of payments denominated in Dollars, 12:00 noon, New
York City time and (ii) in the case of payments denominated in a Foreign
Currency, 12:00 noon, Local Time, in the city of the Administrative

 

74



--------------------------------------------------------------------------------

Agent’s Applicable Payment Office for such currency, in each case on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to another currency as required
hereby, in such other currency) and (ii) to the Administrative Agent at its
offices at 10 South Dearborn Street, Chicago, Illinois 60603 or, in the case of
a Credit Event denominated in a Foreign Currency, the Administrative Agent’s
Applicable Payment Office for such currency, except payments to be made directly
to an Issuing Bank or the Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.13(f), 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments denominated in the same currency received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or any Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, or the terms of this Agreement allow or require the
conversion of such Credit Event into Dollars, then all payments to be made by
such Borrower hereunder in such currency shall, to the fullest extent permitted
by law, instead be made when due in Dollars in an amount equal to the Dollar
Amount (as of the date of repayment) of such payment due, it being the intention
of the parties hereto that the Borrowers take all risks of the imposition of any
such currency control or exchange regulations or conversion, and each Borrower
agrees to indemnify and hold harmless the Swingline Lender, the Issuing Banks,
the Administrative Agent and the Lenders from and against any loss resulting
from any Credit Event made to or for the benefit of such Borrower denominated in
a Foreign Currency that is not repaid to the Swingline Lender, the Issuing
Banks, the Administrative Agent or the Lenders, as the case may be, in the
Original Currency.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) [Intentionally omitted].

(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than its ratable share thereof for the relevant Class, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders of the same Class ratably in accordance
with the aggregate amount of principal of and

 

75



--------------------------------------------------------------------------------

accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans for such Class; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Company or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the applicable Lenders or the
Issuing Banks, as the case may be, the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the Lenders of the
applicable Class or the Issuing Banks, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency).

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations to it under any such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Sections 2.13(f) or 2.15, or if any Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 2.13(f), 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

76



--------------------------------------------------------------------------------

(b) If (i) any Lender requests compensation under Sections 2.13(f) or 2.15,
(ii) any Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then
the Company may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.13(f), 2.15 or 2.17) and obligations under the
Loan Documents to an assignee or assignees that shall assume such obligations
(which assignee or assignees may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Revolving Commitment is being
assigned, each Issuing Bank and the Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) with respect to the relevant Class and (iii) in
the case of any such assignment resulting from a claim for compensation under
Sections 2.13(f) or 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Company to require such assignment
and delegation cease to apply.

SECTION 2.20. Expansion Option. The Company may from time to time elect to
increase the Commitments or enter into one or more additional tranches of term
loans (each an “Incremental Term Loan”), in each case in minimum increments of
$10,000,000 so long as, after giving effect thereto, the aggregate amount of
such increases and all such Incremental Term Loans does not exceed $500,000,000.
The Company may arrange for any such increase or tranche to be provided by one
or more Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Ineligible Institution may be an Augmenting Lender), which agree to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
provide new Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Company and the Administrative
Agent (such consent not to be unreasonably withheld or delayed) and (ii) (x) in
the case of an Increasing Lender, the Company and such Increasing Lender execute
an agreement substantially in the form of Exhibit C hereto, and (y) in the case
of an Augmenting Lender, the Company and such Augmenting Lender execute an
agreement substantially in the form of Exhibit D hereto. No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in Commitments or Incremental Term
Loan pursuant to this Section 2.20. Increases and new Commitments and
Incremental Term Loans created pursuant to this Section 2.20 shall become
effective on the date agreed by the Company, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof. Notwithstanding the foregoing, no increase in
the Commitments (or in the Commitment of any Lender) or tranche of Incremental
Term Loans shall become effective under this paragraph unless, (i) on the
proposed date of the effectiveness of such increase or Incremental Term Loans,
(A) the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Company, provided that if the Company intends to use
the proceeds of the new Commitments or Incremental Term Loans for the
consummation of a Limited Condition Acquisition, the conditions set forth in
Section 4.02 may, to the extent mutually agreed by the Company and the
applicable Increasing Lenders or Augmenting Lenders, be

 

77



--------------------------------------------------------------------------------

limited to, with respect to Section 4.02(a), customary specified or certain
funds representations and, with respect to Section 4.02(b), the absence of an
Event of Default under Sections 8.01(a), (h) and (i), and (B) the Company shall
be in compliance (on a Pro Forma Basis) with the covenant contained in
Section 6.08 and (ii) the Administrative Agent shall have received documents
(including legal opinions) consistent with those delivered on the Effective Date
as to the organizational power and authority of the Borrowers to borrow
hereunder after giving effect to such increase. On the effective date of any
increase in the Commitments or any Incremental Term Loans being made, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrowers shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Revolving Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the applicable Borrower, or the Company on behalf of
the applicable Borrower, in accordance with the requirements of Section 2.03).
The deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, unless waived by any
applicable Lender in its reasonable discretion, shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods. The Incremental Term Loans (a) shall rank pari passu in right of
payment (and if applicable, security) with the Loans under the existing
Revolving Facility and the Term Loan Facility, (b) shall not mature earlier than
the latest Maturity Date in effect on the date of incurrence of such Incremental
Term Loans (but may have amortization prior to such date) and (c) shall
constitute a separate Class and shall be treated substantially the same as (and
in any event no more favorably than) the Loans under the existing Revolving
Facility and the Term Loan Facility; provided that (i) the terms and conditions
applicable to any tranche of Incremental Term Loans maturing after the latest
Maturity Date in effect on the date of incurrence of such Incremental Term Loans
may provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the latest Maturity
Date in effect on the date of incurrence of such Incremental Term Loans and
(ii) the Incremental Term Loans may be priced differently than the Loans under
the existing Revolving Facility and Term Loan Facility. Incremental Term Loans
may be made hereunder pursuant to an amendment or restatement (an “Incremental
Term Loan Amendment”) of this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, each Increasing Lender participating in
such tranche, each Augmenting Lender participating in such tranche, if any, and
the Administrative Agent. The Incremental Term Loan Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the provisions of this
Section 2.20 (including, without limitation, to provide that Section 2.27 may
apply to such Incremental Term Loans). Nothing contained in this Section 2.20
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder, or provide Incremental Term Loans,
at any time.

SECTION 2.21. Escrow of Loan Proceeds.

(a) If the Escrow Funding Election has been made by MK Holdings, on or prior to
the Escrow Funding Date MK Holdings shall enter into the Escrow Agreement
pursuant to which MK Holdings will cause the Acquisition Swap Counterparties to
deposit the euro cash proceeds of the payment obligations of the Acquisition
Swap Counterparties under the Acquisition Swap Agreements in the Escrow Account.
MK Holdings and each other relevant Loan Party party to the Escrow Agreement
shall grant the Administrative Agent, for the benefit of the Lenders, a first
priority security interest in the Escrow Account Funds.

 

78



--------------------------------------------------------------------------------

(b) The Administrative Agent shall instruct the Escrow Agent to (i) release the
funds held in the Escrow Account to MK Holdings or such other Person as MK
Holdings directs, in accordance with the Escrow Agreement, upon the satisfaction
(or waiver pursuant to Section 9.02) of the conditions specified in Section 4.03
and the delivery by MK Holdings to the Escrow Agent and the Administrative Agent
of a certificate signed by a President, a Vice President or a Financial Officer
of MK Holdings certifying that, prior to or substantially concurrently with the
release of funds from the Escrow Account, the Escrow Release Conditions have
been satisfied; provided, that the funds held in the Escrow Account will be used
to pay the Escrow Prepayment Amount in accordance with Section 2.11 hereof and
the terms of the Escrow Agreement.

(c) Immediately prior to the release of the funds held in the Escrow Account
pursuant to Section 2.21(b)(i) hereof, all fees and expenses required to be paid
hereunder in connection with the occurrence of the Acquisition Closing Date
shall be paid as specified in Section 4.04.

SECTION 2.22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

SECTION 2.23. Designation of Foreign Subsidiary Borrowers. On the Effective
Date, and subject to the satisfaction of the applicable conditions in Article IV
hereto, each Initial Foreign Subsidiary Borrower shall deliver an executed
signature page to this Agreement, whereupon it shall continue as a Foreign
Subsidiary Borrower party to this Agreement until the Company shall have
executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to any such Subsidiary, whereupon such Subsidiary shall
cease to be a Foreign Subsidiary Borrower and a party to this Agreement. After
the Effective Date, the Company may at any time and from time to time designate
any Eligible Foreign Subsidiary as a Foreign Subsidiary Borrower by delivery to
the Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company and the satisfaction of the other conditions
precedent set forth in Section 4.03, and upon such delivery and satisfaction
such Subsidiary shall for all purposes of this Agreement be a Foreign Subsidiary
Borrower and a party to this Agreement until the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary

 

79



--------------------------------------------------------------------------------

Termination with respect to such Subsidiary, whereupon such Subsidiary shall
cease to be a Foreign Subsidiary Borrower and a party to this Agreement.
Notwithstanding the preceding sentence, no Borrowing Subsidiary Termination will
become effective as to any Foreign Subsidiary Borrower at a time when any
principal of or interest on any Loan to such Borrower shall be outstanding
hereunder, provided that such Borrowing Subsidiary Termination shall be
effective to terminate the right of such Foreign Subsidiary Borrower to make
further Borrowings under this Agreement. As soon as practicable upon receipt of
a Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender.

SECTION 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) Commitment Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment, Revolving Credit Exposure and/or Term Loans of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or the applicable Majority Facility Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that, except as otherwise
provided in Section 9.02, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time a Revolving
Lender becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders with Revolving
Commitments in accordance with their respective Applicable Percentages but only
to the extent that (x) the sum of all non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and LC Exposure does
not exceed the total of all non-Defaulting Lenders’ Revolving Commitments and
(y) the sum of each non-Defaulting Lender’s Revolving Credit Exposure plus the
amount of such Defaulting Lender’s Swingline Exposure and LC Exposure
reallocated to such non-Defaulting Lender does not exceed such non-Defaulting
Lender’s Revolving Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within three (3) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Banks
only, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

80



--------------------------------------------------------------------------------

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Revolving Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the relevant Issuing Bank or any
other Lender hereunder, all letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to such
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and

(d) so long as such Revolving Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the relevant Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless it is satisfied that the related exposure and the Defaulting Lender’s
then outstanding LC Exposure will be 100% covered by the Revolving Commitments
of the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.24(c), and participating interests in any
such newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders with Revolving Commitments in a
manner consistent with Section 2.24(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Revolving Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or any Issuing Bank has a good faith belief that any
Revolving Lender has defaulted in fulfilling its funding obligations under one
or more other agreements in which such Revolving Lender commits to extend
credit, the Swingline Lender shall not be required to fund any Swingline Loan
and no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or such Issuing Bank, as the case may be,
shall have entered into arrangements with the Company or such Revolving Lender,
reasonably satisfactory to the Swingline Lender or such Issuing Bank, as the
case may be, to defease any risk to it in respect of such Revolving Lender
hereunder.

In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender with a Revolving
Commitment has adequately remedied all matters that caused such Revolving Lender
to be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Revolving Lenders shall be readjusted to reflect the inclusion of such Revolving
Lender’s Revolving Commitment and on such date such Revolving Lender shall
purchase at par such of the Revolving Loans of the other Revolving Lenders
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Revolving Lender to hold such Loans in accordance
with its Applicable Percentage.

SECTION 2.25. Financial Assistance.

(a) If and to the extent that a payment in fulfilling a liability of any Swiss
Loan Party under this Agreement other than such Swiss Loan Party’s own
liabilities or liabilities of one of its wholly owned subsidiaries would, at the
time payment is due, under Swiss law and practice (inter alia, prohibiting
capital repayments or restricting profit distributions) not be permitted (such
obligations, “Restricted Obligations”), then such obligations and payment amount
shall from time to time be limited to the amount permitted to be paid; provided
that such limited amount shall at no time be less than such Swiss Loan Party’s
profits and reserves available for distribution as dividends (being the balance
sheet profits and any reserves available for this purpose, in each case

 

81



--------------------------------------------------------------------------------

in accordance with Article 798 of the Swiss Federal Code of Obligations) at the
time or times the relevant payment is requested from such Swiss Loan Party, and
further provided that such limitation (as may apply from time to time or not)
shall not (generally or definitively) free such Swiss Loan Party from payment
obligations hereunder in excess thereof, but merely postpone the payment date
therefor until such times as payment is again permitted notwithstanding such
limitation. Any and all indemnities and guarantees contained in the Loan
Documents including, in particular, Section 2.17(d) shall be construed in a
manner consistent with the provisions herein contained.

(b) In respect of Restricted Obligations, each Swiss Loan Party shall:

(i) if and to the extent required by applicable law in force at the relevant
time:

(A) subject to any applicable double taxation treaty, deduct Swiss anticipatory
tax (Verrechnungssteuer) at the rate of 35% (or such other rate as in force from
time to time) from any payment made by it in respect of Restricted Obligations;

(B) pay any such deduction to the Swiss Federal Tax Administration; and

(C) notify (or ensure that the Company notifies) the Administrative Agent that
such a deduction has been made and provide the Administrative Agent with
evidence that such a deduction has been paid to the Swiss Federal Tax
Administration, all in accordance with Section 2.17(a); and

(ii) to the extent such a deduction is made, not be obliged to either gross-up
in accordance with Section 2.17(a) or indemnify the secured parties in
accordance with Section 2.17(d) in relation to any such payment made by it in
respect of Restricted Obligations unless grossing-up is permitted under the laws
of Switzerland then in force.

(c) If and to the extent requested by the Administrative Agent and if and to the
extent this is from time to time required under Swiss law (restricting profit
distributions), in order to allow the Administrative Agent (or the other secured
parties) to obtain a maximum benefit from the relevant Swiss Loan Party’s
liabilities under this Agreement, each Swiss Loan Party undertakes to promptly
implement all such measures and/or to promptly obtain the fulfillment of all
prerequisites allowing it to promptly make the requested payment(s) hereunder
from time to time, including the following:

(i) preparation of an up-to-date audited balance sheet of such Swiss Loan Party;

(ii) confirmation of the auditors of such Swiss Loan Party that the relevant
amount represents the maximum freely distributable profits;

(iii) approval by a quotaholders’ meeting of such Swiss Loan Party of the
resulting profit distribution; and

(iv) all such other measures legally permitted at such time to allow such Swiss
Loan Party to make the payments agreed hereunder with a minimum of limitations
to the extent such measures have been specifically and reasonably requested by
the Administrative Agent and provided that such measures would not have
materially adverse tax consequences for such Swiss Loan Party or any of its
Affiliates.

 

82



--------------------------------------------------------------------------------

SECTION 2.26. Interest Act (Canada).

(a) For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
by any Canadian Borrower or any Guarantor incorporated or otherwise organized
under the laws of Canada or any province or territory thereof is to be
calculated on the basis of a 360-day or 365-day year, the yearly rate of
interest to which the rate used in such calculation is equivalent is the rate so
used multiplied by the actual number of days in the calendar year in which the
same is to be ascertained and divided by 360 or 365, as applicable. The rates of
interest under this Agreement are nominal rates, and not effective rates or
yields. The principle of deemed reinvestment of interest does not apply to any
interest calculation under this Agreement.

(b) If any provision of this Agreement would oblige any Canadian Borrower or any
Guarantor incorporated or otherwise organized under the laws of Canada or any
province or territory thereof to make any payment of interest or other amount
payable to any Lender in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by such Lender of “interest” at a
“criminal rate” (as such terms are construed under the Criminal Code (Canada)),
then, notwithstanding such provision, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by applicable law or
so result in a receipt by such Lender of “interest” at a “criminal rate”, such
adjustment to be effected, to the extent necessary (but only to the extent
necessary), as follows:

(i) first, by reducing the amount or rate of interest; and

(ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).

(c) If, notwithstanding the provisions of Section 2.26(b) and after giving
effect to all adjustments contemplated thereby, a Lender shall have received an
amount in excess of the maximum permitted by Section 2.26(b), then such excess
shall be applied by such Lender in reduction of the principal balance of Loans
owing to it.

SECTION 2.27. Extension of Maturity Date.

(a) Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the applicable Class of Lenders) not earlier
than 60 days and not later than 30 days prior to each anniversary of the
Effective Date (each such date, an “Extension Date”), request that each Lender
extend such Lender’s Maturity Date then in effect (the “Applicable Maturity
Date”), to the date that is one year after the Applicable Maturity Date then in
effect for such Lender (the “Existing Maturity Date”). Such notice may include a
condition that no extension will become effective unless Lenders representing a
minimum aggregate principal amount of Loans of a given Class consent to such
extension. For the avoidance of doubt, the Company may request extensions of any
Class without requesting an extension of any other Class.

(b) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date that is 15 days after the date on which the Administrative Agent
received the Company’s extension request (the “Lender Notice Date”), advise the
Administrative Agent whether or not such Lender agrees to such

 

83



--------------------------------------------------------------------------------

extension (each applicable Lender that determines to so extend its Applicable
Maturity Date, an “Extending Lender”). Each Lender that determines not to so
extend its Applicable Maturity Date (a “Non-Extending Lender”), shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Lender Notice Date), and any Lender that does not so
advise the Administrative Agent on or before the Lender Notice Date shall be
deemed to be a Non-Extending Lender. The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree, and it is understood
and agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Company for extension of the Applicable Maturity Date.

(c) Notification by Administrative Agent. The Administrative Agent shall notify
the Company of each applicable Lender’s determination under this Section no
later than the date that is 15 days prior to the applicable Extension Date (or,
if such date is not a Business Day, on the next preceding Business Day).

(d) Additional Commitment Lenders. The Company shall have the right, but shall
not be obligated, on or before the Applicable Maturity Date for any
Non-Extending Lender to replace such Non-Extending Lender with, and add as a
“Lender” under this Agreement in place thereof, one or more banks, financial
institutions or other entities (each, an “Additional Commitment Lender”)
approved by the Administrative Agent (and if a Revolving Commitment is being
assigned, each Issuing Bank and the Swingline Lender), in accordance with the
procedures provided in Section 2.19(b), each of which applicable Additional
Commitment Lenders shall have entered into an Assignment and Assumption (in
accordance with and subject to the restrictions contained in Section 9.04, with
the Company or replacement Lender obligated to pay any applicable processing or
recordation fee) with such Non-Extending Lender, pursuant to which such
Additional Commitment Lenders shall, effective on or before the Applicable
Maturity Date for such Non-Extending Lender, (i) with respect to the Revolving
Facility, assume a Revolving Commitment (and, if any such Additional Commitment
Lender is already a Lender, its Revolving Commitment shall be in addition to
such Lender’s Revolving Commitment hereunder on such date) and (ii) with respect
to the Tranche A-1 Term Loan Facility or Tranche A-2 Term Loan Facility, as the
case may be, purchase the outstanding principal amount of its Term Loans and all
interest, fees and other amounts then accrued but unpaid to such Non-Extending
Lender under the Tranche A-1 Term Loan Facility or Tranche A-2 Term Loan
Facility, as the case may be. Prior to any Non-Extending Lender being replaced
by one or more Additional Commitment Lenders pursuant hereto, such Non-Extending
Lender may elect, in its sole discretion, by giving irrevocable notice thereof
to the Administrative Agent and the Company (which notice shall set forth such
Lender’s new Applicable Maturity Date), to become an Extending Lender.

(e) Conditions to Effectiveness of Extension. Notwithstanding the foregoing,
(x) no more than two (2) extensions of the Maturity Date shall be permitted
hereunder and (y) any extension of the Maturity Date pursuant to this
Section 2.27 shall not be effective with respect to any Extending Lender unless:

(i) no Default or Event of Default shall have occurred and be continuing on the
applicable Extension Date and immediately after giving effect thereto;

(ii) the representations and warranties of the Borrowers set forth in this
Agreement are true and correct in all material respects (or in all respects if
any such representation or warranty is qualified by “material” or “Material
Adverse Effect”) on and as of the applicable Extension Date and after giving
effect thereto, as though made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and

 

84



--------------------------------------------------------------------------------

(iii) the Administrative Agent shall have received a certificate from the
Company signed by a Financial Officer of the Company (A) certifying the accuracy
of the foregoing clauses (i) and (ii) and (B) certifying and attaching the
resolutions, if any are otherwise required, adopted by each Borrower approving
or consenting to such extension.

(f) Maturity Date for Non-Extending Lenders. On each Existing Maturity Date
applicable to such Lender, (i) to the extent of the applicable Commitments and
applicable Loans of each Non-Extending Lender not assigned to the Additional
Commitment Lenders, the applicable Commitment of each Non-Extending Lender shall
automatically terminate and (ii) the Borrowers shall repay such Non-Extending
Lender in accordance with Section 2.10 (and shall pay to such Non-Extending
Lender all of the other Obligations owing to it under this Agreement in respect
of the applicable Facility) and after giving effect thereto shall prepay any
applicable Loans outstanding on such date (and pay any additional amounts
required pursuant to Section 2.16) to the extent necessary to keep outstanding
Loans of the applicable Class ratable with any revised Applicable Percentage of
the applicable Class of Lenders effective as of such date, and the
Administrative Agent shall administer any necessary reallocation of the
applicable Class of Loans and/or Commitments (without regard to any minimum
borrowing, pro rata borrowing and/or pro rata payment requirements contained
elsewhere in this Agreement).

(g) Conflicting Provisions; Amendments. This Section shall supersede any
provisions in Section 2.18 or Section 9.02 to the contrary and the
Administrative Agent may effect such amendments to this Agreement as are
reasonably necessary to provide for any extensions pursuant to this Section 2.27
with the consent of the Company but without the consent of any other Lenders.

SECTION 2.28. Refinancing Facilities.

(a) Notwithstanding anything to the contrary in this Agreement, the Company may
by written notice to the Administrative Agent establish one or more additional
tranches of term loans under this Agreement (such loans, “Refinancing Term
Loans”), the proceeds of which are used to refinance any outstanding Class of
Term Loans. Each such notice shall specify the date (each, a “Refinancing
Effective Date”) on which the Company proposes that the Refinancing Term Loans
shall be made, which shall be a date not earlier than five (5) Business Days
after the date on which such notice is delivered to the Administrative Agent (or
such shorter period agreed to by the Administrative Agent in its sole
discretion); provided that

(i) no Default or Event of Default shall have occurred and be continuing on the
applicable Extension Date and immediately after giving effect thereto;

(ii) the representations and warranties of the Borrowers set forth in this
Agreement are true and correct in all material respects (or in all respects if
any such representation or warranty is qualified by “material” or “Material
Adverse Effect”) on and as of the applicable Refinancing Effective Date and
after giving effect thereto, as though made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date);

(iii) the final maturity date of the Refinancing Term Loans shall be no earlier
than the maturity date of the refinanced Term Loans;

 

85



--------------------------------------------------------------------------------

(iv) the average life to maturity of such Refinancing Term Loans shall be no
shorter than the then-remaining average life to maturity of the refinanced Term
Loans;

(v) the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith and other fees, costs and
expenses relating thereto; and

(vi) the Refinancing Term Loans (a) shall rank pari passu in right of payment
(and if applicable, security) with the refinanced Term Loans, (b) shall not
mature earlier than the latest Maturity Date in effect on the date of incurrence
of such Refinancing Term Loans (but may have amortization prior to such date)
and (c) shall be treated substantially the same as (and in any event no more
favorably than) the refinanced Term Loans; provided that (i) the terms and
conditions applicable to any tranche of Refinanced Term Loans maturing after the
latest Maturity Date in effect on the date of incurrence of such Refinancing
Term Loans may provide for material additional or different financial or other
covenants or prepayment requirements applicable only during periods after the
latest Maturity Date in effect on the date of incurrence of such Refinancing
Term Loans and (ii) the Refinancing Term Loans may be priced differently than
the refinanced Term Loans;

(b) Notwithstanding anything to the contrary in this Agreement, the Company may
by written notice to the Administrative Agent establish one or more additional
revolving facilities under this Agreement (such loans, “Replacement Revolving
Facilities”), providing for revolving commitments (“Replacement Revolving Credit
Commitments”), which replace any Class of Revolving Commitments under this
Agreement. Each such notice shall specify the date (each, a “Replacement
Revolving Credit Facility Effective Date”) on which the Company proposes that
the Replacement Revolving Credit Commitments shall become effective, which shall
be a date not less than five (5) Business Days after the date on which such
notice is delivered to the Administrative Agent (or such shorter period agreed
to by the Administrative Agent in its reasonable discretion); provided that

(i) no Default or Event of Default shall have occurred and be continuing on the
applicable Extension Date and immediately after giving effect thereto;

(ii) the representations and warranties of the Borrowers set forth in this
Agreement are true and correct in all material respects (or in all respects if
any such representation or warranty is qualified by “material” or “Material
Adverse Effect”) on and as of the applicable Replacement Revolving Credit
Facility Effective Date and after giving effect thereto, as though made on and
as of such date (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date);

(iii) the final maturity date of the Replacement Revolving Facilities shall be
no earlier than the maturity date of the replaced Revolving Facility, and shall
not require commitment reductions or amortizations;

(iv) the aggregate principal amount of the Replacement Revolving Facility shall
not exceed the aggregate amount of the replaced Revolving Commitments plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith and other fees, costs and
expenses relating thereto; and

 

86



--------------------------------------------------------------------------------

(v) the Replacement Revolving Facility (a) shall rank pari passu in right of
payment (and if applicable, security) with the replaced Revolving Facility,
(b) shall not mature earlier than the latest Maturity Date in effect on the date
of incurrence of such replaced Revolving Facility and (c) shall be treated
substantially the same as (and in any event no more favorably than) the replaced
Revolving Facility; provided that (i) the terms and conditions applicable to any
Replacement Revolving Facility maturing after the latest Maturity Date in effect
on the date of incurrence of such Replacement Revolving Facility may provide for
material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the latest Maturity Date in
effect on the date of incurrence of such Replacement Revolving Facility and
(ii) the Replacement Revolving Facility may be priced differently than the
replaced Revolving Facility.

(c) The Company may approach any Lender or one or more banks, financial
institutions or other entities approved by the Administrative Agent (and with
respect to a Replacement Revolving Facility, each Issuing Bank and the Swingline
Lender ) in accordance with the procedures provided in Section 2.19(b), to
provide all or a portion of the Refinancing Term Loans or Replacement Revolving
Facility; provided that any Lender offered or approached to provide all or a
portion of the Refinancing Term Loans or Replacement Revolving Facility may
elect or decline, in its sole discretion, to provide a Refinancing Term Loan
and/or Replacement Revolving Facility. Any Refinancing Term Loans or Replacement
Revolving Facility shall be designated an additional Class of Term Loans or
Revolving Loans for all purposes of this Agreement.

(d) The Borrowers and each Lender providing the applicable Refinancing Term
Loans and/or Replacement Revolving Credit Commitments (as applicable) shall
execute and deliver to the Administrative Agent an amendment to this Agreement
(a “Refinancing Amendment”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence such Refinancing Term Loans and/or
Replacement Revolving Credit Commitments (as applicable). For purposes of this
Agreement and the other Loan Documents, (A) if a Lender is providing a
Refinancing Term Loan, such Lender will be deemed to have a Term Loan having the
terms of such Refinancing Term Loan and (B) if a Lender is providing a
Replacement Revolving Credit Commitment, such Lender will be deemed to have a
Revolving Commitment having the terms of such Replacement Revolving Credit
Commitment. All Refinancing Term Loans, Replacement Revolving Credit Commitments
and all obligations in respect thereof shall be Obligations under this Agreement
and the other Loan Documents that rank equally and ratably in right of payment
(and, if applicable, security) with the Loans and other Obligations. The
Administrative Agent may effect such amendments to this Agreement as are
reasonably necessary to provide for any extensions pursuant to this Section 2.28
with the consent of the Company but without the consent of any other Lenders.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants on the Effective Date and on the date of
the making of any Loans (it being understood that the conditions to the
Effective Date are solely those set out in Section 4.01 and the conditions to
making Term Loans and Limited Condition Revolving Loans are solely those set out
in Section 4.03 and 4.04) to the Lenders that:

 

87



--------------------------------------------------------------------------------

SECTION 3.01. Organization; Powers; Subsidiaries. Each of such Loan Party and
its Material Subsidiaries is duly organized or incorporated, validly existing
and in good standing (to the extent such concept is applicable in the relevant
jurisdiction) under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing (to the extent such concept is
applicable) in, every jurisdiction where such qualification is required.
Schedule 3.01 hereto (as supplemented from time to time) identifies each
Subsidiary, noting whether such Subsidiary is a Material Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by such Loan Party and the other Subsidiaries
and, if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class issued and outstanding.

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document has been duly executed and delivered by each Loan Party which
is a party thereto and constitutes a legal, valid and binding obligation of such
Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, liquidation, reconstruction, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of such
Loan Party or any of its Subsidiaries or any applicable order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture or any material agreement or other material instrument binding upon
such Loan Party or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by such Loan Party or any of
its Subsidiaries, and (d) will not result in the creation or imposition of any
Lien on any asset of such Loan Party or any of its Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) MK Holdings
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of operations and comprehensive income, stockholders equity and cash
flows as of and for the fiscal year ended March 31, 2018, reported on by Ernst &
Young LLP, independent public accountants, certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

(b) Since March 31, 2018, there has been no material adverse change in the
business, operations, property or financial condition of MK Holdings and its
Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Each Loan Party and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to the operation of its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes or such
other defects as, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

88



--------------------------------------------------------------------------------

(b) Each Loan Party and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by such Loan Party and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation. Except as set forth on Schedule 3.06, there are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting MK Holdings or any of its Subsidiaries (i) which
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.

SECTION 3.07. Investment Company Status. Neither any Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.08. Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves to the extent required by GAAP or (b) to the extent
that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.09. ERISA. Except as would not reasonably be expected to result in a
Material Adverse Effect, (i) each Plan is in compliance with such Plan’s terms
and the applicable provisions of ERISA and the Code and the regulations and
published interpretations thereunder, and (ii) each Foreign Plan is in
compliance with applicable non-United States law and regulations thereunder, and
(b) no ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10. Disclosure. All of the written reports, financial statements and
certificates furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
hereafter delivered hereunder or reports filed pursuant to the Securities
Exchange Act of 1934, as amended (other than projections, budgets, other
estimates and information of a general economic or industry specific nature) (in
each case, as modified or supplemented by other information so furnished prior
to the date on which this representation and warranty is made or deemed made),
as of the date of such reports, financial statements or certificates, and when
taken as a whole, do not contain any material misstatement of fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time prepared.

SECTION 3.11. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 3.12. No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 3.13. Anti-Corruption Laws and Sanctions.

 

89



--------------------------------------------------------------------------------

(a) MK Holdings has implemented and maintains in effect policies and procedures
designed to ensure compliance in all material respects by MK Holdings, its
Subsidiaries and their respective directors, officers, employees and agents with
applicable Anti-Corruption Laws and applicable Sanctions, and MK Holdings, its
Subsidiaries and their respective officers and employees and to the knowledge of
MK Holdings its directors and agents, are in compliance with applicable
Anti-Corruption Laws and applicable Sanctions in all material respects and, in
the case of MK Holdings and any Foreign Subsidiary Borrower, is not knowingly
and directly engaged in any activity that could reasonably be expected to result
in such Borrower being designated as a Sanctioned Person. None of (a) MK
Holdings, any Subsidiary or to the knowledge of MK Holdings or such Subsidiary
any of their respective directors, officers or employees, or (b) to the
knowledge of MK Holdings, any agent of MK Holdings or any Material Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person.

(b) No Borrower will (x) directly transfer to a Person or (y) directly authorize
any receiving agent or another Person acting on its behalf to use, in each case,
the proceeds of the Loans or Letters of Credit in a manner that would violate
applicable Anti-Corruption Laws or applicable Sanctions.

SECTION 3.14. Compliance with the Swiss Twenty Non-Bank Rule. Each Swiss
Borrower is compliant with the Swiss Twenty Non-Bank Rule; provided however that
no Swiss Borrower shall be in breach of this Section 3.14 if such number of
creditors (which are not Swiss Qualifying Banks) is exceeded solely by reason of
(a) a breach by one or more Lenders of a confirmation contained in
Section 2.17(j), (b) a failure by one or more Lenders to comply with their
obligations and transfer restrictions in Section 9.04, or (c) transfers to, or
other transactions with, Persons not qualifying as Swiss Qualifying Banks after
the occurrence of an Event of Default.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The effectiveness of this Agreement shall not
occur and, with respect to the Revolving Facility, the reallocation and other
transactions described in Section 1.07 and the obligations of the Revolving
Lenders to make Revolving Loans and of the Issuing Banks to issue Letters of
Credit hereunder, shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the other Loan Documents and
such other legal opinions, certificates, documents, instruments and agreements
as the Administrative Agent shall reasonably request prior to the date of this
Agreement in connection with the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit E.

(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP, (ii) Harneys, special
British Virgin Islands counsel to the Loan Parties, (iii) Slaughter and May,
English counsel to the Loan Parties, (iv) Baker & McKenzie LLP, special Dutch
and Swiss counsel to the Loan Parties, (v) Stewart McKelvey,

 

90



--------------------------------------------------------------------------------

special Nova Scotia counsel to the Loan Parties and (vi) Hai Wen, special
Chinese counsel to the Loan Parties, each in form and substance reasonably
satisfactory to the Administrative Agent and its counsel and covering such
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Administrative Agent shall reasonably request prior to the date of this
Agreement. The Loan Parties hereby request such counsel to deliver such
opinions.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request prior to the
date of this Agreement relating to the organization, existence and good standing
of the Loan Parties, the authorization of the Transactions and any other legal
matters relating to such Loan Parties, the Loan Documents or the Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent
and its counsel and as further described in the list of closing documents
attached as Exhibit E.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of MK Holdings, confirming that (i) the representations and warranties
of the Borrowers set forth in this Agreement shall be true and correct in all
material respects (or in all respects if any such representation or warranty is
qualified by “material” or “Material Adverse Effect”), on and as of such date;
provided that any such representation or warranty that by its express terms is
made as of a specific date shall have been true and correct in all material
respects (or in all respects if such representation or warranty is qualified by
“material” or “Material Adverse Effect”) as of such specific date and (ii) no
Default or Event of Default shall have occurred and be continuing on such date.

(e) The Lenders shall have received (i) audited consolidated financial
statements of MK Holdings for the two most recent fiscal years ended prior to
the Effective Date as to which such financial statements are available,
(ii) unaudited interim consolidated financial statements of MK Holdings for each
quarterly period ended subsequent to the date of the latest financial statements
delivered pursuant to clause (i) of this paragraph as to which such financial
statements are available and (iii) financial statement projections through and
including MK Holdings’ 2024 fiscal year.

(f) (i) The Administrative Agent shall have received, at least three
(3) Business Days prior to the Effective Date, so long as requested no less than
ten (10) Business Days prior to the Effective Date, all documentation and other
written information requested by each Lender required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, in each case relating to the Loan
Parties and (ii) to the extent that any Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Effective Date, any Lender that has requested, in a written notice to such
Borrower or MK Holdings at least 10 days prior to the Effective Date, a
Beneficial Ownership Certification in relation to such Borrower shall have
received such Beneficial Ownership Certification (provided that, upon the
execution and delivery by such Lender of its signature page to this Agreement,
the condition set forth in this clause (ii) shall be deemed to be satisfied).

(g) The Administrative Agent shall have received all fees payable on or prior to
the Effective Date and, to the extent invoiced at least one (1) Business Day
prior to the Effective Date, all other amounts due and payable pursuant to the
Loan Documents on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Loan Parties hereunder or under any
Loan Document or under the Existing Credit Agreement.

 

91



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Revolving Credit Event. The obligation of each Revolving
Lender to make a Revolving Loan on the occasion of any Revolving Borrowing
(other than (x) the obligation of each Revolving Lender to make a Limited
Condition Revolving Loan on the Acquisition Closing Date, which is subject only
to the satisfaction of the conditions set forth in Section 4.04, (y) if the
Escrow Funding Election is made by MK Holdings, the obligation of each Revolving
Lender to make a Limited Condition Revolving Loan on the Escrow Funding Date,
which is subject only to the satisfaction of the conditions set forth in
Section 4.03 and (z) the obligation to make a Revolving Loan pursuant to an
increase in Commitments under Section 2.20 the proceeds of which are to be used
for the consummation of a Limited Condition Acquisition, in which case the
conditions may be limited as described in the proviso to the fourth sentence of
Section 2.20), and of each Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to the satisfaction of the following conditions:

(a) The representations and warranties of the Borrowers set forth in this
Agreement (except, in the case of any Revolving Borrowing or issuance,
amendment, renewal or extension of any Letter of Credit, the representation set
forth in Section 3.04(b)) shall be true and correct in all material respects (or
in all respects if any such representation or warranty is qualified by
“material” or “Material Adverse Effect”), on and as of the date of such
Revolving Borrowing or the date of issuance, amendment, renewal or extension of
such Letter of Credit, as applicable; provided that any such representation or
warranty that by its express terms is made as of a specific date shall have been
true and correct in all material respects (or in all respects if such
representation or warranty is qualified by “material” or “Material Adverse
Effect”) as of such specific date.

(b) At the time of and immediately after giving effect to such Revolving
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Revolving Borrowing (other than in respect of a Limited Condition Revolving
Loan) and each issuance, amendment, renewal or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrowers on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.

SECTION 4.03. Escrow Funding Date. If the Escrow Funding Election is made by MK
Holdings, the obligations of each Term Loan Lender to make a Term Loan and of
each Revolving Lender to make a Limited Condition Revolving Loan hereunder shall
not be effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

(a) The Effective Date shall have occurred.

(b) The Specified Representations shall be true and correct in all material
respects as of the Escrow Funding Date, it being understood that the Commitments
of the Lenders and the extensions of credit thereunder on the Escrow Funding
Date shall not be conditioned on the accuracy or correctness in all material
respects of any representation or warranty other than the Specified
Representations.

(c) There shall not have occurred and be continuing any Event of Default under
(i) paragraph (a) or (b) of Article VII with respect to nonpayment of principal
or interest in respect of any Loan or LC Disbursement, (ii) paragraph (d) of
Article VII with respect to maintaining the Borrowers’ corporate existence,
(iii) paragraph (f) of Article VII with respect to the failure to pay any
principal in respect of any Material Indebtedness and (iv) paragraph (h) and
(i) of Article VII in respect of bankruptcy events.

 

92



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received a certificate, dated the Escrow
Funding Date and signed by the President, a Vice President or a Financial
Officer of MK Holdings, confirming the satisfaction of the conditions set forth
in paragraphs (b), (c) and (j) of this Section 4.03.

(e) The Administrative Agent (or its counsel) shall have received from each
party thereto either (A) a counterpart of the Escrow Agreement signed on behalf
of such party or (B) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of the Escrow Agreement.

(f) The Administrative Agent shall be reasonably satisfied that the Escrow
Account has been established pursuant to the terms of the Escrow Agreement.

(g) The Administrative Agent shall be reasonably satisfied that arrangements
reasonably satisfactory to it are in place for the payment of the dollar
proceeds of the Term Loans and Limited Condition Revolving Loans to be funded on
the Escrow Funding Date to the Acquisition Swap Counterparties for the
satisfaction of the payment obligation of MK Holdings under the Acquisition Swap
Agreements and that the Acquisition Swap Counterparties shall, concurrently with
the Escrow Funding Date, deposit or cause to be deposited into the Escrow
Account the euro cash proceeds from the payment obligation of the Acquisition
Swap Counterparties under the Acquisition Swap Agreements.

(h) The Administrative Agent shall have received all fees and expenses required
to be reimbursed or paid by the Loan Parties hereunder or under any Loan
Document payable on or prior to the Escrow Funding Date and, to the extent
invoiced at least one (1) Business Day prior to the Escrow Funding Date.

(i) The Administrative Agent shall be reasonably satisfied that all other
actions that are necessary to establish that the Administrative Agent (for the
benefit of the Lenders) will have a perfected Lien (subject to Permitted Liens)
on the Escrow Account Funds shall have been or shall be concurrently taken.

(j) The condition specified in (i) Section 7.1(i) of the Main Acquisition
Agreement with respect to the obtaining of antitrust approvals referred to
therein and (ii) Section 7.2(i) of the Main Acquisition Agreement with respect
to the “Green Carve Out” referred to therein shall have been satisfied pursuant
to the terms thereof.

(k) There shall not have been any amendment, waiver, consent or modification
effected to the Target Acquisition Agreement that is materially adverse to the
interests of the Lenders (in their capacities as such) without the Lead
Arrangers’ prior written consent (such consent not to be unreasonably withheld,
delayed or conditioned) (it being understood and agreed that any decrease in the
consideration for the Target Acquisition that is accompanied by a
dollar-for-dollar reduction in commitments in respect of the Term Loan Facility
shall be deemed to be not materially adverse to the interests of the Lenders;
provided that if any such decrease in the consideration of the Target
Acquisition exceeds greater than 10% of the total consideration for the Target
Acquisition, it shall be deemed to be materially adverse to the interests of the
Lenders).

 

93



--------------------------------------------------------------------------------

(l) The Administrative Agent shall have received a Borrowing Request for the
Term Loans and the Limited Condition Revolving Loans to be funded on the Escrow
Funding Date in accordance with Section 2.03 and 2.07.

(m) The Lenders shall have received, to the extent not previously delivered,
(i) audited consolidated financial statements of MK Holdings for the two most
recent fiscal years ended prior to the Escrow Funding Date as to which such
financial statements are available, (ii) unaudited interim consolidated
financial statements of MK Holdings for each quarterly period ended subsequent
to the date of the latest financial statements delivered pursuant to clause
(i) of this paragraph as to which such financial statements are available.

(n) The Administrative Agent shall have received a solvency certificate
substantially in the form of Exhibit B.

The Administrative Agent shall notify the Borrower and the Lenders of the Escrow
Funding Date as soon as practicable upon its occurrence, and such notice shall
be conclusive and binding.

SECTION 4.04. Acquisition Closing Date; Escrow Release Conditions. (i) The
obligations of each Term Loan Lender to make a Term Loan and of each Revolving
Lender to make a Limited Condition Revolving Loan hereunder (to the extent the
Escrow Funding Election has not been made by MK Holdings and such Loans have not
been made previously on the Escrow Funding Date) and (ii) to the extent the
Escrow Funding Election has been made by MK Holdings, the obligation of the
Administrative Agent to direct the Escrow Agent to release the Escrow Account
Funds pursuant to the Escrow Agreement shall not be effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):

(a) MK Holdings shall have paid all fees and expenses required to be paid on the
Acquisition Closing Date hereunder or under any separate written agreement among
MK Holdings, the Company and the Lead Arrangers.

(b) The Specified Representations shall be true and correct in all material
respects as of the Acquisition Closing Date.

(c) There shall not have occurred and be continuing any Event of Default under
(i) paragraph (a) or (b) of Article VII with respect to nonpayment of principal
or interest in respect of any Loan or LC Disbursement, (ii) paragraph (d) of
Article VII with respect to maintaining the Borrowers’ corporate existence,
(iii) paragraph (f) of Article VII with respect to the failure to pay any
principal in respect of any Material Indebtedness and (iv) paragraph (h) and
(i) of Article VII in respect of bankruptcy events.

(d) The Target Acquisition shall be consummated simultaneously or substantially
concurrently with the release of the Escrow Account Funds on the Acquisition
Closing Date on the terms described in the Target Acquisition Agreement (or
arrangements reasonably satisfactory to the Administrative Agent are in place
for the consummation of the Target Acquisition substantially concurrently or
promptly thereafter), without giving effect to any amendment, waiver, consent or
modification thereof by the Company that is materially adverse to the interests
of the Lenders (in their capacities as such) without the Lead Arrangers’ prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned) (it being understood and agreed that any decrease in the
consideration for the Target Acquisition that is accompanied by a
dollar-for-dollar reduction in commitments in respect of the Term Loan Facility
shall be deemed to be not materially adverse to the interests of the Lenders;
provided that if any such decrease in the consideration of the Target
Acquisition exceeds greater than 10% of the total consideration for the Target
Acquisition, it shall be deemed to be materially adverse to the interests of the
Lenders).

 

94



--------------------------------------------------------------------------------

(e) All amounts outstanding (other than contingent obligations) under the
following debt instruments shall have been repaid and all commitments with
respect thereto terminated (the “Target Refinancing”), simultaneously or
substantially concurrently with the release of the Escrow Account Funds and/or
the making of any Loans on the Acquisition Closing Date, provided that if the
Target Refinancing is not consummated after the Company used commercially
reasonable efforts to do so, the consummation of the Target Refinancing shall
not be a condition precedent to the Acquisition Closing Date but the Target
Refinancing shall be required to be consummated within 10 business days after
the Acquisition Closing Date or pursuant to arrangements and timing to be
mutually agreed by the Administrative Agent and the Company: (i) Agreement,
dated July 30, 2015, between the Target, Banco Imi S.p.A., Banca Monte Dei
Paschi di Siena S.p.A., BNP Paribas, Credit Agricole Corporate and Investment
Bank, Milan Branch, Cassa di Risparmio di Parma e Piacenza S.P.A., Mediobanca –
Banca di Credito Finanziario S.p.A., UniCredit S.p.A, the financial institutions
listed in Schedule I thereto, and Mediocanca, as agent and (ii) Subsidized Loan
Agreement, dated on or about August 3, 2012, by and between the Target and
Societa Italiana per le Imprese all’Estero – SIMEST S.p.A.

(f) The Administrative Agent shall have received a certificate, dated the Escrow
Funding Date and signed by the President, a Vice President or a Financial
Officer of MK Holdings, confirming the satisfaction of the conditions set forth
in paragraphs (b) and (c) of this Section 4.04.

(g) To the extent not previously provided on the Escrow Funding Date, the
Administrative Agent shall have received a solvency certificate in the form of
Exhibit B.

(h) To the extent not previously provided on the Escrow Funding Date, the
Administrative Agent shall have received a Borrowing Request for the Term Loans
and the Limited Condition Revolving Loans to be funded on the Acquisition
Closing Date in accordance with Section 2.03 and 2.07.

(i) To the extent not previously provided, the Lenders shall have received,
(i) audited consolidated financial statements of MK Holdings for the two most
recent fiscal years ended prior to the Escrow Funding Date as to which such
financial statements are available, (ii) unaudited interim consolidated
financial statements of MK Holdings for each quarterly period ended subsequent
to the date of the latest financial statements delivered pursuant to clause
(i) of this paragraph as to which such financial statements are available.

The Administrative Agent shall notify the Borrower and the Lenders of the
Acquisition Closing Date as soon as practicable upon its occurrence, and such
notice shall be conclusive and binding. To the extent the Escrow Funding
Election has been made by MK Holdings, the Lenders shall be deemed to have
consented to, approved, accepted or be satisfied with, each document or other
matter required hereunder that is consented to or approved by or satisfactory to
the Administrative Agent, and hereby authorize the Administrative Agent to
direct the Escrow Agent to release the Escrow Account Funds pursuant to the
Escrow Agreement upon the satisfaction of the conditions set forth herein.

SECTION 4.05. Designation of a Foreign Subsidiary Borrower. The designation of
an Eligible Foreign Subsidiary as a Foreign Subsidiary Borrower pursuant to
Section 2.23 is subject to the condition precedent that the Company or such
proposed Foreign Subsidiary Borrower shall have furnished or caused to be
furnished to the Administrative Agent:

 

95



--------------------------------------------------------------------------------

(a) Copies, certified by the Secretary or Assistant Secretary of such Subsidiary
(or if such Subsidiary has not appointed a Secretary or Assistant Secretary, any
officer, director or manager of such Subsidiary that has the authority to
represent such Subsidiary), of its director or manager resolutions (and
resolutions of other bodies, if any are deemed necessary by counsel for the
Administrative Agent) approving the Borrowing Subsidiary Agreement and any other
Loan Documents to which such Subsidiary is becoming a party and such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of such
Subsidiary;

(b) An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary (or if such Subsidiary has not appointed a Secretary or
Assistant Secretary, any officer, director or manager of such Subsidiary that
has the authority to represent such Subsidiary), which shall identify by name
and title and bear the signature of the officers or authorized signatories of
such Subsidiary authorized to request Borrowings hereunder and sign the
Borrowing Subsidiary Agreement and the other Loan Documents to which such
Subsidiary is becoming a party, upon which certificate the Administrative Agent
and the Lenders shall be entitled to rely until informed of any change in
writing by the Company or such Subsidiary;

(c) Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders;

(d) All documentation and other information reasonably requested by the Lenders
and required by Governmental Authorities under applicable “know your customer”
and anti-money laundering rules and regulations and the Patriot Act and the
Beneficial Ownership Regulation; and

(e) Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case
without any pending draw, or cash collateralized in accordance with
Section 2.06(j), and all LC Disbursements shall have been reimbursed, each Loan
Party covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. MK Holdings will
furnish to the Administrative Agent and each Lender through the Administrative
Agent:

(a) within ninety (90) days after the end of each fiscal year of MK Holdings,
its audited consolidated balance sheet and related statements of operations and
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by an independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of MK
Holdings and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

 

96



--------------------------------------------------------------------------------

(b) within sixty (60) days after the end of each of the first three fiscal
quarters of each fiscal year of MK Holdings, its consolidated balance sheet and
related statements of operations and comprehensive income, stockholders’ equity
and cash flows as of the end of and for such fiscal quarter (other than with
respect to statements of cash flows) and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet and
statement of cash flows, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of MK Holdings and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of MK Holdings (i) stating that
he or she has obtained no knowledge that a Default has occurred (except as set
forth in such certificate) and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) identifying all Material Subsidiaries, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.08 and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by MK Holdings or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by MK Holdings to its shareholders generally, as the
case may be; and

(e) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of MK Holdings or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent may reasonably request.

Documents required to be delivered pursuant to clauses (a) to (d) of this
Section 5.01 may be delivered electronically and, other than in the case of
documents delivered pursuant to clause (c), shall be deemed to have been
delivered on the date on which such documents are filed for public availability
on the SEC’s Electronic Data Gathering and Retrieval System.

SECTION 5.02. Notices of Material Events. MK Holdings will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Subsidiary thereof that would reasonably be expected to result in a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and

 

97



--------------------------------------------------------------------------------

(d) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of MK Holdings setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect:

(a) its legal existence; and

(b) the rights, qualifications, licenses, permits, privileges, franchises,
governmental authorizations and intellectual property rights material to the
conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted,

except, in each case (other than in the case of the foregoing requirements
insofar as they relate to the legal existence of the Borrowers and the
Guarantors), to the extent that failure to do so would not reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, amalgamation, consolidation, Division,
liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations. Each Loan Party will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that if
not paid would reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) MK Holdings or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. Except where the failure to
do so would not reasonably be expected to result in a Material Adverse Effect,
each Loan Party will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted and except for surplus and
obsolete properties and (b) maintain, with financially sound and reputable
insurance companies, insurance on such of its property and in such amounts and
against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which entries in conformity in all material respects with all applicable
laws, rules and regulations of any Governmental Authority are made of all
dealings and transactions in relation to its business and activities. Each Loan
Party will, and will cause each of its Subsidiaries to, on an annual basis at
the request of the Administrative Agent (or at any time after the occurrence and
during the continuance of an Event of Default), permit any representatives
designated by the Administrative Agent (prior to the occurrence or continuation
of an Event of Default, at the Administrative Agent’s expense, as applicable,
unless otherwise agreed to by the Administrative Agent and the Company, and
following the occurrence or continuation of an Event of Default, at the
Borrowers’ expense), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records (other than
materials protected by the attorney-client privilege and materials which such
Loan Party or such Subsidiary, as applicable, may not disclose without violation
of a confidentiality obligation binding upon it), and to discuss its affairs,
finances and condition with its

 

98



--------------------------------------------------------------------------------

appropriate officers and independent accountants, so long as afforded an
opportunity to be present, all during reasonable business hours. It is
understood that such visits and inspections shall be coordinated through the
Administrative Agent. If an Event of Default has occurred and is continuing,
representatives of each Lender (at the Borrowers’ expense) will be permitted to
accompany representatives of the Administrative Agent during each inspection
conducted during the existence of such Event of Default. The Company
acknowledges that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to the Company and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders.

SECTION 5.07. Compliance with Laws and Material Contractual Obligations. Each
Loan Party will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority, applicable to
it or its property (including without limitation Environmental Laws), except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect and (ii) perform
in all material respects its obligations under material agreements to which it
is a party, in each case except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.    MK Holdings will maintain in effect and enforce policies and
procedures designed to ensure compliance by MK Holdings, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

SECTION 5.08. Use of Proceeds and Letters of Credit.

(a) The proceeds of the Revolving Loans will be used only to finance the working
capital needs, capital expenditures, Permitted Acquisitions, Investments
permitted under Section 6.04, Restricted Payments permitted under Section 6.06
and other general corporate purposes of MK Holdings and its Subsidiaries. The
Commercial Letters of Credit shall be used solely to finance purchases of goods
by MK Holdings and its Subsidiaries, in the ordinary course of their business,
and the Standby Letters of Credit shall be used solely for the purposes
described in the definition of such term in Section 1.01. The proceeds of the
Term Loans will be used only to finance in part the Target Acquisition and the
Transaction Costs.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, for the purpose of purchasing or carrying, or to extend credit to
others for the purpose of purchasing or carrying any “margin stock” as defined
in Regulation T, U or X of the Board or for any other purpose that entails a
violation of any such regulations.

(c) No Borrower will request any Borrowing or Letter of Credit, and no Borrower
shall use, and MK Holdings shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use or otherwise
make available, directly or indirectly, the proceeds of any Borrowing or Letter
of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, business or transaction would be prohibited by Sanctions or (iii) in
any manner that would result in the violation of any Sanctions applicable to any
party hereto.

SECTION 5.09. Guarantors.

(a) Except as set forth in Section 5.09(b), (i) if an Eligible Foreign
Subsidiary is designated as a Foreign Subsidiary Borrower pursuant to
Section 2.23, contemporaneously with the deliveries required to be furnished to
the Administrative Agent pursuant to Section 4.05, (ii) if

 

99



--------------------------------------------------------------------------------

any Person becomes a Subsidiary of MK Holdings (including, without limitation,
any Division Successor) or any Subsidiary qualifies independently as, or is
designated by the Company or the Administrative Agent as, a Guarantor pursuant
to the definition of “Material Subsidiary”, as promptly as possible but in any
event within sixty (60) days (or, with respect to the Target or any Subsidiary
of the Target that becomes a Subsidiary of MK Holdings pursuant to the Target
Acquisition, ninety (90) days; or, in each case, such later date as may be
agreed upon by the Administrative Agent) thereof and (iii) if any Subsidiary
that is not a Loan Party guarantees the Senior Notes (“Senior Notes Subsidiary
Guarantor”), (A) solely in the case of clause (ii) above, the Company shall
provide the Administrative Agent with written notice thereof setting forth
information in reasonable detail as to whether such Subsidiary is a Material
Subsidiary and (B) in each case, the Company shall cause each such Foreign
Subsidiary Borrower, each such Subsidiary which qualifies as a Material
Subsidiary or each such Subsidiary that is a Senior Notes Subsidiary Guarantor
to deliver to the Administrative Agent (1) (x) a joinder to the Guaranty
described in clause (a) of the definition of “Guaranty” (in the form
contemplated thereby) pursuant to which such Foreign Subsidiary Borrower or
Subsidiary, as applicable, agrees to be bound by the terms and provisions
thereof or (y) if such Subsidiary is a Foreign Subsidiary and local counsel
advises the Administrative Agent that such Guaranty is not effective under the
laws of such Foreign Subsidiary’s jurisdiction of organization to provide a
guarantee of the Obligations by such Foreign Subsidiary with substantially the
substance and scope as contemplated by the terms of such Guaranty, a Guaranty
described in clause (b) of the definition of “Guaranty” that is governed by the
laws of such Foreign Subsidiary’s jurisdiction of organization, in form and
substance reasonably satisfactory to the Administrative Agent), and (2) to the
extent not appropriately included in the documentation described in the
preceding clause (1) or in documentation required by Sections 2.23 and 4.03 (in
the case of a Material Subsidiary that is a Foreign Subsidiary Borrower), a
joinder to this Agreement pursuant to which such Subsidiary agrees to be bound
by the terms and provisions hereof, in any such case, to be accompanied by
appropriate corporate resolutions, other corporate documentation and legal
opinions as reasonably requested by the Administrative Agent and in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

(b) (i) No Subsidiary that is a CFC or a CFC Holding Company shall be required
to guarantee (or if already a Guarantor, shall be required to continue to
guarantee) (1) any Obligations of any Domestic Subsidiary or (2) any Obligations
of another Loan Party to the extent and in respect of such Loan Party’s
guarantee of the Obligations of any Domestic Subsidiary and (ii) no Subsidiary
shall be required to become (or if already a Guarantor, shall be required to
continue as) a Guarantor to the extent (x) such Subsidiary is prohibited by
applicable law, rule or regulation from guaranteeing the Obligations or which
would require governmental or regulatory consent, approval, license or
authorization to provide such guaranty (unless such consent, approval, license
or authorization has been received), (y) such Subsidiary is a non-wholly owned
Subsidiary and is prohibited by its organizational documents or applicable
equity holder agreement from guaranteeing the Obligations or which would require
the consent or approval of an equity holder (other than MK Holdings or any of
its wholly owned Subsidiaries) to provide such guaranty (unless such consent or
approval has been received) or (z) the Administrative Agent determines that the
cost or other consequence of such Subsidiary providing such a guarantee is
excessive in relation to the value afforded thereby.

SECTION 5.10. Centre of Main Interests and Establishment. No Loan Party
incorporated in a member state of the European Union shall, without the prior
written consent of the Administrative Agent, take any action that shall cause
its centre of main interests (as that term is used in Article 3(1) of the
Regulation) to be situated outside of its jurisdiction of incorporation.

 

100



--------------------------------------------------------------------------------

SECTION 5.11. Compliance with the Swiss Twenty Non-Bank Rule. Each Swiss
Borrower shall be in compliance with the Swiss Twenty Non-Bank Rule; provided,
however, that no Swiss Borrower shall be in breach of this Section 5.11 if such
number of creditors (which are not Swiss Qualifying Banks) is exceeded solely by
reason of (a) a breach by one or more Lenders of a confirmation contained in
Section 2.17(j), (b) a failure by one or more Lenders to comply with their
obligations and transfer restrictions in Section 9.04, or (c) transfers to, or
other transactions with, Persons not qualifying as Swiss Qualifying Banks after
the occurrence of an Event of Default.

SECTION 5.12. Beneficial Ownership Regulation. Promptly following any request
therefor, provide information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with the
Beneficial Ownership Regulation.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, or cash collateralized in accordance with Section 2.06(j), and all
LC Disbursements shall have been reimbursed, each Loan Party covenants and
agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Loan Parties will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) the Obligations (including in respect of the additional Commitments and
extensions of credit pursuant to Section 2.20 and any Refinancing Term Loans and
Replacement Revolving Facility under this Agreement);

(b) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
and extensions, refinancings, renewals and replacements of any such Indebtedness
that does not increase the outstanding principal amount thereof (plus unpaid
accrued interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses) or
shorten the final maturity or weighted average life to maturity thereof (it
being understood that if the existing Indebtedness did not constitute Priority
Indebtedness, then the extended, refinanced, renewed or replacement Indebtedness
shall only constitute Priority Indebtedness if separately permitted to be
incurred under clause (g) below);

(c) Indebtedness of MK Holdings to any Subsidiary and of any Subsidiary to MK
Holdings or any other Subsidiary;

(d) Guarantees by (i) MK Holdings of Indebtedness of any Subsidiary, (ii) any
Subsidiary of Indebtedness of MK Holdings or any other Subsidiary and (iii) MK
Holdings or any Subsidiary of Indebtedness of any joint venture; provided that
the aggregate amount of such Guarantees incurred pursuant to this clause
(iii) shall not exceed $100,000,000 in the aggregate at any time outstanding;

(e) Indebtedness of MK Holdings or any Subsidiary incurred to finance or
refinance the acquisition, ownership, development, construction, repair,
replacement, improvement or leasing of any fixed or capital assets, including
Capital Lease Obligations, any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such

 

101



--------------------------------------------------------------------------------

assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that such Indebtedness is incurred prior to
or within 180 days after such ownership, development, leasing or acquisition or
the completion of such construction, repair, replacement or improvement;

(f) Indebtedness acquired or assumed in Permitted Acquisitions and extensions,
refinancings, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (plus unpaid accrued interest
and premium (including tender premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses) or shorten the final maturity
or weighted average life to maturity thereof (it being understood that if the
existing Indebtedness did not constitute Priority Indebtedness, then the
extended, renewed or replacement Indebtedness shall only constitute Priority
Indebtedness if separately permitted under clause (g) below);

(g) Priority Indebtedness (excluding any Indebtedness permitted by
Section 6.01(e) or (f)) in an aggregate principal amount that at the time of,
and after giving effect to, the incurrence thereof, together with the aggregate
principal amount of other Priority Indebtedness incurred pursuant to this clause
(g) and then outstanding, does not exceed 10% of MK Holdings’ Consolidated Net
Worth (determined as of the last day of the most recently completed fiscal
quarter for which financial statements are available);

(h) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(i) Indebtedness in respect of letters of credit in the ordinary course of
business (other than Letters of Credit);

(j) Indebtedness under Swap Agreements permitted by Section 6.05;

(k) Indebtedness of any member of the Target Group assumed in connection with
the Target Acquisition; provided that such Indebtedness was not incurred in
contemplation thereof;

(l) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(m) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees, import and export custom
and duty guaranties and similar obligations, or obligations in respect of
letters of credit, bank acceptances or guarantees or similar instruments related
thereto, in each case provided in the ordinary course of business;

(n) (i) contingent liabilities in respect of any indemnification, adjustment of
purchase price, earn-out, non-compete, consulting, deferred compensation and
similar obligations of MK Holdings and its Subsidiaries incurred in connection
with Permitted Acquisitions and (ii) Indebtedness incurred by MK Holdings or its
Subsidiaries in a Permitted Acquisition under agreements providing for earn-outs
or the adjustment of the purchase price or similar adjustments;

(o) Indebtedness owed to any Person providing property, casualty or liability
insurance to MK Holdings or any of its Subsidiaries, so long as such
Indebtedness shall not be in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness shall be outstanding
only during such year;

 

102



--------------------------------------------------------------------------------

(p) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that (i) such Indebtedness
(other than credit or purchase cards) is extinguished within three (3) Business
Days of its incurrence and (ii) such Indebtedness in respect of credit or
purchase cards is extinguished within 90 days from its incurrence;

(q) Indebtedness representing deferred compensation to employees of MK Holdings
and its Subsidiaries;

(r) Indebtedness (if any) attributed to the sale of accounts receivable pursuant
to a Permitted Factoring Program;

(s) Indebtedness incurred in connection with Investments in joint ventures
permitted under Section 6.04 in an aggregate amount not to exceed $100,000,000
at any time outstanding;

(t) unsecured Indebtedness of any Loan Party if at the time of, and after giving
effect to, the incurrence thereof (i) no Default or Event of Default has
occurred and is continuing or would occur and (ii) on a Pro Forma Basis, the
Leverage Ratio is not greater than 3.75 to 1.00;

(u) unsecured Subordinated Indebtedness (that has been subordinated to the
Obligations pursuant to terms reasonably satisfactory to the Administrative
Agent) of MK Holdings or any Subsidiary in an aggregate amount not to exceed
$75,000,000 at any time outstanding;

(v) [reserved];

(w) additional unsecured Indebtedness of any Loan Party; provided that the
aggregate amount of Indebtedness incurred in reliance on this clause (w) shall
not exceed $25,000,000 at any time outstanding; and

(x) [reserved].

For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (x) of this Section 6.01, the
Company, in its sole discretion, shall classify or reclassify, or later divide,
classify or reclassify, such item of Indebtedness (or any portion thereof) and
shall only be required to include the amount and type of such Indebtedness in
one or more of the above clauses.

For purposes of this subsection 6.01, any Person becoming a Subsidiary of MK
Holdings after the date of this Agreement shall be deemed to have incurred all
of its then outstanding Indebtedness at the time it becomes a Subsidiary, and
any Indebtedness assumed by MK Holdings or any of its Subsidiaries shall be
deemed to have been incurred on the date of assumption.

SECTION 6.02. Liens. MK Holdings will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

 

103



--------------------------------------------------------------------------------

(b) Liens existing on the Effective Date and set forth on Schedule 6.02;

(c) any Lien on any property or asset of MK Holdings or any Subsidiary securing
Indebtedness permitted by Section 6.01(e) incurred to own, develop, lease,
acquire, construct, repair, replace or improve such property or asset;

(d) Liens solely constituting the right of any other Person to a share of any
licensing royalties (pursuant to a licensing agreement or other related
agreement entered into by MK Holdings or any of its Subsidiaries with such
Person in the ordinary course of MK Holdings’ or such Subsidiary’s business)
otherwise payable to MK Holdings or any of its Subsidiaries, provided that such
right shall have been conveyed to such Person for consideration received by MK
Holdings or such Subsidiary on an arm’s-length basis;

(e) Liens arising from precautionary Uniform Commercial Code financing statement
filings with respect to operating leases entered into by MK Holdings or any of
its Subsidiaries in the ordinary course of business;

(f) Liens securing Indebtedness described in clause (a) of the definition of
Priority Indebtedness;

(g) (i) Liens securing Indebtedness permitted under Section 6.01(c) and
(ii) Liens securing Indebtedness permitted under Section 6.01(f) and
Section 6.01(k), provided that, for purposes of this clause (ii), (x) such Lien
is not created in contemplation of or in connection with the applicable
Permitted Acquisition, (y) such Lien shall not apply to any property or assets
of the Company or any Subsidiary other than the Subsidiary, property or assets
being acquired pursuant to such Permitted Acquisition and (z) such Lien shall
secure only those obligations which it secures on the date of such Permitted
Acquisition;

(h) Liens of depositary banks, securities intermediaries and commodity
intermediaries maintaining deposit accounts, securities accounts or commodity
accounts of MK Holdings or any Subsidiary arising as a matter of law or in the
ordinary course of business encumbering such accounts, and deposits, funds or
assets maintained in such accounts (including rights of setoff);

(i) Liens attaching solely to cash earnest money or similar deposits in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition or other Investment permitted hereunder;

(j) Liens arising from precautionary Uniform Commercial Code financing statement
filings with respect to consignments, provided that such Liens extend solely to
the assets subject to such consignments;

(k) Liens securing obligations under Swap Agreements permitted under
Section 6.05 (regardless of whether such obligations are subject to hedge
accounting);

(l) Liens, if any, in respect of leases that have been, or should be, in
accordance with GAAP as in effect on the date hereof, classified as Capital
Lease Obligations;

(m) Liens pursuant to supply or consignment contracts or otherwise for the
receipt of goods or services, encumbering only the goods covered thereby, where
the contracts are not overdue by more than 90 days or are being contested in
good faith by appropriate proceedings and for which reasonable reserves are
being maintained;

 

104



--------------------------------------------------------------------------------

(n) Liens on accounts receivable subject to a Permitted Factoring Program, as
well as supporting obligations and proceeds in respect thereof, and other
ancillary property and rights related to such accounts receivable;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
so long as such Liens attach only to the imported goods;

(p) [reserved];

(q) Liens on assets of any Subsidiary of MK Holdings which is not a Loan Party
that secure Indebtedness or other obligations of a Subsidiary of MK Holdings
which is not a Loan Party;

(r) [reserved];

(s) Liens on the Escrow Account Funds in favor of the Administrative Agent (for
the benefit of the Lenders) under the Escrow Account and other Liens securing
the Obligations under the Loan Documents; and

(t) extensions, renewals, refinancings and replacements of the Liens described
above, so long as (i) the Indebtedness or other obligations secured by any such
Lien at the time of any such extension, renewal, refinancing or replacement is
not increased to any amount greater than the sum of (A) the outstanding
principal amount (or accreted value, if applicable) of such Indebtedness or
obligations and (B) an amount necessary to pay any unpaid accrued interest and
premium (including tender premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions and expenses related to such extension,
renewal, refinancing or replacement and (ii) no additional property (other than
accessions, improvements, and replacements in respect of such property or, if
the Lien being extended, renewed, refinanced or replaced attaches to a class of
asset, after-acquired assets of the same class) is subject to such Lien.

SECTION 6.03. Fundamental Changes and Asset Sales. (a) MK Holdings will not, and
will not permit any Subsidiary to, merge into or amalgamate or consolidate with
any other Person, or permit any other Person to merge into or amalgamate or
consolidate with it, consummate a Division as the Dividing Person, or liquidate
or dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing:

(i) any Subsidiary (other than a Borrower) may merge into or consolidate or
amalgamate with MK Holdings in a transaction in which MK Holdings is the
surviving entity (subject to providing such documents with respect to the
surviving entity as may be reasonably required by the Administrative Agent);

(ii) any Subsidiary may merge into or consolidate or amalgamate with (subject to
providing such documents as may be reasonably required by the Administrative
Agent) the Company in a transaction in which the Company is the surviving entity
(subject to providing such documents with respect to the surviving entity as may
be reasonably required by the Administrative Agent);

(iii) any Subsidiary (other than the Company) may merge into or consolidate or
amalgamate with any other Subsidiary (other than the Company) in a transaction
in which the surviving entity is a Subsidiary (and if the surviving entity is a
Loan Party, subject to providing such documents with respect to the surviving
entity as may be

 

105



--------------------------------------------------------------------------------

reasonably required by the Administrative Agent); provided that (x) in the case
of a merger, consolidation or amalgamation of a Subsidiary that is not a Foreign
Subsidiary Borrower into or with a Foreign Subsidiary Borrower in which the
surviving entity is not the Foreign Subsidiary Borrower, the surviving
Subsidiary shall be an Eligible Foreign Subsidiary and shall execute and deliver
to the Administrative Agent a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company and shall satisfy the other conditions precedent set
forth in Section 4.03), and (y) in the case of a merger, consolidation or
amalgamation of a Subsidiary that is not a Guarantor into or with a Guarantor,
the surviving company shall be a Guarantor; and

(iv) any Subsidiary (other than a Borrower) may liquidate or dissolve if MK
Holdings determines in good faith that such liquidation or dissolution is in the
best interests of MK Holdings and its Subsidiaries and is not materially
disadvantageous to the Lenders;

(v) MK Holdings or any Subsidiary may effect any Investment permitted by
Section 6.04 by means of a merger, consolidation or amalgamation of or with the
Person that is the subject of such Investment with MK Holdings or any of its
Subsidiaries (provided that, in the case of a merger or amalgamation with any
Loan Party, the Loan Party is the survivor);

(vi) MK Holdings or any Subsidiary may effect the Transactions;

(vii) any Subsidiary (other than a Borrower) may change its legal form and any
Domestic Subsidiary may be a party to a merger the sole purpose of which is to
reincorporate or reorganize in another jurisdiction in the United States if, in
any such case, MK Holdings reasonably determines in good faith that such action
is in the best interests of MK Holdings and its Subsidiaries and is not
materially disadvantageous to the Lenders (it being understood that a Subsidiary
that is a Loan Party will remain a Loan Party); and

(viii) any Subsidiary that is an LLC may consummate a Division as the Dividing
Person if, immediately upon the consummation of the Division, the assets of the
applicable Dividing Person are held by one or more Subsidiaries at such time, or
with respect to assets not so held by one or more Subsidiaries, such Division,
in the aggregate, would otherwise result in Disposition permitted by this
Section 6.03.

(b) MK Holdings will not, and will not permit any Subsidiary to, Dispose of (in
one or in a series of transactions) all or substantially all of the assets of MK
Holdings and its Subsidiaries taken as a whole.

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. MK
Holdings will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger, amalgamation or consolidation
with, or as a Division Successor pursuant to the Division of, any Person that
was not a wholly owned Subsidiary prior to such merger, amalgamation,
consolidation or Division) any capital stock, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any Person or any assets of any other Person
constituting a business unit (collectively, “Investments”), except:

(a) Permitted Investments and Investments that were Permitted Investments when
made;

 

106



--------------------------------------------------------------------------------

(b) Investments by MK Holdings or a Subsidiary in the capital stock of its
Subsidiaries;

(c) loans or advances made by MK Holdings to, and Guarantees by MK Holdings of
obligations of, any Subsidiary, and loans or advances made by any Subsidiary to,
and Guarantees by any Subsidiary of obligations of, MK Holdings or any other
Subsidiary;

(d) (i) Guarantees constituting Indebtedness permitted pursuant to Section 6.01
and (ii) Guarantees of obligations not constituting Indebtedness made in the
ordinary course of business, provided that the Guarantees permitted under this
clause (ii) could not in the aggregate reasonably be expected to have a Material
Adverse Effect;

(e) advances or loans made in the ordinary course of business to officers,
directors, employees and agents of MK Holdings or any of its Subsidiaries;

(f) Investments existing on the Effective Date and described in Schedule 6.04
hereto and any renewals, amendments and replacements thereof that do not
increase the amount thereof (other than in respect of capitalized interest and
reasonable expenses);

(g) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers, customers and
other third parties or in settlement of delinquent obligations of, or other
disputes with, customers, suppliers and other third parties arising in the
ordinary course of business or in connection with the bona fide settlement of
any defaulted Indebtedness or other liability owed to MK Holdings or any
Subsidiary;

(h) Permitted Acquisitions and Investments of a Person or business acquired in
such Permitted Acquisition so long as such Investment was not made in
contemplation of such Acquisition; provided that if, as a result of a Permitted
Acquisition, (i) a new Subsidiary shall be created and such Subsidiary is a
Material Subsidiary or (ii) any then existing Subsidiary shall become a Material
Subsidiary, in each case such Subsidiary shall thereafter become a Guarantor in
accordance with Section 5.09;

(i) Swap Agreements permitted by Section 6.05;

(j) Investments in joint ventures in an amount not to exceed $100,000,000 in the
aggregate;

(k) indemnities made and security deposits and surety bonds issued in the
ordinary course of business;

(l) indemnities made in the Loan Documents;

(m) accounts, chattel paper and notes receivable arising from the sale or lease
of goods or the performance of services in the ordinary course of business;

(n) promissory notes and other non-cash consideration that is permitted to be
received in connection with Dispositions permitted by Section 6.03;

(o) Investments held by a Subsidiary acquired after the Effective Date or of a
Person merged into a Loan Party or any Subsidiary of a Loan Party, in either
case, in a transaction permitted by Section 6.03 after the Effective Date to the
extent such Investments were not made in contemplation of or in connection with
such merger, amalgamation or consolidation and were in existence on the date of
such merger, amalgamation or consolidation;

 

107



--------------------------------------------------------------------------------

(p) loans and advances to any direct or indirect parent of MK Holdings in lieu
of, and not in excess of the amount (after giving effect to any other loans,
advances or Restricted Payments in respect thereof), Restricted Payments to the
extent permitted to be made to such direct or indirect parent in accordance with
Section 6.07(d), (e) or (f);

(q) Investments for which no consideration is provided by any Loan Party or any
Subsidiary;

(r) Investments to the extent that payment for such Investments is made solely
in exchange for Equity Interests of MK Holdings;

(s) other Investments in any Person or Persons made after the date hereof, in an
aggregate outstanding amount not to exceed $500,000,000;

(t) Investments so long as before and after giving effect thereto (i) no Default
or Event of Default has occurred and is continuing or would occur and (ii) on a
Pro Forma Basis the Leverage Ratio as at the last day of the most recently ended
fiscal quarter of MK Holdings for which financial statements are available does
not exceed 3.75 to 1.00; and

(u) the Transactions.

Any Investment in any Person other than a Loan Party that is otherwise permitted
by this Section 6.04 may be made through intermediate Investments in
Subsidiaries that are not Loan Parties and such intermediate Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above.

For purposes of compliance with this Section 6.04, the amount of any Investment
shall be the amount initially invested, without adjustment for subsequent
increases or decreases in the value of such Investment, less any amount paid,
repaid, returned, distributed or otherwise received in cash in respect of such
Investment.

SECTION 6.05. Swap Agreements. MK Holdings will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except Swap Agreements that
are not for speculative purposes.

SECTION 6.06. Transactions with Affiliates. MK Holdings will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) at prices and on financial terms and conditions (in the
aggregate, taking into account all of MK Holdings’ and its Subsidiaries’
transactions with, and the benefits to MK Holdings and its Subsidiaries derived
from MK Holdings’ and its Subsidiaries’ Investment in, such Affiliate) not less
favorable to MK Holdings or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among MK Holdings and its Subsidiaries (or any Person that becomes a Subsidiary
as a result of such transaction) not involving any other Affiliate, (c) any
Restricted Payment permitted by Section 6.06; (d) any Investment permitted by
Section 6.04; (e) fees and compensation paid (including through the issuance of
Equity Interests in MK Holdings or any direct or indirect parent thereof) and
benefits provided to, and customary indemnity and reimbursement provided on
behalf of, officers, directors, employees, agents or consultants of MK Holdings
or any of its Subsidiaries;

 

108



--------------------------------------------------------------------------------

(f) employment and severance arrangements entered into by MK Holdings or any of
its Subsidiaries in the ordinary course of business and transactions pursuant to
any employee or director equity plan, employee or director stock option plan or
any other employee or director benefit plan; provided that any payments made
under such agreements or plans are made in compliance with this Agreement; and
(g) any agreement, instrument or arrangement as in effect on the Effective Date
and set forth on Schedule 6.06, and any amendment, supplement or other
modification thereto, so long as any such amendment, supplement or modification
is not adverse to the Lenders in any material respect as compared to the terms
of the applicable agreement, instrument or arrangement as in effect on the
Effective Date.

SECTION 6.07. Restricted Payments. MK Holdings will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) MK Holdings may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) MK Holdings may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Company and its
Subsidiaries (including, without limitation, redemptions or repurchases of
Equity Interests (i) deemed to occur upon exercise of options or warrants or
similar rights by the delivery of Equity Interests in satisfaction of the
exercise price such options or warrants or similar rights or (ii) in
consideration of withholding or similar taxes payable by any future, present or
former employee, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing)), (d) MK Holdings and its Subsidiaries may make any
Restricted Payment so long as prior to making such Restricted Payment and after
giving effect thereto (i) no Default or Event of Default has occurred and is
continuing or would occur and (ii) on a Pro Forma Basis the Leverage Ratio as at
the last day of the most recently ended fiscal quarter of MK Holdings for which
financial statements are available does not exceed 3.75 to 1.00, and (e) MK
Holdings and its Subsidiaries may make other Restricted Payments so long as
prior to making such Restricted Payment and after giving effect thereto no Event
of Default has occurred and is continuing or would occur; provided that the
aggregate amount of all Restricted Payments made pursuant to this clause
(e) shall not exceed $25,000,000 during any fiscal year of MK Holdings.

SECTION 6.08. Leverage Ratio. The Loan Parties will not permit the Leverage
Ratio, determined as of the end of each fiscal quarter of MK Holdings and its
consolidated Subsidiaries ending on and after the Effective Date, to be greater
than 3.75 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;

 

109



--------------------------------------------------------------------------------

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect when made or deemed made in any
material respect (or in any respect if such representation or warranty is
qualified by “material” or “Material Adverse Effect”);

(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to MK Holdings’ or any
Borrower’s existence), 5.08 or 5.09 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document, and such failure shall
continue unremedied for a period of thirty (30) days after notice thereof from
the Administrative Agent to the Company (which notice will be given at the
request of any Lender);

(f) MK Holdings, any Subsidiary or Acquisition Co shall fail to make any payment
of principal or interest, regardless of amount, in respect of any Material
Indebtedness, when and as the same shall become due and payable beyond the
period of grace, if any, provided in the instrument or agreement under which
such Material Indebtedness was created (after giving effect to any extensions,
waivers, amendments or other modifications of such instrument or agreement that
are in effect), and, prior to any termination of Commitments or the acceleration
of payment of Loans pursuant to this Article VII, such failure is not cured or
waived in writing by the requisite holders of such Material Indebtedness;

(g) any event or condition occurs (after giving effect to any applicable grace
periods and after giving effect to any extensions, waivers, amendments or other
modifications of any applicable provision or agreement) that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause, with the giving of an
acceleration or similar notice if required, any Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness to the extent such Indebtedness is
paid when due (after giving effect to any applicable grace period and after
giving effect to any extensions, waivers, amendments or other modifications of
any applicable provision or agreement);

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, arrangement,
administration or other relief in respect of MK Holdings, any Material
Subsidiary or Acquisition Co (other than those described in the proviso to the
definition thereof) or its debts, or of a substantial part of its assets, under
any federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator, administrator, monitor, liquidator or
similar official for MK Holdings, any such Material Subsidiary or Acquisition Co
or for a substantial part of its assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

110



--------------------------------------------------------------------------------

(i) (1) any Loan Party, any Material Subsidiary or Acquisition Co (other than
those described in the proviso to the definition thereof) shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation,
reorganization, arrangement, administration or other relief under any federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator, administrator, monitor,
liquidator or similar official for such Loan Party, any such Material Subsidiary
or Acquisition Co or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) any Loan Party, any Material Subsidiary or Acquisition Co (other than those
described in the proviso to the definition thereof) shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;
provided that, in relation to any Loan Party or Material Subsidiary incorporated
under the laws of Italy, this clause shall be construed as including, without
limitation, the case under which such Loan Party or Material Subsidiary is “in
stato di insolvenza” pursuant to the Italian Insolvency Law, as amended from
time to time.

(k) one or more judgments for the payment of money in an aggregate amount (not
paid or covered by insurance) in excess of $50,000,000 shall be rendered against
MK Holdings, any Subsidiary or any combination thereof and (i) the same shall
remain undischarged for a period of 60 consecutive days from the entry thereof
during which execution shall not be effectively stayed or bonded, or (ii) any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of MK Holdings or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

(m) a Change in Control shall occur;

(n) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or MK Holdings or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);

(o) a BVI Insolvency Event shall occur;

(p) a Swiss Insolvency Event shall occur; or

(q) a UK Insolvency Event shall occur in respect of any UK Relevant Entity.

then, subject to the following paragraph, and in every such event (other than an
event with respect to any Borrower described in clause (h) or (i) of this
Article), and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Company, take either or all of the following actions, at the same
or different times: (i) terminate the Commitments (including the Letter of
Credit Commitments), and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and

 

111



--------------------------------------------------------------------------------

payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
Obligations of the Borrowers accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers and (iii) require cash collateral for the LC Exposure in
accordance with Section 2.06(j) hereof; and in case of any event with respect to
any Borrower described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding
and cash collateral for the LC Exposure, together with accrued interest thereon
and all fees and other Obligations accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity.

Notwithstanding anything to the contrary contained herein, in no event shall the
existence of a Default or Event of Default during the Term Loan Availability
Period affect the obligation of each Lender to make a Term Loan or a Limited
Condition Revolving Loan on the Escrow Funding Date (if the Escrow Funding
Election has been made by MK Holdings) or on the Acquisition Closing Date, in
each case, if the conditions set forth in Section 4.01, 4.03 and 4.04, as
applicable, are satisfied.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent and the Lenders (including the
Swingline Lender and the Issuing Banks), and neither the Borrowers nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” as used
herein or in any other Loan Documents (or any similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with MK Holdings or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents,

 

112



--------------------------------------------------------------------------------

the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to MK Holdings or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence, bad
faith or willful misconduct as determined by a final nonappealable judgment of a
court of competent jurisdiction. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by MK Holdings, the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

 

113



--------------------------------------------------------------------------------

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, requiring or holding commercial loans in the ordinary course of its
business and that it has, independently and without reliance upon the
Administrative Agent or any other Lender and their respective Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement as a Lender,
and to make, acquire or hold Loans hereunder. Each Lender shall, independently
and without reliance upon the Administrative Agent or any other Lender and their
respective Related Parties and based on such documents and information (which
may contain material, nonpublic information within the meaning of the United
States securities laws concerning MK Holdings and its Affiliates) as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder and
in deciding whether to or to the extent to which it will continue as a Lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

None of the Lenders, if any, identified in this Agreement as a Syndication
Agent, Co-Documentation Agent, Senior Managing Agent or Lead Arranger shall have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, none of such Lenders shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to the relevant Lenders in their respective capacities as
Syndication Agent, Co-Documentation Agent, Senior Managing Agents or Lead
Arrangers, as applicable as it makes with respect to the Administrative Agent in
the preceding paragraph.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such Lenders
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

114



--------------------------------------------------------------------------------

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. i) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or telecopy, as follows:

(i) if to MK Holdings or any Borrower (other than MKE or MK Switzerland), to it
at (A) c/o Michael Kors (USA), Inc., 11 West 42nd Street, New York, New York
10036, Attention of Krista A. McDonough, Senior Vice President and General
Counsel (Telecopy No. 646-354-4901) and (B) One Meadowlands Plaza, 12th Floor,
East Rutherford, NJ 07073, Attention of Joseph B. Parsons, Chief Financial
Officer (Telecopy No. 646-354-4969);

(ii) if to the Administrative Agent, (A) in the case of Borrowings by the
Company denominated in U.S. Dollars, to JPMorgan Chase Bank, N.A., Loan and
Agency Services, 10 South Dearborn, Mail Code IL1-0010, L2 Floor, Chicago,
Illinois 60603, Attention of Patricia Barcelona (Telecopy No. (844) 490-5663;
Email: cls.cad.chicago@jpmorgan.com), (B) in the case of Borrowings denominated
in Canadian Dollars, to JPMorgan Chase Bank, N.A., Toronto Branch, 200 Bay
Street, Royal Bank Plaza, South Tower, Suite 1800, Toronto, Ontario, M5J 2J2,
Canada, Attention of Domestic Lending Office (Telecopy No. (844) 235-1788;
Email: cls.cad.chicago@jpmorgan.com) and (C) in the case of Borrowings by MK
Holdings or any Foreign Subsidiary Borrower or Borrowings denominated in
Alternative Currencies

 

115



--------------------------------------------------------------------------------

(other than Borrowings denominated in Canadian Dollars), to J.P. Morgan Europe
Limited, 25 Bank Street, Canary Wharf, London E14 5JP, Attention of The Manager,
Loan & Agency Services (Telecopy No. 44 207 777 2360; Email:
loan_and_agency_london@jpmorgan.com), and in each case with a copy to JPMorgan
Chase Bank, N.A., 383 Madison Avenue, New York, New York 10036, Attention of
James A. Knight (Telecopy No. (917) 464-7000);

(iii) if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank, to it
at JPMorgan Chase Bank, N.A., 131 South Dearborn, IL1-0236, Chicago, IL 60603,
Attention of Katherine Moses (Telecopy No. (312) 233-2266));

(iv) if to the Swingline Lender, to it at to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Chicago, Illinois 60603, Attention of Nikki Gilmore (Telecopy No.
(312) 385-7101), with a copy to J.P. Morgan Europe Limited, 25 Bank Street,
Canary Wharf, London E14 5JP, Attention of The Manager, Loan & Agency Services
(Telecopy No. 44 207 777 2360; Email: loan_and_agency_london@jpmorgan.com); and

(v) if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Loan Parties may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

116



--------------------------------------------------------------------------------

(d) Electronic Systems.

(i) The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, any Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or any Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Subject to clauses (c) and (e) below, neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or by the Borrowers and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby, provided
that (x) any amendment of the definition of “Public Debt Rating” (or any defined
term embedded therein) shall not constitute a reduction in the rate of interest
or fees for purposes of this clause (ii) even if the effect of such amendment
would be to reduce the rate of interest on any Loan or any LC Disbursement or to
reduce any fee payable hereunder and (y) only

 

117



--------------------------------------------------------------------------------

the consent of the applicable Majority Facility Lenders shall be necessary to
reduce or waive any obligation of the Borrowers to pay interest or fees at the
applicable default rate set forth in Section 2.13(c) if the Revolving Facility
or the Term Loan Facility, as the case may be, is adversely affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, or extend the scheduled date of
any amortization payment in respect of any Term Loan, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders”, “Required
Revolving Lenders”, “Required Term Loan Lenders” or “Majority Facility Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (or, with respect to changes affecting only one Facility, each
Lender under the affected Facility) (it being understood that, solely with the
consent of the parties prescribed by Section 2.20 to be parties to an
Incremental Term Loan Amendment, Incremental Term Loans may be included in the
determination of Required Lenders and/or Required Term Loan Lenders on
substantially the same basis as the Commitments and the Loans are included on
the Effective Date), (vi) release MK Holdings, the Company, or all or
substantially all of the other Guarantors from their obligations under the
Guaranty without the written consent of each Lender or (vii) change any other
provision of the Loan Documents in a manner that by its terms affects the rights
in respect of payments in respect of Loans of any Class more adversely than
Loans of any other Class without the Majority Facility Lenders with respect to
such adversely affected Class; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent, any Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be (it being understood that any change to Section 2.24
shall require the consent of the Administrative Agent, each Issuing Bank and the
Swingline Lender). Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.

(c) Notwithstanding the foregoing, (i) this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers (x) to add one
or more credit facilities (in addition to the Incremental Term Loans pursuant to
an Incremental Term Loan Amendment) to this Agreement and to permit extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the existing Loans and the accrued interest and
fees in respect thereof and (y) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders and Lenders;
(ii) [reserved]; (iii) this Agreement and any other Loan Document may be amended
(or amended and restated) by the Company and the Administrative Agent to effect
the provisions of Section 2.20 or 2.28 in connection with an Incremental Term
Loan Amendment and/or Refinancing Amendment or the provisions of Sections 2.27;
and (iv) the Administrative Agent is hereby authorized to execute and deliver
intercreditor agreements, guarantees, collateral or security documents and other
related documents executed by the Loan Parties in connection with or as
contemplated by this Agreement in a form reasonably determined by the
Administrative Agent.

 

118



--------------------------------------------------------------------------------

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Company may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Company and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) each Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) the outstanding principal
amount of its Loans and participations in LC Disbursements and all interest,
fees and other amounts then accrued but unpaid to such Non-Consenting Lender by
such Borrower hereunder to and including the date of termination, including
without limitation payments due to such Non-Consenting Lender under Sections
2.13(f), 2.15 and 2.17, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under
Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

(f) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, restate, modify or
supplement this Agreement as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent (i) following approval of any Foreign
Subsidiary as an Eligible Foreign Subsidiary by the Administrative Agent and the
Lenders, to effect the provisions of Section 2.23 and the designation of such
Foreign Subsidiary as a Foreign Subsidiary Borrower (including with respect to
borrowing mechanics and to otherwise reflect the existence of a Loan Party
organized under the laws of such Foreign Subsidiary’s jurisdiction of
organization), (ii) concurrently with or following the addition of a Foreign
Subsidiary as a Guarantor pursuant to Section 5.09, to reflect the existence of
a Loan Party organized under the laws of such Foreign Subsidiary’s jurisdiction
of organization or (iii) to comply with local law or advice of local counsel.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Loan Parties shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of one primary counsel and one local counsel in each
applicable jurisdiction for all such parties and, in the case of an actual or
reasonably perceived conflict of interest, one additional counsel per affected
party, and other counsel retained with the Company’s consent (such consent not
to be unreasonably withheld or delayed), in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as IntraLinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Banks in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the reasonable
fees, charges and disbursements of one primary counsel and of any special and
local counsel for all such parties and, in the case of an actual or reasonably

 

119



--------------------------------------------------------------------------------

perceived conflict of interest, one additional counsel per affected party, and
other counsel retained with the Company’s consent (such consent not to be
unreasonably withheld or delayed), in connection with the enforcement or
protection of its rights in connection with this Agreement and any other Loan
Document, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Loan Parties shall severally indemnify the Administrative Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (which, in the case of counsel, shall be limited to the
reasonable and documented out-of-pocket fees, charges and disbursements of
(x) one primary counsel and one local counsel in each applicable jurisdiction
for the Administrative Agent, (y) one additional counsel, and one additional
counsel in each applicable jurisdiction, for all Indemnitees other than the
Administrative Agent and (z) additional counsel for affected Indemnitees in
light of actual or reasonably perceived conflicts of interest), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by MK Holdings or any of its
Subsidiaries, or any Environmental Liability related in any way to MK Holdings
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by MK
Holdings or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence, bad
faith or willful misconduct of such Indemnitee or any of its Controlled
Affiliates or any of its or their officers, directors, employees, advisors or
agents, (y) a material breach of its express obligations under the Loan
Documents by such Indemnitee or any of its Controlled Affiliates pursuant to a
claim made by a Loan Party or (z) any dispute between and among Indemnitees that
does not involve an act or omission by any Loan Party or any Subsidiary of a
Loan Party, except that the Administrative Agent, the Lead Arrangers, the
Swingline Lender and the Issuing Banks, to the extent acting in its capacity as
such, shall remain indemnified in respect of such disputes to the extent
otherwise entitled to be so indemnified hereunder. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims or damages arising from any non-Tax claim.

(c) To the extent that the Loan Parties fail to pay any amount required to be
paid by them to the Administrative Agent, any Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the applicable Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount (it being understood that the Loan Parties’
failure to pay any such amount shall not relieve the Loan Parties of any default
in the payment thereof); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, the applicable Issuing
Bank or the Swingline Lender in its capacity as such.

 

120



--------------------------------------------------------------------------------

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet). None of the Indemnitees or (except solely as a result
of the Loan Parties’ indemnification obligations set forth above to the extent
an Indemnitee is found so liable) any Loan Party or any of their respective
affiliates or the respective directors, officers, employees, advisors, and
agents of the foregoing shall be liable on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof. The Loan Parties shall not, without the prior written consent
of each applicable Indemnitee (which consent, except with respect to a
settlement including a statement of the type referred to in clause (b) below,
shall not be unreasonably withheld or delayed), effect any settlement of any
pending or threatened proceedings in respect of which indemnity could have been
sought hereunder by such Indemnitee unless such settlement (a) includes an
unconditional release of such Indemnitee in form and substance reasonably
satisfactory to such Indemnitee from all liability on claims that are the
subject matter of such proceedings, (b) does not include any statement as to or
any admission of fault, culpability or a failure to act by or on behalf of any
Indemnitee and (c) includes customary confidentiality and non-disparagement
agreements. The Loan Parties shall not be liable for any settlement of any
proceeding effected without MK Holdings’ written consent (which consent shall
not be unreasonably withheld or delayed), but if settled with MK Holdings’
written consent or if there is a final non-appealable judgment by a court of
competent jurisdiction against an Indemnitee in any such proceeding, the Loan
Parties agree to indemnify and hold harmless each Indemnitee in the manner set
forth above.

(e) All amounts due under this Section shall be payable not later than
fifteen (15) days after receipt by the Company of a written invoice relating
thereto setting forth (subject to attorney-client and other confidentiality
concerns of the applicable Indemnitee) such expenses in reasonable detail.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) other than
in accordance with Section 6.03(a)(iii), no Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

121



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent;

(C) in case of an assignment under the Revolving Facility, each Issuing Bank;
and

(D) in case of an assignment under the Revolving Facility, the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 with respect to the Revolving Facility and $1,000,000 with respect to
the Term Loan Facility, unless each of the Company and the Administrative Agent
otherwise consent, provided that no such consent of the Company shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption and (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500 (which fee may be waived by the Administrative Agent
in its sole discretion), such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about MK Holdings and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws;

 

122



--------------------------------------------------------------------------------

(E) any assignment or transfer to or assumption by any Person of all or a
portion of a Lender’s rights and obligations under this Agreement (including all
or a portion of its Commitment or Loans) with respect to a Dutch Borrower shall
only be permitted if such Person is a Dutch Non-Public Lender; and

(F) the prior written consent of each Swiss Borrower, if the assignee is not a
Swiss Qualifying Bank (such consent however not to be unreasonably withheld or
delayed); provided that no consent of any Swiss Borrower shall be required if an
Event of Default under clauses (a), (b), (h) or (i) of Article VII has occurred
and is continuing.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Parent, (c) MK Holdings, any of its Subsidiaries or any of its Affiliates,
or (d) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits and be
subject to the obligations of Sections 2.13(f), 2.15, 2.16, 2.17 and 9.03 with
respect to circumstances occurring prior to the assignment). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by each Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

123



--------------------------------------------------------------------------------

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) each Participant shall be a
Swiss Qualifying Bank or, if not, the prior written consent of each Swiss
Borrower has been obtained (such consent however not to be unreasonably withheld
or delayed; provided that no consent of any Swiss Borrower shall be required if
an Event of Default under clauses (a), (b), (h) or (i) of Article VII has
occurred and is continuing). Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13(f), 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.13(f), 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(d) as though

 

124



--------------------------------------------------------------------------------

it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrowers, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations and
except to the extent reasonably requested by the Borrower in order to determine
whether any withholding may have to be made from payments for or on account of
UK tax. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central banking authority
having jurisdiction over such Lender, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid (other than
contingent obligations for indemnification) or any Letter of Credit is
outstanding (that has not been cash collateralized in accordance with
Section 2.06(j)) and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.13(f), 2.15, 2.16, 2.17 and 9.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to
(i) fees payable to the Administrative and (ii) the reductions or increases of
the Letter of Credit Commitment of any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts

 

125



--------------------------------------------------------------------------------

hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy, e-mailed
.pdf or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Agreement and the transactions contemplated hereby shall
be deemed to include Electronic Signatures, deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower or any Guarantor against any of and all of the
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Each Lender and Issuing Bank shall use reasonable
efforts to notify the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

 

126



--------------------------------------------------------------------------------

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. MK Holdings and each other Loan
Party which is a Foreign Subsidiary (each, a “Foreign Kors Person”) irrevocably
designates and appoints the Company, as its authorized agent, to accept and
acknowledge on its behalf, service of any and all process which may be served in
any suit, action or proceeding of the nature referred to in Section 9.09(b) in
any federal or New York State court sitting in New York City. The Company hereby
represents, warrants and confirms that the Company has agreed to accept such
appointment (and any similar appointment by any other Foreign Kors Person). Said
designation and appointment shall be irrevocable by each such Foreign Kors
Person until all Loans, all reimbursement obligations, interest thereon and all
other amounts payable by such Foreign Kors Person hereunder and under the other
Loan Documents shall have been paid in full in accordance with the provisions
hereof and thereof and such Foreign Kors Person shall have been terminated as a
Borrower hereunder pursuant to Section 2.23 or as a Guarantor pursuant to
Section 9.14. Each Foreign Kors Person hereby consents to process being served
in any suit, action or proceeding of the nature referred to in Section 9.09(b)
in any federal or New York State court sitting in New York City by service of
process upon the Company as provided in this Section 9.09(d); provided that, to
the extent lawful and possible, notice of said service upon such agent shall be
mailed by registered or certified air mail, postage prepaid, return receipt
requested, to the Company and (if applicable to) such Foreign Kors Person at its
address set forth in the Borrowing Subsidiary Agreement to which it is a party
or to any other address of which such Foreign Kors Person shall have given
written notice to the Administrative Agent (with a copy thereof to the Company).
Each Foreign Kors Person irrevocably waives, to the fullest extent permitted by
law, all claim of error by reason of any such service in such manner and agrees
that such service shall be deemed in every respect effective service of process
upon such Foreign Kors Person in any such suit, action or proceeding and shall,
to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Foreign Kors Person. To the
extent any Foreign Kors Person has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether from service or
notice, attachment prior to judgment, attachment in aid of execution of a
judgment, execution or otherwise), each Foreign Kors Person hereby irrevocably
waives such immunity in respect of its obligations under the Loan Documents.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

127



--------------------------------------------------------------------------------

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority, including the Federal Reserve
Bank, any central banking authority and any self-regulatory authority, such as
the National Association of Insurance Commissioners (provided that, except with
respect to any audit or examination by bank accountants or by any governmental
bank regulatory authority exercising examination or regulatory authority, each
of the Administrative Agent, the Issuing Banks and the Lenders shall, to the
extent practicable and not prohibited by applicable law, use reasonable efforts
to promptly notify the Company of such disclosure), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to execution of a
confidentiality and front running letter as agreed between the Administrative
Agent and the Borrowers, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations under this Agreement, (g) with the consent of MK Holdings or the
Company, (h) on a confidential basis to (1) any rating agency in connection with
rating the Company or its Subsidiaries or the credit facilities provided for
herein, (2) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (3) any credit insurance provider in connection
with credit insurance as to any Borrower and its obligations hereunder or
(4) market data collectors for league table credit (limited to the existence of
this Agreement, publicly available information about this Agreement and
customary information required for league table credit purposes) or (i) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Company. For the purposes of this Section, “Information” means all
information received from or on behalf of MK Holdings or any Subsidiary relating
to MK Holdings, the Company, or its business, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by MK Holdings or such Subsidiary
and other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

128



--------------------------------------------------------------------------------

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13. USA PATRIOT Act; Anti-Money Laundering Laws.

(a) Each Lender that is subject to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”) hereby notifies each Loan Party that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act.

(b) Each Canadian Borrower acknowledges that, pursuant to the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws, whether within Canada or elsewhere (collectively, including
any guidelines or orders thereunder, “AML Legislation”), the Lenders and the
Administrative Agent may be required to obtain, verify and record information
regarding such Canadian Borrower, its directors, authorized signing officers,
direct or indirect shareholders or other Persons in control of such Canadian
Borrower, and the transactions contemplated hereby. Each Canadian Borrower shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Lender or the
Administrative Agent, or any prospective assign or participant of a Lender or
the Administrative Agent, in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.

If the Administrative Agent has ascertained the identity of any Canadian
Borrower or any authorized signatories of any Canadian Borrower for the purposes
of applicable AML Legislation, then the Administrative Agent:

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of applicable AML
Legislation; and

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of any Canadian Borrower or any authorized
signatories of any Canadian Borrower on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from any Canadian
Borrower or any such authorized signatory in doing so.

 

129



--------------------------------------------------------------------------------

SECTION 9.14. Releases of Guarantors.

(a) A Guarantor shall automatically be released from its obligations under the
Guaranty and this Agreement upon the consummation of any transaction permitted
by this Agreement as a result of which such Guarantor ceases to be a Subsidiary;
provided that, if so required by this Agreement, the Required Lenders shall have
consented to such transaction and the terms of such consent shall not have
provided otherwise. In connection with any termination or release pursuant to
this Section, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent.

(b) Further, the Administrative Agent may (and is hereby irrevocably authorized
by each Lender to), upon the request of the Company, release any Subsidiary that
is a Guarantor (other than the Company) from its obligations under the Guaranty
and this Agreement if such Guarantor is no longer a Material Subsidiary.

(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations under any Swap
Agreement or any Banking Services Agreement, and other Obligations expressly
stated to survive such payment and termination) shall have been paid in full in
cash, the Commitments shall have been terminated and no Letters of Credit shall
be outstanding, the Guaranty and all obligations (other than those expressly
stated to survive such termination) of each Guarantor thereunder and under this
Agreement shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.

SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates

 

130



--------------------------------------------------------------------------------

with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates. To the fullest extent permitted by law, each Borrower hereby
agrees not to assert any claim that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 9.17. Prepayment of Loans under the Existing Credit Agreement. Each of
the signatories hereto that is also a party to the Existing Credit Agreement
hereby agrees that any and all required notice periods under the Existing Credit
Agreement in connection with the prepayment (if any) on the Effective Date of
any “Loans” under the Existing Credit Agreement are hereby waived and of no
force and effect.

SECTION 9.18. Attorney Representation. If a Loan Party incorporated under the
laws of the Netherlands is represented by an attorney in connection with the
signing and/or execution of the Agreement and/or any other Loan Document it is
hereby expressly acknowledged and accepted by the parties to the Agreement
and/or any other Loan Document that the existence and extent of the attorney’s
authority and the effects of the attorney’s exercise or purported exercise of
his or her authority shall be governed by the laws of the Netherlands.

SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

131



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MICHAEL KORS HOLDINGS LIMITED, as MK Holdings, a Borrower and a Guarantor By  

/s/ Thomas J. Edwards, Jr.

  Name:   Thomas J. Edwards, Jr.   Title:   Executive Vice President, Chief    
Financial Officer, Chief Operating     Officer and Treasurer

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

MICHAEL KORS (USA), INC., as the Company, a Borrower and a Guarantor By  

/s/ Thomas J. Edwards, Jr.

  Name:   Thomas J. Edwards, Jr.   Title:   Executive Vice President, Chief    
Financial Officer, Chief Operating     Officer and Treasurer MICHAEL KORS (USA)
HOLDINGS, INC., as a Guarantor By  

/s/ David Provenzano

  Name:   David Provenzano   Title:   Assistant Treasurer MICHAEL KORS STORES,
L.L.C., as a Guarantor By  

/s/ David Provenzano

  Name:   David Provenzano   Title:   Assistant Treasurer MICHAEL KORS RETAIL,
INC., as a Guarantor By  

/s/ David Provenzano

  Name:   David Provenzano   Title:   Assistant Treasurer MICHAEL KORS STORES
(CALIFORNIA), INC., as a Guarantor By  

/s/ David Provenzano

  Name:   David Provenzano   Title:   Assistant Treasurer MICHAEL KORS, L.L.C.,
as a Guarantor By  

/s/ David Provenzano

  Name:   David Provenzano   Title:   Assistant Treasurer

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

MICHAEL KORS (SWITZERLAND) GMBH, as MK Switzerland, a Borrower and a Guarantor
By  

/s/ David Provenzano

  Name:   David Provenzano   Title:   Managing Officer MICHAEL KORS
(SWITZERLAND) HOLDINGS GMBH, as a Guarantor By  

/s/ David Provenzano

  Name:   David Provenzano   Title:   Managing Officer MICHAEL KORS
(SWITZERLAND) INTERNATIONAL GMBH, as a Guarantor By  

/s/ David Provenzano

  Name:   David Provenzano   Title:   Managing Officer MICHAEL KORS TRADING
(SHANGHAI) COMPANY LIMITED, as a Guarantor By  

/s/ David Provenzano

  Name:   David Provenzano   Title:   Authorized Signatory MKJC LIMITED, as a
Guarantor By  

/s/ David Provenzano

  Name:   David Provenzano   Title:   Director JIMMY CHOO GROUP LIMITED, as a
Guarantor By  

/s/ Thomas J. Edwards, Jr.

  Name:   Thomas J. Edwards, Jr.   Title:   Director

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

MICHAEL KORS (CANADA) CO., as a Guarantor By  

/s/ Thomas J. Edwards, Jr.

  Name:   Thomas J. Edwards, Jr.   Title:   Executive Vice President, Chief    
Financial Officer, Chief Operating     Officer and Treasurer MICHAEL KORS
(CANADA) HOLDINGS LTD., a Borrower and a Guarantor By  

/s/ Thomas J. Edwards, Jr.

  Name:   Thomas J. Edwards, Jr.   Title:   Executive Vice President, Chief    
Financial Officer, Chief Operating     Officer and Treasurer MICHAEL KORS (UK)
LIMITED, as a Guarantor By  

/s/ David Provenzano

  Name:   David Provenzano   Title:   Director MICHAEL KORS (EUROPE) B.V., as
MKE, a Borrower and a Guarantor By  

/s/ David Provenzano

  Name:   David Provenzano   Title:   Managing Director MICHAEL KORS (HK)
LIMITED, as a Guarantor By  

/s/ David Provenzano

  Name:   David Provenzano   Title:   Authorized Signatory

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

JIMMY CHOO (HOLDINGS) LIMITED, as a Guarantor By  

/s/ David Provenzano

  Name:   David Provenzano   Title:   Authorized Signatory J. CHOO LIMITED, as a
Guarantor By  

/s/ David Provenzano

  Name:   David Provenzano   Title:   Authorized Signatory

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender,
Issuing Bank and as Administrative Agent By  

/s/ James A. Knight

  Name:   James A. Knight   Title:   Executive Director

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

Barclays Bank PLC, as a Lender By  

/s/ Ritam Bhalla

  Name:   Ritam Bhalla   Title:   Director

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

Barclays Bank PLC, as an Issuing Bank By  

/s/ Ritam Bhalla

  Name:   Ritam Bhalla   Title:   Director

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

ING (Ireland) DAC, as a Lender By  

/s/ Sean Hassett

  Name:   Sean Hassett   Title:   Director By  

/s/ Shaun Hawley

  Name:   Shuan Hawley   Title:   Director

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

MUFG Bank, Ltd., formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd, as a
Lender By  

/s/ Lauren Hom

  Name:   Lauren Hom   Title:   Director

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By  

/s/ Joyce P. Dorsett

  Name:   Joyce P. Dorsett   Title:   Senior Vice President

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By  

/s/ Gordon Dekuyper

  Name:   Gordon Dekuyper   Title:   Managing Director

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By  

/s/ Anthony Hoye

  Name:   Anthony Hoye   Title:   Director

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

Bank of America, N.A. (Canada branch), as a Lender By  

/s/ Medina Sales de Andrade

  Name:   Medina Sales de Andrade   Title:   Vice President

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

INTESA SANPAOLO S.P.A., NEW YORK BRANCH, as a Lender By  

/s/ Manuela Insana

  Name:   Manuela Insana   Title:   VP & Relationship Manager By  

/s/ Francesco Di Mario

  Name:   Francesco Di Mario   Title:   FVP & Head of Credit

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By  

/s/ Brendan Heneghan

  Name:   Brendan Heneghan   Title:   Director By  

/s/ Karim Remtoula

  Name:   Karim Remtoula   Title:   Vice President

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By  

/s/ Jaime E. Mariano

  Name:   Jaime E. Mariano   Title:   Senior Vice President #21440

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A., as a Lender By  

/s/ James Travagline

  Name:   James Travagline   Title:   Managing Director

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

Standard Chartered Bank, as a Lender By  

/s/ Daniel Mattern

  Name:   Daniel Mattern   Title:   Associate Director

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

CREDIT SUISSE (Switzerland) Ltd., as a Lender By  

/s/ Alfredo Lepori

  Name:   Alfredo Lepori   Title:   Director By  

/s/ Emanuela Morelli

  Name:   Emanuela Morelli   Title:   Director

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

Branch Banking and Trust Company, as a Lender By  

/s/ Trevor H. Williams

  Name:   Trevor H. Williams   Title:   Assistant Vice President

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

BAYERISCHE LANDESBANK, NEW YORK BRANCH, as a Lender By  

/s/ Rolf Siebert

  Name:   Rolf Siebert   Title:   Executive Director By  

/s/ Elke Videgain

  Name:   Elke Videgain   Title:   Vice President

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

Banco de Credito e Inversiones, SA Miami Branch, as a Lender By  

/s/ Ana C. Escudero

  Name:   Ana C. Escudero   Title:   Senior Vice President By  

/s/ Linda D. Benford

  Name:   Linda D. Benford   Title:   Senior Vice President

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

UNICREDIT BANK AG, NEW YORK BRANCH, as a Lender By  

/s/ Kimberly Sousa

  Name:   Kimberly Sousa   Title:   Managing Director By  

/s/ Thilo Huber

  Name:   Thilo Huber   Title:   Director

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

CREDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH, as a Lender By  

/s/ Edwige Sucher

  Name:   Edwige Sucher   Title:   Vice President By  

/s/ Eric Longuet

  Name:   Eric Longuet   Title:   Managing Director

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

Bank CIC (Switzerland) Ltd., as a Lender By  

/s/ Claudio Rossi

  Name:   Claudio Rossi   Title:   Vice Director By  

/s/ Andreas Dill

  Name:   Andreas Dill   Title:   Managing Director

 

 

Signature Page to Credit Agreement

Michael Kors (USA), Inc.



--------------------------------------------------------------------------------

SCHEDULE 1.01

PRICING GRID

 

Pricing

Level

   Public Debt Ratings
S&P / Moody’s / Fitch      Spread for
Eurocurrency
Loans      Spread for
ABR Loans      BA Rate
Spread      Canadian
Base Rate
Spread      Commercial
Letter of
Credit Rate      Commitment
Fee Rate  

1

     A- / A3 / A- or above      100 bps        0 bps        100 bps        0 bps
       50 bps        10.0 bps  

2

     BBB+ / Baa1 / BBB+      112.5 bps        12.5 bps        112.5 bps       
12.5 bps        56.25 bps        12.5 bps  

3

     BBB / Baa2 / BBB        125.0 bps        25.0 bps        125.0 bps       
25.0 bps        62.50 bps        15.0 bps  

4

     BBB- / Baa3 / BBB-      137.5 bps        37.5 bps        137.5 bps       
37.5 bps        68.75 bps        17.5 bps  

5

     BB+ / Ba1 / BB+        175.0 bps        75.0 bps        175.0 bps       
75.0 bps        87.50 bps        22.5 bps  

6

     Lower than Level 5        200.0 bps        100.0 bps        200.0 bps     
  100.0 bps        100.0 bps        25.0 bps  



--------------------------------------------------------------------------------

SCHEDULE 2.01(a)

REVOLVING COMMITMENTS

 

LENDER

   COMMITMENT  

JPMorgan Chase Bank, N.A.

   $ 83,653,846.16  

Barclays Bank PLC

   $ 83,653,846.16  

ING (Ireland) DAC

   $ 76,923,076.92  

MUFG Bank, Ltd., formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd

   $ 76,923,076.92  

U.S. Bank National Association

   $ 76,923,076.92  

Citibank, N.A.

   $ 76,923,076.92  

Bank of America, N.A.

   $ 76,923,076.92  

Intesa Sanpaolo S.p.A., New York Branch

   $ 76,923,076.92  

BNP Paribas

   $ 76,923,076.92  

HSBC Bank USA, National Association

   $ 58,653,846.16  

Wells Fargo Bank, N.A.

   $ 58,653,846.16  

Standard Chartered Bank

   $ 50,000,000.00  

Credit Suisse (Switzerland) Ltd.

   $ 38,461,538.46  

Branch Banking and Trust Company

   $ 38,461,538.46  

Bayerische Landesbank, New York Branch

   $ 19,230,769.22  

Unicredit Bank AG, New York Branch

   $ 11,538,461.54  

Credit Industriel et Commercial, New York Branch

   $ 9,615,384.62  

Bank CIC (Switzerland) Ltd.

   $ 9,615,384.62  

AGGREGATE REVOLVING COMMITMENT

   $ 1,000,000,000.00  



--------------------------------------------------------------------------------

SCHEDULE 2.01(b)

TERM LOAN COMMITMENTS

 

LENDER

   TRANCHE A-1
TERM LOAN
COMMITMENT      TRANCHE A-2
TERM LOAN
COMMITMENT  

JPMorgan Chase Bank, N.A.

   $ 66,923,076.92      $ 66,923,076.92  

Barclays Bank PLC

   $ 66,923,076.92      $ 66,923,076.92  

ING (Ireland) DAC

   $ 61,538,461.54      $ 61,538,461.54  

MUFG Bank, Ltd., formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd

   $ 61,538,461.54      $ 61,538,461.54  

U.S. Bank National Association

   $ 61,538,461.54      $ 61,538,461.54  

Citibank, N.A.

   $ 61,538,461.54      $ 61,538,461.54  

Bank of America, N.A.

   $ 61,538,461.54      $ 61,538,461.54  

Intesa Sanpaolo S.p.A., New York Branch

   $ 61,538,461.54      $ 61,538,461.54  

BNP Paribas

   $ 61,538,461.54      $ 61,538,461.54  

HSBC Bank USA, National Association

   $ 46,923,076.92      $ 46,923,076.92  

Wells Fargo Bank, N.A.

   $ 46,923,076.92      $ 46,923,076.92  

Credit Suisse (Switzerland) Ltd.

   $ 30,769,230.77      $ 30,769,230.77  

Branch Banking and Trust Company

   $ 30,769,230.77      $ 30,769,230.77  

Standard Chartered Bank

   $ 25,000,000.00      $ 25,000,000.00  

Bayerische Landesbank, New York Branch

   $ 15,384,615.39      $ 15,384,615.39  

Banco de Credito e Inversiones, SA Miami Branch

   $ 15,000,000.00      $ 15,000,000.00  

Unicredit Bank AG, New York Branch

   $ 9,230,769.23      $ 9,230,769.23  

Credit Industriel et Commercial, New York Branch

   $ 7,692,307.69      $ 7,692,307.69  

Bank CIC (Switzerland) Ltd.

   $ 7,692,307.69      $ 7,692,307.69  

AGGREGATE TERM LOAN COMMITMENTS

   $ 800,000,000.00      $ 800,000,000.00  



--------------------------------------------------------------------------------

SCHEDULE 2.02

LETTER OF CREDIT COMMITMENTS

 

ISSUING BANK

   COMMITMENT  

JPMorgan Chase Bank, N.A.

   $ 37,500,000.00  

Barclays Bank PLC

   $ 37,500,000.00  

AGGREGATE LETTER OF CREDIT COMMITMENT

   $ 75,000,000.00  



--------------------------------------------------------------------------------

Schedule 2.06

Existing Letters of Credit

 

Bank Reference

  

Applicant

  

Beneficiary

  

Expiry

Date

  

Amount (USD)1

CPCS-156101

   Michael Kors (Europe) B.V.    JPMorgan Chase Bank, N.A.    31-Dec-19   
166,462.73

CPCS-156102

   Michael Kors (Europe) B.V.    JPMorgan Chase Bank, N.A.    15-Sep-19   
99,513.02

CPCS-156103

   Michael Kors (Europe) B.V.    JPMorgan Chase Bank, N.A.    31-Jan-20   
34,720.07

CPCS-156104

   Michael Kors (Europe) B.V.    JPMorgan Chase Bank, N.A. London    31-Jan-20
   113,389.00

CPCS-156105

   Michael Kors (Europe) B.V.    JPMorgan Chase Bank, N.A. London    30-Nov-19
   167,908.70

CPCS-156107

   Michael Kors (USA), Inc.    JPMorgan Chase Bank, N.A. London    28-Feb-19   
170,083.50

CPCS-156110

   Michael Kors (USA), Inc.    JPMorgan Chase Bank, N.A.    17-May-19   
69,044.83

CPCS-156113

   Michael Kors (USA), Inc.    JPMorgan Chase Bank, N.A.    14-Jul-19   
102,050.10

CPCS-156114

   Michael Kors (Europe) B.V.    JPMorgan Chase Bank, N.A. London    30-Apr-19
   191,343.94

CPCS-156116

   Michael Kors (USA), Inc.    Ace American Insurance Company    14-Mar-19   
1,284,558.00

CPCS-156117

   Michael Kors Stores, L.L.C.    ARC NYBLKST002, LLC    31-Aug-19    131,250.00

CPCS-156118

   Michael Kors (USA), Inc.    GATEWAY POINTE INVESTORS LLC    14-Oct-19   
158,448.00

CPCS-273502

   Michael Kors (France) SAS    SCI MLH 33    21-Jul-19    78,079.33

CPCS-424130

   Michael Kors Stores, L.L.C.    520 Broadway Company, L.P.    26-Dec-19   
1,060,000.00

CPCS-424132

   Michael Kors (USA), Inc.    One Met Center LLC    29-Sep-19    200,000.00

CPCS-424135

   Michael Kors (Europe) B.V.    JPMorgan Chase Bank, N.A.    30-Sep-19   
476,233.80

CPCS-424137

   Michael Kors (Europe) B.V.    JPMorgan Chase Bank, N.A. London    30-Apr-19
   63,781.31

CPCS-842785

   Michael Kors (France) SAS    KUGEL + CIE    15-Dec-19    396,861.50

CPCS-870086

   Michael Kors Stores, L.L.C.    Dezer Properties 133 LLC    1-Sep-19   
144,843.75

 

1 

Amounts as of 11/1/2018



--------------------------------------------------------------------------------

CPCS-881252

   Michael Kors (USA), Inc.    360 N. Rodeo Drive    31-Oct-19    500,000.00

CPCS-897730

   Michael Kors Stores, L.L.C.    RCPI Landmark Properties, L.L.C.    31-Dec-18
   1,000,000.00

CPCS-917287

   Michael Kors (USA), Inc.    KBSII One Meadowlands, LLC    30-Sep-19   
414,625.02

CPCS-918590

   Michael Kors Stores, L.L.C.    Whip Holdings, LLC    28-Feb-19    108,000.00

CPCS-943773

   Michael Kors Stores, L.L.C.    667 Madison Avenue SPE, INC.    31-Jul-19   
1,260,000.00

T-712985

   Michael Kors (USA), Inc.    11 West Rearly Investors, L.L.C.    30-Nov-19   
3,044,164.98

NUSCGS001671

   J CHOO USA Inc.    407 Bleecker Street LLC    28-Feb-19    125,000.00

NUSCGS001672

   J CHOO USA Inc.    David Gould Testamentary Trust Co.    31-Jan-19   
3,438,150.00

NUSCGI016974

   Michael Kors (USA), Inc.    Beximco Fashions Ltd.    7-Nov-18    15,870.66

NUSCGI016975

   Michael Kors (USA), Inc.    Int. Knitwear & Apparels    30-Nov-18   
105,721.41

NUSCGI016976

   Michael Kors (USA), Inc.    Beximco Fashions Ltd.    31-Mar-19    905,251.26

NUSCGI016977

   Michael Kors (USA), Inc.    Int. Knitwear & Apparels    15-Jan-19   
418,479.73



--------------------------------------------------------------------------------

Schedule 3.01

SUBSIDIARIES

 

Owner

  

Subsidiary

  

Jurisdiction

   Interest  

Michael Kors Holdings Limited2

   Michael Kors (UK) Holdings Limited (M) 3    England and Wales      100 %    
Michael Kors (USA) Holdings, Inc. (G) (M)    Delaware      100 %     Michael
Kors (Switzerland) Holdings GmbH (G) (M)    Switzerland      100 %     Michael
Kors (UK) Intermediate Ltd.    England and Wales      86.9902 %     Michael Kors
(Portugal), Lda    Portugal      1 %     Michael Kors Belgium BVBA    Belgium   
  1 %     Michael Kors (UK) Limited (G) (M)    England and Wales      100 %    
Michael Kors (Europe) B.V. (G) (M)    Netherlands      100 %     Michael Kors
(Bucharest Store) S.R.L.    Romania      10 % 

Michael Kors (UK) Holdings Limited

   Michael Kors (Mexico) S. de R.L. de C.V.    Mexico      1 % 

Michael Kors (USA) Holdings, Inc.

   Michael Kors (USA), Inc. (G) (M)    Delaware      100 %     Michael Kors
Stores, L.L.C. (G) (M)    New York      100 % 

Michael Kors (USA), Inc.

   Michael Kors Retail, Inc. (G) (M)    Delaware      100 %     Michael Kors
Stores (California), Inc. (G) (M)    Delaware      100 %     Michael Kors
Aviation, L.L.C.    Delaware      100 % 

Michael Kors Retail, Inc.

   Michael Kors (Virginia), LLC    Virginia      100 % 

Michael Kors Stores (California), Inc.

   Michael Kors, L.L.C. (G) (M)    Delaware      100 % 

Michael Kors, L.L.C.

   Michael Kors (Switzerland) International GmbH (G) (M)    Switzerland     
24.60 %     MKJC Limited    British Virgin Islands      8.5 % 

 

 

2 

Name to be changed to “Capri Holdings Limited” concurrently with Acquisition
Closing Date.

3 

In dissolution.



--------------------------------------------------------------------------------

Owner

  

Subsidiary

  

Jurisdiction

   Interest  

Michael Kors (Europe) B.V.

   Michael Kors (Panama) Holdings, Inc.    Panama      73.5 %     Michael Kors
(Switzerland) GmbH (G) (M)    Switzerland      100 %     Michael Kors (Mexico)
S. de R.L. de C.V.    Mexico      99 %     Michael Kors (Portugal), Lda   
Portugal      99 %     Michael Kors (Czech Republic) s.r.o.    Czech Republic   
  100 %     Michael Kors Belgium BVBA    Belgium      99 %     UAB Michael Kors
(Lithuania)    Lithuania      100 %     Michael Kors (Latvia) SIA    Latvia     
100 %     Michael Kors (Finland) Oy    Finland      100 %     Michael Kors Korea
Yuhan Hoesa    Korea      100 %     Michael Kors (Hungary) Kft    Hungary     
100 %     Michael Kors (Norway) AS    Norway      100 %     Michael Kors
(Poland) sp. z.o.o.    Poland      100 %     Michael Kors (Netherlands) B.V.   
Netherlands      100 %     Michael Kors (Luxembourg) Retail S.à r.l.   
Luxembourg      100 %     Michael Kors (Sweden) AB    Sweden      100 %    
Michael Kors (Denmark) ApS    Denmark      100 %     Michael Kors (Switzerland)
Retail GmbH    Switzerland      100 %     Michael Kors (Austria) GmbH    Austria
     100 %     Michael Kors Italy S.R.L. Con Socio Unico    Italy      100 %    
Michael Kors Spain, S.L.    Spain      100 %     Michael Kors (Bucharest Store)
S.R.L.    Romania      90 %     Michael Kors Limited (Hong Kong)    Hong Kong   
  100 %     Michael Kors (Switzerland) International GmbH (G) (M)    Switzerland
     54.72 % 



--------------------------------------------------------------------------------

Owner

  

Subsidiary

  

Jurisdiction

   Interest  

Michael Kors Limited (Hong Kong)

   MK (Shanghai) Commercial Trading Company Limited    Shanghai      100 % 

Michael Kors (UK) Limited

   Michael Kors (Germany) GmbH    Germany      100 %     Michael Kors (France)
SAS    France      100 % 

Michael Kors (Switzerland) Holdings GmbH

   Michael Kors (UK) Intermediate Ltd.    England and Wales      13.0097 %    
Michael Kors (Switzerland) International GmbH (G) (M)    Switzerland      27.15
% 

Michael Kors (Switzerland) GmbH

   Michael Kors Japan K.K.    Japan      TK Agreement  

Michael Kors (Switzerland) International GmbH

   Michael Kors Japan K.K.    Japan      100 %     Michael Kors (HK) Limited (G)
(M)    Hong Kong      100 %     Michael Kors (Canada) Co.(G) (M)    Nova Scotia
     100 %     MKJC Limited (G) (M)    British Virgin Islands      91.5 %    
Michael Kors (Ireland) Limited    Ireland      100 % 

Michael Kors (Canada) Co.

   Michael Kors (Canada) Holdings Ltd. (G) (M)    Nova Scotia      100 % 

Michael Kors (HK) Limited

   Michael Kors Trading (Shanghai) Company Limited (G) (M)    China      100 % 

Michael Kors (Ireland) Limited

   Michael Kors (UK) International Limited    England and Wales      100 %    
Victory S.r.l.    Italy      100 % 

MKJC Limited

   Jimmy Choo Group Limited (G) (M)    England and Wales      100 % 

Jimmy Choo Group Limited (UK)

   Jimmy Choo (Holdings) Limited (G) (M)    England and Wales      100 % 

Jimmy Choo (Holdings) Limited (UK)

   Choo EUR Finance Limited    England and Wales      100 %     Choo USD Finance
Limited    England and Wales      100 %     Choo Luxury Group Limited    England
and Wales      100 %     J. Choo Limited (G) (M)    England and Wales      100
% 

Choo Luxury Group Limited (UK)

   Choo Luxury Holdings Limited    England and Wales      100 % 

Choo Luxury Holdings Limited (UK)

   Choo Luxury Finance Limited    England and Wales      100 % 



--------------------------------------------------------------------------------

Owner

  

Subsidiary

  

Jurisdiction

   Interest  

Choo Luxury Finance Limited (UK)

   J. Choo (Jersey) Limited    England and Wales      100 % 

J Choo Limited (UK)

   JC Industry Srl    Italy      33 %     Jimmy Choo Korea Limited    Korea     
100 %     JC Gulf Trading LLC    UAE      49 %     J. Choo USA Inc.    United
States of America      100 %     J Choo Canada Inc.    Canada      100 %     J
Choo (OS) Limited    England and Wales      100 %     J Choo Germany GmbH   
Germany      100 %     Itachoo S.r.l    Italy      100 %     Franchoo SAS   
France      100 %     Jimmy Choo Spain SL    Spain      100 %     J Choo
(Switzerland) AG    Switzerland      100 %     J. Choo (Belgium) BVBA    Belgium
     100 %     J. Choo Netherlands B.V.    Netherlands      100 %     J. Choo
Czech s.r.o    Czech Republic      100 %     J. Choo Russia J.V. Limited   
England and Wales      100 %     J. Choo (Austria) GmbH    Austria      100 % 
   J.Choo Denmark ApS    Denmark      100 %     J.Choo Norway AS    Norway     
100 %     J Choo Sweden AB    Sweden      100 %     JC Services ME DMCC    Dubai
     100 %     J Choo Supply SA    Switzerland      100 %     J Choo Hong Kong
JV Limited    England and Wales      100 %     Jimmy Choo Hong Kong Limited   
Hong Kong      100 %     J. Choo Japan JV Limited    England and Wales      100
%     J. Choo (Asia) Limited    Hong Kong      100 %     J. Choo Singapore JV
Limited    England and Wales      100 % 

J Choo USA Inc.

   J Choo Florida Inc.    United States      100 % 

Itachoo S.r.l

   Jimmy Choo Florence S.r.l    Italy      100 % 



--------------------------------------------------------------------------------

Owner

  

Subsidiary

  

Jurisdiction

   Interest  

J. Choo Russia J.V. Limited

   J. Choo RUS LLC    Russia      100 % 

J. Choo Japan JV Limited

   Jimmy Choo Tokyo KK    Japan      100 % 

J. Choo (Asia) Limited

   Jimmy Choo (Shanghai) Trading Co. Limited    China      100 % 

J. Choo Singapore JV Limited

   Jimmy Choo (Singapore) Pte. Limited    Singapore      100 % 

Jimmy Choo (Singapore) Pte. Limited

   Jimmy Choo (Malaysia) Sdn Bhd    Malaysia      100 % 

(M): Denotes Material Subsidiary

(G): Denotes Guarantor



--------------------------------------------------------------------------------

Schedule 3.06

LITIGATION

None.



--------------------------------------------------------------------------------

Schedule 6.01

EXISTING INDEBTEDNESS

 

1.

The Banking Facilities Letter, dated as of December 8, 2017, between Michael
Kors HK Limited, as borrower, and the Hongkong and Shanghai Banking Corporation
Limited, as lender, consisting of (x) a guarantee line/revolving loan facility
in the amount of HKD100,000,000 and (y) a business card line in the amount of
HKD400,000.

 

2.

The Overdraft Specialized Account Agreement, dated as of November 30, 2017,
between Michael Kors Japan K.K., as borrower, The Bank of Tokyo-Mitsubishi UFJ,
Ltd, as lender, consisting of an overdraft specialized short-term loan facility
in the amount of JPY 1,000,000,000.

 

3.

The following letters of credit:

 

Bank

Reference

  

Applicant

  

Beneficiary

   Expiry
Date    Amount
(USD)4

CPCS-849756

   Michael Kors (Bucharest Store) S.R.L.    Baneasa Developments SRL   
30-Apr-21    91,301.68

CPCS-156106

   Michael Kors (Europe) B.V.    Paige Investments SP Z.O.O.    28-Feb-19   
36,352.59

CPCS-949476

   Michael Kors (Poland) Sp. z.o.o.    Union Investment Real Estate GMBH   
19-Apr-21    79,080.42

CPCS-156108

   Michael Kors (USA), Inc.    Fortis Nowy Stary Browar SP Zoo    5-Jun-19   
48,844.64

CPCS-156112

   Michael Kors (USA), Inc.    Paige Investments SP Z.O.O.    28-Mar-19   
51,819.50

CPCS-273505

   Michael Kors Spain S.L.    Invesjel SL    30-Nov-22    131,101.88

 

 

4 

Amounts as of 10/09/2018.



--------------------------------------------------------------------------------

Schedule 6.02

EXISTING LIENS

None.



--------------------------------------------------------------------------------

Schedule 6.04

EXISTING INVESTMENTS

 

1.

Investments in Subsidiaries set forth on Schedule 3.01.

 

2.

Joint Venture Agreement, dated as of November 8, 2012, by and among MK (Panama)
Holdings, S.A., Michael Kors (Europe) B.V. and Exclusive Brands International,
S.A., in connection with 73.5% equity ownership of Michael Kors (Europe) B.V. in
MK (Panama) Holdings, S.A., as amended.



--------------------------------------------------------------------------------

Schedule 6.06

EXISTING TRANSACTIONS WITH AFFILIATES

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:                                                              2.
   Assignee:                                                                   
[and is an Affiliate/Approved Fund of [identify Lender]1] 3.    Borrowers:   
Michael Kors (USA), Inc., Michael Kors Holdings Limited, Michael Kors (Europe)
B.V., Michael Kors (Canada) Holdings Ltd., Michael Kors (Switzerland) GmbH and
the other Foreign Subsidiary Borrowers from time to time party thereto 4.   
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement 5.    Credit Agreement:    The Third Amended and
Restated Credit Agreement dated as of November 15, 2018 among Michael Kors
(USA), Inc., Michael Kors Holdings Limited, the Foreign Subsidiary Borrowers
from time to time parties thereto, the Guarantors from time to time parties
thereto, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

 

 

1 

Select as applicable.



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Facility Assigned2

   Aggregate Amount  of
[Revolving] [Term
Loan]
Commitment/Loans for
all Lenders      Amount of  [Revolving]
[Term Loan]
Commitment/[Revolving]
[ Term] Loans
Assigned      Percentage Assigned  of
[Revolving] [Term  Loan]
Commitment/[Revolving]
[ Term] Loans3      $        $          %      $        $          %      $    
   $          %  

Effective Date:                                  , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

 

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Facility,” “Tranche A-1 Term Loan Facility” or “Tranche A-2 Term Loan
Facility”).

3 

Set forth, so at least 9 decimals, as percentage of the [Revolving] [Term Loan]
Commitment/[Revolving] [Term] Loans of all Lenders thereunder.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:  

 

  Name:   Title:

ASSIGNEE [NAME OF ASSIGNEE]

By:  

 

  Name:   Title:

Status of Assignee under Section 2.17(f)(iii) of the Agreement: [not a
Qualifying Recipient] [a Qualifying Recipient (other than a Treaty Recipient)]
[a Treaty Recipient DTTP Scheme Reference Number:

 

Jurisdiction of Tax Residence:                                     
                            ]4

 

 

4 

Assignee to select (and complete) appropriate option.



--------------------------------------------------------------------------------

Consented to and Accepted: JPMORGAN CHASE BANK, N.A., as Administrative Agent,
Issuing Bank and Swingline Lender By:  

 

  Name:   Title: [                 ], as Issuing Bank By:  

 

  Name:   Title: [[         ], as Issuing Bank]5 By:  

 

  Name:   Title: [Consented to:]6 MICHAEL KORS (USA), INC. By:  

 

  Name:   Title: [SWISS BORROWER] [if assignee is a Swiss Non-Qualifying Bank]7
By:  

 

  Name:   Title:

 

 

 

 

5 

To be included if other Lender(s) become Issuing Banks.

6 

To be added only if the consent of the Company or the Swiss Borrower is required
by the terms of the Credit Agreement.

7 

Except if an Event of Default under clause (a), (b), (h) or (i) of Article VII
has occurred and is continuing.



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, MK Holdings, any of their respective Subsidiaries or Affiliates or any
other Person obligated in respect of any Loan Document or (iv) the performance
or observance by the Company, MK Holdings, any of their respective Subsidiaries
or Affiliates or any other Person of any of their respective obligations under
any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that [(i) it is a Swiss
[Non-] Qualifying Bank,] (ii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (iii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iv) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (v) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01(a) or (b) thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SOLVENCY CERTIFICATE

[•][•], 2018

This Solvency Certificate is being executed and delivered pursuant to [Sections
4.03(n) / 4.04(g)] of the Third Amended and Restated Credit Agreement, dated as
of November 15, 2018, among Michael Kors (USA), Inc., Michael Kors Holdings
Limited, the Foreign Subsidiary Borrowers party thereto from time to time, the
Guarantors party thereto from time to time, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the Issuing Banks and Lenders party thereto from time
to time (as amended, restated, amended and restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined).

I, [•], the [Chief Financial Officer/equivalent officer] of the Borrower, in
such capacity and not in an individual capacity, hereby certify as follows:

 

1.

I am generally familiar with the businesses and assets of the Borrower and its
Subsidiaries and am duly authorized to execute this Solvency Certificate on
behalf of the Borrower pursuant to the Credit Agreement; and

 

2.

as of the date hereof and after giving effect to the Transactions and the
incurrence of the indebtedness and obligations being incurred in connection with
the Credit Agreement and the Transactions, that, (i) the sum of the debt
(including contingent liabilities) of the Borrower and its Subsidiaries, taken
as a whole, does not exceed the fair value of the present assets of the Borrower
and its Subsidiaries, taken as a whole; (ii) the present fair saleable value of
the assets of the Borrower and its Subsidiaries, taken as a whole, is not less
than the amount that will be required to pay the probable liabilities (including
contingent liabilities) of the Borrower and its Subsidiaries, taken as a whole,
on their debts as they become absolute and matured; (iii) the capital of the
Borrower and its Subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of the Borrower or its Subsidiaries, taken as a whole,
contemplated as of the date hereof; and (iv) the Borrower and its Subsidiaries,
taken as a whole, do not intend to incur, or believe that they will incur, debts
(including current obligations and contingent liabilities) beyond their ability
to pay such debts as they mature in the ordinary course of business. For the
purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

By:                                                                         
Name: [•] Title: [Chief Financial Officer/equivalent officer]

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated [•], 20[•] (this “Supplement”), by and among
each of the signatories hereto, to the Third Amended and Restated Credit
Agreement, dated as of November 15, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Michael
Kors (USA), Inc. (the “Company”), Michael Kors Holdings Limited, the Foreign
Subsidiary Borrowers from time to time party thereto, the Guarantors from time
to time party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Revolving Commitment, Aggregate Term Loan
Commitment and/or enter into one or more tranches of Incremental Term Loans
under the Credit Agreement by requesting one or more Lenders to increase the
amount of its Revolving Commitment, Term Loan Commitment and/or to participate
in such a tranche;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Revolving Commitment] [increase the
Aggregate Term Loan Commitment] [and] [enter into a tranche of Incremental Term
Loans] pursuant to such Section 2.20; and

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment] [increase the amount of its Term Loan Commitment] [and] [participate
in a tranche of Incremental Term Loans] under the Credit Agreement by executing
and delivering to the Company and the Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Revolving Commitment increased by $[                     ], thereby making the
aggregate amount of its total Revolving Commitments equal to
$[                     ]][have its Term Loan Commitment increased by
$[                     ], thereby making the aggregate amount of its total Term
Loan Commitments equal to $[                     ]] [and] [participate in a
tranche of Incremental Term Loans with a commitment amount equal to
$[                     ] with respect thereto].

2. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 



--------------------------------------------------------------------------------

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER] By:                                     
                                        Name: Title:

 

Accepted and agreed to as of the date first written above: MICHAEL KORS (USA),
INC. By:                                                                   
Name: Title: Acknowledged as of the date first written above:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:                                                                   

Name:

Title:

 

2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated [•], 20[•] (this “Supplement”), by and among
each of the signatories hereto, to the Third Amended and Restated Credit
Agreement, dated as of November 15, 2018 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Michael
Kors (USA), Inc. (the “Company”), Michael Kors Holdings Limited, the Foreign
Subsidiary Borrowers from time to time party thereto, the Guarantors from time
to time party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Commitment with respect to
Revolving Loans of $[                     ]][Term Loan Commitment with respect
to Term Loans of $[                     ]] [and] [a commitment with respect to
Incremental Term Loans of $[                     ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) or (b) thereof, as
applicable, and has reviewed such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement; (c) agrees that it will, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
or any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; (e) agrees that it will be
bound by the provisions of the Credit Agreement and will perform in accordance
with its terms all the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender; and (f) represents and warrants
that, if it is a Foreign Lender, attached to this Supplement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the undersigned Augmenting Lender.

 



--------------------------------------------------------------------------------

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

[                     ]

4. The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER] By:                                     
                                        Name: Title:

 

Accepted and agreed to as of the date first written above: MICHAEL KORS (USA),
INC. By:                                     
                                    Name: Title: Acknowledged as of the date
first written above:

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:                                                                         
Name: Title:

 

3



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF CLOSING DOCUMENTS

MICHAEL KORS (USA), INC.,

MICHAEL KORS HOLDINGS LIMITED

AND CERTAIN FOREIGN SUBSIDIARY BORROWERS

November 15, 2018

LIST OF CLOSING DOCUMENTS1

A. LOAN DOCUMENTS

 

1.

Third Amended and Restated Credit Agreement (the “Credit Agreement”) by and
among Michael Kors (USA), Inc., a Delaware corporation (the “Company”), Michael
Kors Holdings Limited, a British Virgin Islands company (“MK Holdings”), the
Foreign Subsidiary Borrowers from time to time parties thereto (collectively
with the Company and MK Holdings, the “Borrowers”), the Guarantors from time to
time party thereto (collectively with the Borrowers, the “Loan Parties”), the
institutions from time to time parties thereto as Lenders (the “Lenders”) and
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for itself
and the other Lenders (the “Administrative Agent”), evidencing a (i) Revolving
Facility to the Borrowers from the Revolving Lenders in an initial aggregate
principal amount of $1,000,000,000 and a (ii) Term Loan Facility to the
Borrowers from the Lenders in an initial aggregate principal amount of
$1,600,000,000. The initial Loan Parties are set forth on Annex I hereto.

SCHEDULES

 

Schedule 1.01    —    Pricing Grid Schedule 2.01(a)    —    Revolving
Commitments Schedule 2.01(b)    —    Term Loan Commitments Schedule 2.02    —   
Letter of Credit Commitments Schedule 2.06    —    Existing Letters of Credit
Schedule 3.01    —    Subsidiaries Schedule 3.06    —    Litigation Schedule
6.01    —    Existing Indebtedness Schedule 6.02    —    Existing Liens Schedule
6.04    —    Existing Investments Schedule 6.06    —    Existing Transactions
with Affiliates EXHIBITS Exhibit A    —    Form of Assignment and Assumption
Exhibit B    —    Form of Solvency Certificate Exhibit C    —    Form of
Increasing Lender Supplement

 

1 

Each capitalized term used herein and not defined herein shall have the meaning
assigned to such term in the above-defined Credit Agreement.



--------------------------------------------------------------------------------

Exhibit D

   —   

Form of Augmenting Lender Supplement

Exhibit E

   —   

List of Closing Documents

Exhibit F-1

   —   

Form of Borrowing Subsidiary Agreement

Exhibit F-2

   —   

Form of Borrowing Subsidiary Termination

Exhibit G

   —   

Form of Guaranty

Exhibit H-1

   —   

Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit H-2

   —   

Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

Exhibit H-3

   —   

Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit H-4

   —   

Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit I-1

   —   

Form of Borrowing Request

Exhibit I-2

   —   

Form of Interest Election Request

Exhibit J-1

   —   

Form of Revolving Note

Exhibit J-2

   —   

Form of Term Loan Note

Exhibit K

   —   

Form of Escrow Agreement

 

2.

Third Amended and Restated Guarantee Agreement executed by each of the initial
Loan Parties in favor of the Administrative Agent.

B. CORPORATE DOCUMENTS

 

1.

Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and (other than with respect to UK Loan Parties) as certified as of a recent
date by the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, since the date of the certification thereof by
such governmental entity, (ii) the By-Laws, Memorandum and Articles of
Association or other applicable organizational document, as attached thereto, of
such Loan Party as in effect on the date of such certification,
(iii) resolutions of the Board of Directors or other governing body of such Loan
Party authorizing the execution, delivery and performance of each Loan Document
to which it is a party, (iv) resolutions of the shareholders of such Loan Party
(if applicable) authorizing the execution, delivery and performance of each Loan
Document to which it is a party, (v) the names and true signatures of the
incumbent officers of each Loan Party authorized to sign the Loan Documents to
which it is a party, and (in the case of each Borrower) authorized to request a
Borrowing or the issuance of a Letter of Credit under the Credit Agreement, and
(vi) such additional resolutions, certifications and other documents as the
Administrative Agent may require in connection with each Loan Party’s
jurisdiction of organization.

 

2.

Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

 

 

2



--------------------------------------------------------------------------------

C. OPINIONS

 

  1.

Opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP, U.S. counsel for the
Loan Parties.

 

  2.

Opinion of Harneys, British Virgin Islands counsel to the Loan Parties.

 

  3.

Opinion of Slaughter and May, English counsel to the Loan Parties.

 

  4.

Opinion of Baker & McKenzie Amsterdam N. V., Dutch counsel to the Loan Parties.

 

  5.

Opinion of Baker & McKenzie Zurich, Swiss counsel to the Loan Parties.

 

  6.

Opinion of Stewart McKelvey, Nova Scotia counsel to the Loan Parties.

 

  7.

Opinion of Hai Wen, China counsel to the Loan Parties.

 

  8.

Opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP, Hong Kong counsel to
the Loan Parties.

D. CLOSING CERTIFICATE

 

1.

A Certificate dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of MK Holdings certifying the following:
(i) all of the representations and warranties of the Borrowers set forth in the
Credit Agreement are true and correct in all material respects (or in all
respects if any such representation or warranty is qualified by “material” or
“Material Adverse Effect”), provided that any such representation or warranty
that by its express terms is made as of a specific date shall have been true and
correct in all material respects (or in all respects if such representation or
warranty is qualified by “material” or “Material Adverse Effect”) as of such
specific date and (ii) no Default or Event of Default has occurred and is then
continuing.

 

3



--------------------------------------------------------------------------------

Annex I

Initial Loan Parties

 

NAME

  

JURISDICTION OF ORGANIZATION

  

STATUS UNDER LOAN DOCUMENTS

Michael Kors (USA), Inc.    Delaware   

Borrower

Guarantor

      Michael Kors, L.L.C.    Delaware    Guarantor       Michael Kors Stores
(California), Inc.    Delaware    Guarantor       Michael Kors Retail, Inc.   
Delaware    Guarantor       Michael Kors Stores, L.L.C.    New York    Guarantor
      Michael Kors (USA) Holdings, Inc.    Delaware    Guarantor       Michael
Kors Holdings Limited (name to be changed to Capri Holdings Limited on the
Acquisition Closing Date)    British Virgin Islands   

Borrower

Guarantor

      MKJC Limited    British Virgin Islands    Borrower Guarantor       Michael
Kors (Canada) Co.    Nova Scotia, Canada    Guarantor       Michael Kors
(Canada) Holdings Ltd.    Nova Scotia, Canada   

Borrower

Guarantor

      Michael Kors (Switzerland) GmbH    Switzerland   

Borrower

Guarantor

      Michael Kors (Switzerland) Holdings GmbH    Switzerland    Guarantor      
Michael Kors (Switzerland) International GmbH    Switzerland    Guarantor      
Michael Kors (Europe) B.V.    Netherlands   

Borrower

Guarantor

      Michael Kors (UK) Limited    United Kingdom    Guarantor       Jimmy Choo
Group Limited    United Kingdom    Guarantor       Jimmy Choo (Holdings) Limited
   United Kingdom    Guarantor       J. Choo Limited    United Kingdom   
Guarantor       Michael Kors (HK) Limited    Hong Kong    Guarantor      
Michael Kors Trading (Shanghai) Company Limited    China    Guarantor



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT, dated as of [            ] (this “Agreement”),
among Michael Kors (USA), Inc., a Delaware corporation (the “Company”), [Name of
Foreign Subsidiary Borrower], a [            ] (the “New Borrowing Subsidiary”),
and JPMorgan Chase Bank, N.A. as Administrative Agent (the “Administrative
Agent”).

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of November 15, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Company, Michael
Kors Holdings Limited (“MK Holdings”), the Foreign Subsidiary Borrowers from
time to time party thereto, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto and JPMorgan Chase Bank, N.A. as
Administrative Agent. Capitalized terms used herein but not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions therein set forth, to make Loans to certain Foreign Subsidiary
Borrowers (collectively with the Company and MK Holdings, the “Borrowers”), and
the Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Foreign Subsidiary Borrower. In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement. [Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers as being authorized to request Borrowings under the Credit Agreement on
behalf of the New Borrowing Subsidiary and sign this Agreement and the other
Loan Documents to which the New Borrowing Subsidiary is, or may from time to
time become, a party: [             ].]

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
in all material respects (or in all respects if any such representation or
warranty is qualified by “material” or “Material Adverse Effect”) on and as of
the date hereof, other than representations given as of a particular date, in
which case they shall be true and correct in all material respects (or in all
respects if any such representation or warranty is qualified by “material” or
“Material Adverse Effect”) as of that date. [INSERT OTHER PROVISIONS REASONABLY
REQUESTED BY ADMINISTRATIVE AGENT OR ITS COUNSEL] The Company agrees that the
guarantee of the Company contained in the Guaranty will apply to the Obligations
of the New Borrowing Subsidiary. Upon execution of this Agreement by each of the
Company, the New Borrowing Subsidiary and the Administrative Agent, the New
Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Foreign Subsidiary Borrower” for all purposes thereof, and the New
Borrowing Subsidiary hereby agrees to be bound by all provisions of the Credit
Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

MICHAEL KORS (USA), INC. By:  

 

  Name:   Title:

[NAME OF NEW BORROWING SUBSIDIARY]

By:  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

10 South Dearborn Street

Chicago, Illinois 60603

Attention: [            ]

[Date]

Ladies and Gentlemen:

The undersigned, Michael Kors (USA), Inc. (the “Company”), refers to the Third
Amended and Restated Credit Agreement, dated as of November 15, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Company, Michael Kors Holdings Limited, the
Foreign Subsidiary Borrowers from time to time party thereto, the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Capitalized terms used and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

The Company hereby terminates the status of [            ] (the “Terminated
Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the Credit
Agreement. [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

[Signature Page Follows]

 



--------------------------------------------------------------------------------

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

Very truly yours,

 

MICHAEL KORS (USA), INC.

By:  

 

  Name:   Title:

 

Copy to:    JPMorgan Chase Bank, N.A.    10 South Dearborn Street    Chicago,
Illinois 60603

 

2



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF GUARANTY

This Third Amended and Restated Guarantee Agreement (as amended, restated,
supplemented or otherwise modified from time to time, this “Guarantee”), dated
as of November 15, 2018, is made by and among each of the undersigned (the
“Initial Guarantors” and along with any additional Subsidiaries of MICHAEL KORS
HOLDINGS LIMITED, a British Virgin Islands company (“MK Holdings”) made parties
hereto pursuant to a supplement in the form of Annex I hereto, the “Guarantors”
and each, individually, a “Guarantor”), in favor of JPMORGAN CHASE BANK, N.A.,
as Administrative Agent (the “Administrative Agent”), for the benefit of the
Holders of Guaranteed Obligations (as defined below).

Recitals

A. Michael Kors (USA), Inc., a Delaware corporation (the “Company”), MK
Holdings, the Foreign Subsidiary Borrowers parties thereto (the “Foreign
Subsidiary Borrowers” and, together with the Company and MK Holdings, the
“Borrowers”), the Guarantors, the institutions from time to time parties thereto
as lenders (the “Lenders”) and the Administrative Agent have entered into a
Third Amended and Restated Credit Agreement dated as of November 15, 2018 (said
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time, herein called the “Credit Agreement”). Terms defined in the
Credit Agreement and not otherwise defined herein have the same respective
meanings when used herein, and the rules of interpretation set forth in
Section 1.03 of the Credit Agreement are incorporated herein by reference.

B. The Credit Agreement, among other things, re-evidences the Borrowers’
outstanding obligations under the “Existing Credit Agreement” (as defined in the
Credit Agreement) and provides, subject to the terms and conditions thereof, for
future extensions from time to time of credit and other financial accommodations
by the Lenders to the Borrowers.

C. In connection with the Existing Credit Agreement, certain of the Initial
Guarantors executed and delivered a Guarantee Agreement in favor of the
Administrative Agent and the lenders party to the Existing Credit Agreement,
dated as of October 29, 2015 (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Existing Guarantee”), to which the other
Initial Guarantors became a party pursuant to joinders or supplements thereto.

D. Each Initial Guarantor party to the Existing Guarantee wishes to affirm its
obligations under the terms of the Existing Guarantee with respect to amounts
owing by the Borrowers under the Credit Agreement and all other Obligations
owing from time to time by the Loan Parties, and desires to enter into this
Guarantee in order to amend and restate the Existing Guarantee in its entirety.

E. The Guarantors have business relationships with the Borrowers that cause them
to have a substantial economic interest in the continuing health of the
business, condition (financial and otherwise), operations, performance,
properties and prospects of the Borrowers. It is a condition precedent to the
extension of credit by the Lenders under the Credit Agreement that the
Guarantors execute and deliver this Guarantee. Accordingly, the Guarantors
hereby agree as set forth below.



--------------------------------------------------------------------------------

Section 1. Reaffirmation and Guarantee.

(a) Each Initial Guarantor party to the Existing Guarantee affirms its
obligations under, and the terms and conditions of, the Existing Guarantee and
agrees that such obligations remain in full force and effect and are hereby
ratified, reaffirmed and confirmed. Each Initial Guarantor party to the Existing
Guarantee acknowledges and agrees with the Administrative Agent that the
Existing Guarantee is amended, restated, and superseded in its entirety pursuant
to the terms hereof. Furthermore, the Guarantors hereby absolutely and
unconditionally, and jointly and severally with the other Guarantors (subject to
the limitations in the proviso in this paragraph), guarantee the punctual
payment when due, whether at stated maturity, by acceleration or otherwise, of
all Obligations of the Borrowers now or hereafter existing under the Credit
Agreement and the other Loan Documents, including any extensions, modifications,
substitutions, amendments and renewals thereof, whether for principal (including
reimbursement for amounts drawn under Letters of Credit), interest, fees,
expenses, indemnification or otherwise, and all Obligations of the Guarantors
and their Subsidiaries owing to one or more Lenders or their respective
Affiliates under any Swap Agreement or Banking Services Agreement (all of the
foregoing being referred to collectively as the “Guaranteed Obligations”;
provided, however, that (i) the definition of “Guaranteed Obligations” shall not
create or include any guarantee by any Guarantor of (or grant of security
interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor and (ii) if any Guarantor is a CFC or a CFC Holding Company, the
Guaranteed Obligations of such Guarantor shall exclude (1) any Obligations of
any Domestic Subsidiary and (2) any Obligations of any other Loan Party to the
extent and in respect of such Loan Party’s guarantee of the Obligations of any
Domestic Subsidiary (the holders from time to time of the Guaranteed Obligations
being referred to collectively as the “Holders of Guaranteed Obligations”). Each
of the Guarantors hereby agrees that this Guarantee is an absolute, irrevocable
and unconditional guaranty of payment and is not a guaranty of collection.

(b) The Guarantors agree to pay, in addition, any and all reasonable and
documented out-of-pocket expenses (including reasonable counsel fees and
expenses) incurred by the Administrative Agent or the Holders of Guaranteed
Obligations in enforcing any rights under this Guarantee to the extent provided
by Section 9.03 of the Credit Agreement.

(c) Without limiting the generality of the foregoing, this Guarantee guarantees,
to the extent provided herein, the payment of all amounts that constitute part
of the Guaranteed Obligations and would be owed by the Loan Parties or their
Subsidiaries to the Administrative Agent or any of the Holders of Guaranteed
Obligations under any Loan Document or pursuant to any Swap Agreement or Banking
Services Agreement including those that are unenforceable or not allowed or
allowable against the Borrowers due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Borrowers.

(d) The obligations of the Guarantors under this Guarantee are independent of
the Guaranteed Obligations, and a separate action may be brought and prosecuted
against the Guarantors to enforce this Guarantee up to the full amount of the
Guaranteed Obligations, irrespective of whether any action is brought against
the Borrowers or any other Guarantors or whether the Borrowers or any other
Guarantors are joined in any such action or actions, and without proceeding
against any other Guarantors, against any security (if any) for the Guaranteed
Obligations or under any other guaranty covering all or any portion of the
Guaranteed Obligations.

(e) If at any time any payment of the principal of or interest on any Loan,
Guaranteed Obligation or any other amount payable by any Borrower or any other
party under the Credit Agreement, any Swap Agreement, any Banking Services
Agreement or any other Loan Document (including a payment effected through
exercise of a right of setoff) is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise (including pursuant to any settlement entered into by a Holder of
Guaranteed Obligations in its discretion), each of the Guarantors’ obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time.

 

2



--------------------------------------------------------------------------------

(f) The parties hereto acknowledge and agree that each of the Guaranteed
Obligations shall be due and payable in the same currency as such Guaranteed
Obligation is denominated, but if currency control or exchange regulations are
imposed in the country which issues such currency with the result that such
currency (the “Original Currency”) no longer exists or the relevant Guarantor is
not able to make payment in such Original Currency, then all payments to be made
by such Guarantor hereunder in such currency shall, to the fullest extent
permitted by law, instead be made when due in Dollars in an amount equal to the
Dollar Amount (as of the date of payment) of such payment due, it being the
intention of the parties hereto that each Guarantor takes all risks of the
imposition of any such currency control or exchange regulations.

Section 2. Guarantee Absolute. The Guarantors guarantee that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Credit
Agreement and the other Loan Documents or any Swap Agreement or Banking Services
Agreement, regardless of any law, rule or regulation now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any of the Holders of Guaranteed Obligations with
respect thereto. The liability of the Guarantors under this Guarantee shall be
absolute and unconditional, irrespective of the following:

(a) any lack of validity or enforceability of, or any release or discharge of
any of the Borrowers from liability under, the Credit Agreement or any other
Loan Document or any Swap Agreement or Banking Services Agreement, or any
provision of applicable law, decree, order or regulation purporting to prohibit
the payment by any Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;

(b) any change in the time, manner or place of payment of, or in any other term
of, any or all of the Guaranteed Obligations; or any other amendment or waiver
of, or any consent to departure from, the Credit Agreement or any other Loan
Document or any Swap Agreement or Banking Services Agreement, including any
increase in the Guaranteed Obligations resulting from the extension of
additional credit to the Borrowers or otherwise;

(c) any taking, subordination, compromise, exchange, release, nonperfection or
liquidation of any collateral, or any release, amendment or waiver of, or
consent to departure from, any other guaranty, for any or all of the Guaranteed
Obligations;

(d) any exercise or nonexercise by the Administrative Agent or any Holder of
Guaranteed Obligations of any right or privilege under this Guarantee or any of
the other Loan Documents or any Swap Agreement or Banking Services Agreement;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation, arrangement, administration or other like proceeding
relating to any Borrower or any Guarantor; or any action taken with respect to
this Guarantee by any trustee, receiver or court in any such proceeding, whether
or not any Guarantor has had notice or knowledge of any of the foregoing;

(f) any borrowing or grant of a security interest by a Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

(g) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Holders of Guaranteed Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;

(h) any assignment or other transfer, in whole or in part, of this Guarantee or
any of the other Loan Documents or any Swap Agreement or Banking Services
Agreement;

 

3



--------------------------------------------------------------------------------

(i) any acceptance of partial performance of the Guaranteed Obligations;

(j) any consent to the transfer of, or any bid or purchase at sale of, any
collateral for the Guaranteed Obligations (other than the indefeasible payment
in full and in cash of the Guaranteed Obligations);

(k) any manner of application of collateral, or proceeds thereof, to any or all
of the Guaranteed Obligations; or any manner of sale or other disposition of any
collateral or any other assets of any Borrower;

(l) any change, restructuring or termination of the corporate structure or
existence of any Borrower or any Guarantor;

(m) any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

(n) the existence of any claim, setoff or other rights which the Guarantors may
have at any time against any Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

(o) the failure of any other guarantor to sign or become party to this Guarantee
or any amendment, change, or reaffirmation hereof; or

(p) any other circumstance (including any statute of limitations) that might
otherwise constitute a defense available to, or a discharge of, the Borrowers or
any Guarantors of the Guaranteed Obligations (other than the indefeasible
payment in full and in cash of the Guaranteed Obligations).

Section 3. General Waivers; Additional Waivers.

(a) General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.

(b) Additional Waivers. The Guarantors irrevocably waive the following, to the
extent permitted by applicable law:

(i) any right they may have to revoke this Guarantee as to future indebtedness
or notice of acceptance hereof;

(ii) (A) promptness; (B) notice of acceptance hereof; (C) notice of any loans or
other financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (D) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of the Administrative Agent and the Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(E) notice of any adverse

 

4



--------------------------------------------------------------------------------

change in the financial condition of any Borrower or of any other fact that
might increase a Guarantor’s risk hereunder; (F) notice of presentment for
payment, demand, protest, and notice thereof as to any instruments among the
Loan Documents; (G) notice of any Default or Event of Default; and (H) all other
notices (except if such notice is specifically required to be given to a
Guarantor hereunder or under the Loan Documents) and demands to which each
Guarantor might otherwise be entitled;

(iii) any defense based on any requirement that the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or assert
any remedy or take any action against any Borrower, any other Person or any
collateral;

(iv) any defense based on any duty on the part of the Administrative Agent or
any Holder of Guaranteed Obligations to disclose to the Guarantors any matter,
fact or thing relating to the business, operation or condition of any Borrower
or its assets now known or hereafter known by the Administrative Agent or such
Holder of Guaranteed Obligations;

(v) any defense based on any default, failure or delay, willful or otherwise, in
the performance of the Guaranteed Obligations;

(vi) any defense based upon any legal disability or other defense of any
Borrower, or by reason of the cessation or limitation of the liability of such
Borrower from any cause (other than the indefeasible payment in full and in cash
of all Guaranteed Obligations), including, but not limited to, failure of
consideration, breach of warranty, statute of frauds, statute of limitations,
accord and satisfaction, and usury;

(vii) any defense based upon any legal disability or other defense of any other
Guarantor or other Person;

(viii) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other
respects more burdensome than that of a principal;

(ix) any defense based on legal prohibition of the Administrative Agent’s or any
Holder of Guaranteed Obligations’ acceleration of the maturity of the Guaranteed
Obligations during the occurrence of an Event of Default or any other legal
prohibition on enforcement of any other right or remedy of the Holders of
Guaranteed Obligations with respect to the Guaranteed Obligations and the
security therefor;

(x) any defense based on a statement in the Credit Agreement or otherwise
indicating that any of the Guarantors are severally liable for any of the
Guaranteed Obligations (it being understood that any such statements shall not
limit the obligations of the Guarantors to jointly and severally guarantee the
punctual payment of all Guaranteed Obligations to the extent provided herein,
subject to the limitations in the proviso in Section 1(a) hereof); and

(xi) the benefits of any statute of limitation affecting the liability of the
Guarantors hereunder or the enforcement hereof.

(c) Without limiting the generality of any other provision of this Guarantee,
the Guarantors waive all rights and defenses arising out of an election of
remedies by the Administrative Agent or any Holder of Guaranteed Obligations.

 

5



--------------------------------------------------------------------------------

Section 4. Right of Contribution.

(a) To the extent that any Guarantor shall make a payment under this Guarantee
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following the
“Guarantee Termination Date” (as defined in Section 10 below), such Guarantor
shall be entitled to receive contribution and indemnification payments from, and
be reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

(c) This Section 4 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 4 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guarantee.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(e) The rights of the indemnifying Guarantors against other Guarantors under
this Section 4 shall be exercisable following the Guarantee Termination Date.

(f) Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 5 below. The provisions of this Section 4 shall in no
respect limit the obligations and liabilities of any Guarantor to the Holders of
Guaranteed Obligations, and each Guarantor shall remain liable to the Holders of
Guaranteed Obligations for the full amount guaranteed by such Guarantor
hereunder.

Section 5. Waiver of Subrogation and Contribution. Each Guarantor hereby
irrevocably waives, until the Guarantee Termination Date has occurred, any
claims and other rights that it now has or may hereafter acquire against the
Borrowers or the other Guarantors that arise from the existence, payment,
performance or enforcement of the Guarantor’s obligations under this Guarantee
or any other Loan Document or any Swap Agreement or Banking Services Agreement,
including any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of the
Administrative Agent or any Holder of Guaranteed Obligations against the
Borrowers, the other Guarantors or any collateral that the Administrative Agent
or any Holder of Guaranteed Obligations now has or hereafter acquires, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including the right to take or receive from the Borrowers,
directly or indirectly, in cash or other property, by setoff or in any other
manner, payment or security on account of any such claim or other right. If any
amount is paid to the Guarantors in violation of the preceding sentence and the
Guarantee Termination Date has not occurred, such amount shall be deemed to have
been paid to the Guarantors for the benefit of, and held in trust for the
benefit of, the Administrative Agent and the Holders

 

6



--------------------------------------------------------------------------------

of Guaranteed Obligations and shall be forthwith paid to the Administrative
Agent for the benefit of the Holders of Guaranteed Obligations to be credited
and applied upon the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the other Loan Documents. The Guarantors
acknowledge that they will receive direct and indirect benefits from the
financing arrangements contemplated by the Credit Agreement and that the waiver
set forth in this Section 5 is knowingly made in contemplation of such benefits.

Section 6. Amendments, Etc. Except as provided in Section 16 below, no amendment
or waiver of any provision of this Guarantee or consent to any departure by the
Guarantors therefrom shall in any event be effective unless the same is in
writing and signed by the Administrative Agent and the Guarantor or the
Guarantors with respect to which such amendment, waiver or consent is to apply,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

Section 7. Addresses for Notices. All notices and other communications provided
for hereunder shall be in writing (including communication by telecopier) and
shall be mailed, telecopied or delivered to the Guarantors or the Administrative
Agent, as the case may be, at the address therefor (or, in the case of the
Guarantors, for any Borrower) set forth in the Credit Agreement or at such other
address as may be designated by any such party in a written notice to the other
parties complying with the terms of this section. All such notices and other
communications shall be effective as provided in Section 9.01 of the Credit
Agreement. Delivery by telecopier or electronic transmission of an executed
counterpart of any amendment or waiver of, or consent to departure from, any
provision of this Guarantee shall be effective as delivery of an originally
executed counterpart thereof.

Section 8. No Waiver; Remedies. No failure on the part of the Administrative
Agent or any Holder of Guaranteed Obligations to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof, and no single
or partial exercise of any right hereunder shall preclude any other or further
exercise thereof or the exercise of any other right. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

Section 9. Right of Setoff. Upon the occurrence and during the continuation of
any Event of Default, each Holder of Guaranteed Obligations, the Administrative
Agent and each Issuing Bank is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Holder of Guaranteed
Obligations, the Administrative Agent or such Issuing Bank to or for the credit
or the account of the Guarantors against any and all of the obligations of the
Guarantors now or hereafter existing under this Guarantee, irrespective of
whether such Holder of Guaranteed Obligations, the Administrative Agent or such
Issuing Bank has made any demand under this Guarantee and although such
obligations may be contingent and unmatured. Each Holder of Guaranteed
Obligations, the Administrative Agent and each Issuing Bank agrees to notify the
Guarantors promptly after any such setoff and application made by such Holder of
Guaranteed Obligations, the Administrative Agent or such Issuing Bank; provided,
however, that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Holder of Guaranteed
Obligations, the Administrative Agent and each Issuing Bank under this section
are in addition to other rights and remedies (including other rights of setoff)
that such Holder of Guaranteed Obligations, the Administrative Agent or such
Issuing Bank may have.

Section 10. Continuing Guarantee. This Guarantee is a continuing guaranty and
shall (a) remain in full force and effect until the date of payment in full in
cash of the Guaranteed Obligations and all other amounts payable under this
Guarantee (in each case, other than (x) obligations in respect of Swap
Agreements as to which arrangements satisfactory to the Administrative Agent
shall have been made,

 

7



--------------------------------------------------------------------------------

(y) obligations in respect of Banking Services Agreements as to which
arrangements satisfactory to the Administrative Agent shall have been made and
(z) contingent obligations for indemnification or expense reimbursement) and
expiration or termination of the Commitments and all Letters of Credit or, in
the case of Letters of Credit, cash collateralization thereof in accordance with
the Credit Agreement (such date, the “Guarantee Termination Date”), (b) be
binding upon the Guarantors and their successors and assigns and (c) inure to
the benefit of and be enforceable by the Administrative Agent, the Holders of
Guaranteed Obligations and their respective successors, transferees and assigns.
Without limiting the generality of the foregoing clause (c), any Holder of
Guaranteed Obligations may assign or otherwise transfer any or all of its rights
and obligations under the Loan Documents to any other Person, and such other
Person shall thereupon become vested with all of the rights in respect thereof
granted to such Holder of Guaranteed Obligations herein or otherwise, subject,
however, to the provisions of Article VIII (concerning the Administrative Agent)
and Section 9.04 of the Credit Agreement.

Section 11. GOVERNING LAW. THIS AGREEMENT, IN ACCORDANCE WITH SECTION 5-1401 OF
THE GENERAL OBLIGATION LAW OF THE STATE OF NEW YORK, SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO ANY CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION.

Section 12. Headings. The section and subsection headings used herein have been
inserted for convenience of reference only and do not constitute matters to be
considered in interpreting this Guarantee.

Section 13. Execution in Counterparts. This Guarantee may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Guarantee by telecopier,
e-mailed .pdf or any other electronic means that reproduces an image of the
actual executed signature page, shall be effective as delivery of an originally
executed counterpart of this Guarantee.

Section 14. WAIVER OF JURY TRIAL. IN CONNECTION WITH ANY ACTION OR PROCEEDING,
WHETHER BROUGHT IN STATE OR FEDERAL COURT, THE GUARANTORS, THE HOLDERS OF
GUARANTEED OBLIGATIONS AND THE ADMINISTRATIVE AGENT HEREBY EXPRESSLY,
INTENTIONALLY AND IRREVOCABLY WAIVE ANY RIGHT THEY MAY OTHERWISE HAVE TO TRIAL
BY JURY OF ANY CLAIM.

Section 15. Subordination of Intercompany Indebtedness. Each Guarantor agrees
that any and all claims of such Guarantor against any other Guarantor with
respect to any “Intercompany Indebtedness” (as hereinafter defined) or against
any endorser, obligor or any other guarantor of all or any part of the
Guaranteed Obligations (each an “Obligor”), or against any of its properties
shall be subordinated and subject in right of payment to the prior payment, in
full and in cash, of all Guaranteed Obligations, provided that, and not in
contravention of the foregoing, so long as no Event of Default has occurred and
is continuing, such Guarantor may make loans to and receive payments with
respect to such Intercompany Indebtedness from each such Obligor to the extent
not prohibited by the terms of the Loan Documents. Notwithstanding any right of
any Guarantor to ask, demand, sue for, take or receive any payment from any
Obligor, all rights, liens and security interests of such Guarantor, whether now
or hereafter arising and howsoever existing, in any assets of any other Obligor
shall be and are subordinated to the rights of the Holders of Guaranteed
Obligations and the Administrative Agent in those assets. No Guarantor shall
have any right to possession of any such asset or to foreclose upon any such
asset, whether by judicial action or otherwise, unless and until this Guarantee
has terminated in accordance with Section 10 or Section 25 hereof. If all or any
part of the assets of any Obligor, or the proceeds thereof, are subject to any
distribution,

 

8



--------------------------------------------------------------------------------

division or application to the creditors of such Obligor, whether partial or
complete, voluntary or involuntary, and whether by reason of liquidation,
bankruptcy, arrangement, administration, receivership, assignment for the
benefit of creditors or any other action or proceeding, or if the business of
any such Obligor is dissolved or if substantially all of the assets of any such
Obligor are sold, then, and in any such event (such events being herein referred
to as an “Insolvency Event”), any payment or distribution of any kind or
character, either in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until the Guarantee Termination Date shall have occurred.
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the Guarantee Termination
Date, such Guarantor shall receive and hold the same in trust, as trustee, for
the benefit of the Holders of Guaranteed Obligations and shall forthwith deliver
the same to the Administrative Agent, for the benefit of the Holders of
Guaranteed Obligations, in precisely the form received (except for the
endorsement or assignment of the Guarantor where necessary), for application to
any of the Guaranteed Obligations, due or not due, and, until so delivered, the
same shall be held in trust by the Guarantor as the property of the Holders of
Guaranteed Obligations. If any such Guarantor fails to make any such endorsement
or assignment to the Administrative Agent, the Administrative Agent or any of
its officers or employees is irrevocably authorized to make the same. Each
Guarantor agrees that until the termination of this Guarantee in accordance with
Section 10 or Section 25, no Guarantor will assign or transfer to any Person
(other than the Administrative Agent or another Guarantor) any claim any such
Guarantor has or may have against any Obligor in violation of the Credit
Agreement.

Section 16. Supplemental Guarantors. Pursuant to Section 5.09 of the Credit
Agreement, additional Subsidiaries shall become obligated as Guarantors
hereunder and as Loan Parties under the Credit Agreement (each as fully as
though an original signatory hereto or thereto) by executing and delivering to
the Administrative Agent a supplemental guaranty in the form of Annex I attached
hereto (with blanks appropriately filled in and any other modifications as shall
be acceptable to the Administrative Agent), together with such additional
supporting documentation required pursuant to Section 5.09 of the Credit
Agreement. MK Holdings shall use commercially reasonable efforts to cause the
Target or any Subsidiary of the Target which is required to execute a
supplemental guaranty pursuant to Section 5.09 of the Credit Agreement and is
incorporated under Italian law as a “società per azioni – S.p.A.” pursuant to
Articles 2325 and ff. of the Italian Civil Code, to be transformed into a
“società a responsabilità limitata – S.r.l.” pursuant to Articles 2462 and ff.
of the Italian Civil Code on or prior to the date of execution of the relevant
supplemental guaranty.

Section 17. Judgment Currency. For the purposes of obtaining judgment in any
court it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “Specified Currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the Specified Currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the Specified Currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, of any sum
adjudged to be so due in such other currency such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, may in
accordance with normal, reasonable banking procedures purchase the Specified
Currency with such other currency. If the amount of the Specified Currency so
purchased is less than the sum originally due to such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, in the
Specified Currency, each Guarantor agrees, to the fullest extent that it may
effectively

 

9



--------------------------------------------------------------------------------

do so, as a separate obligation and notwithstanding any such judgment, to
indemnify such Holder of Guaranteed Obligations (including the Administrative
Agent), as the case may be, against such loss, and if the amount of the
Specified Currency so purchased exceeds (a) the sum originally due to any Holder
of Guaranteed Obligations (including the Administrative Agent), as the case may
be, in the Specified Currency and (b) amounts shared with other Holders of
Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations
(including the Administrative Agent), as the case may be, agrees, by accepting
the benefits hereof, to remit such excess to such Guarantor.

Section 18. Financial Assistance.

(a) This Guarantee does not apply to any liability to the extent that it would
result in this Guarantee constituting unlawful financial assistance within the
meaning of Section 677 of the Companies Act 2006 or any equivalent provision of
any applicable law.

(b) If and to the extent that a payment in fulfilling the guarantee obligations
under this Guarantee of MK Switzerland or any other Guarantor organized under
the laws of Switzerland (collectively with MK Switzerland, the “Swiss
Guarantors”) would, at the time payment is due, under Swiss law and practice
(inter alia, prohibiting capital repayments or restricting profit distributions)
not be permitted, in particular if and to the extent that such Swiss Guarantor
guarantees obligations other than obligations of one of its subsidiaries (i.e.,
obligations of its direct or indirect parent companies (up-stream guarantee) or
direct or indirect sister companies (cross-stream guarantee)) (such obligations,
“Restricted Obligations”), then such obligations and payment amount shall from
time to time be limited to the amount permitted to be paid; provided that such
limited amount shall at no time be less than such Swiss Guarantor’s profits and
reserves available for distribution as dividends (being the balance sheet
profits and any reserves available for this purpose, in each case in accordance
with Article 798 of the Swiss Federal Code of Obligations) at the time or times
payment under or pursuant to this Guarantee is requested from such Swiss
Guarantor, and further provided that such limitation (as may apply from time to
time or not) shall not (generally or definitively) free such Swiss Guarantor
from payment obligations hereunder in excess thereof, but merely postpone the
payment date therefor until such times as payment is again permitted
notwithstanding such limitation. Any and all indemnities and guarantees
contained in the Loan Documents including, in particular, Section 2.17(d) of the
Credit Agreement shall be construed in a manner consistent with the provisos
herein contained.

(c) In respect of Restricted Obligations, each Swiss Guarantor shall:

(i) if and to the extent required by applicable law in force at the relevant
time:

A. subject to any applicable double taxation treaty, deduct Swiss anticipatory
tax (Verrechnungssteuer; “Swiss Withholding Tax”) at the rate of 35% (or such
other rate as in force from time to time) from any payment made by it in respect
of Restricted Obligations;

B. pay any such deduction to the Swiss Federal Tax Administration; and

C. notify (or ensure that the Company notifies) the Administrative Agent that
such a deduction has been made and provide the Administrative Agent with
evidence that such a deduction has been paid to the Swiss Federal Tax
Administration, all in accordance with Section 2.17(a) of the Credit Agreement;
and

(ii) to the extent such a deduction is made, not be obliged to either gross-up
in accordance with Section 2.17(a) of the Credit Agreement or indemnify the
Holders of Guaranteed Obligations in accordance with Section 2.17(d) of the
Credit Agreement in relation to any such payment made by it in respect of
Restricted Obligations unless grossing-up is permitted under the laws of
Switzerland then in force.

 

10



--------------------------------------------------------------------------------

(d) If and to the extent requested by the Administrative Agent and if and to the
extent this is from time to time required under Swiss law (restricting profit
distributions), in order to allow the Administrative Agent (or the other Holders
of Guaranteed Obligations) to obtain a maximum benefit under the guarantee
obligations of this Guarantee, each Swiss Guarantor undertakes to promptly
implement all such measures and/or to promptly obtain the fulfillment of all
prerequisites allowing it to promptly make the requested payment(s) hereunder
from time to time, including the following:

(i) preparation of an up-to-date audited balance sheet of such Swiss Guarantor;

(ii) confirmation of the auditors of such Swiss Guarantor that the relevant
amount represents the maximum freely distributable profits;

(iii) approval by a quotaholders’ meeting of such Swiss Guarantor of the
resulting profit distribution; and

(iv) all such other measures legally permitted at such time to allow such Swiss
Guarantor to make the payments agreed hereunder with a minimum of limitations to
the extent such measures have been specifically and reasonably requested by the
Administrative Agent and provided that such measures would not have materially
adverse tax consequences for such Swiss Guarantor or any of its Affiliates.

Section 19. Taxes.

(a) Sections 2.13(f) and 2.17 of the Credit Agreement shall be applicable,
mutatis mutandis, to all payments required to be made by any Guarantor under
this Guarantee.

(b) By accepting the benefits hereof, each Holder of Guaranteed Obligations
agrees that it will comply with Section 2.17(f) of the Credit Agreement.

Section 20. Financial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of each of the Borrowers
and any and all endorsers and/or other Guarantors of all or any part of the
Guaranteed Obligations, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the Holders
of Guaranteed Obligations (including the Administrative Agent) shall have any
duty to advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Holder of Guaranteed
Obligations (including the Administrative Agent), in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Holder of Guaranteed Obligations (including the Administrative
Agent) shall be under no obligation (i) to undertake any investigation not a
part of its regular business routine, (ii) to disclose any information which
such Holder of Guaranteed Obligations (including the Administrative Agent),
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.

Section 21. Severability. Wherever possible, each provision (whether or not
contained in a separate header or subclause) of this Guarantee shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guarantee shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Guarantee.

 

11



--------------------------------------------------------------------------------

Section 22. Merger. This Guarantee represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between any Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent).

Section 23. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to guarantee each other
Guarantor’s obligations in accordance with and to the extent provided in this
Guarantee in respect of Specified Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 23 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 23 or otherwise under this Guarantee voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section 23 shall remain in full force and effect until a discharge of
such Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the
terms hereof and the other Loan Documents. Each Qualified ECP Guarantor intends
that this Section 23 constitute, and this Section 23 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. As used herein, “Qualified ECP Guarantor” means, in respect of any
Specified Swap Obligation, each Guarantor that has total assets exceeding
$10,000,000 at the time the relevant Guarantee or grant of the relevant security
interest becomes or would become effective with respect to such Specified Swap
Obligation or such other Person as constitutes an ECP and can cause another
Person to qualify as an ECP at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 24. Certain Limitations of Guarantee. It is the intention of the
Guarantors, the Holders of Guaranteed Obligations and the Administrative Agent
that, subject to, and without limiting, the restrictions provided for in
Section 18 of this Guarantee with respect to the Swiss Guarantors, the amount of
the Guaranteed Obligations guaranteed by the Guarantors shall be in, but not in
excess of, the maximum amount permitted by fraudulent-conveyance,
fraudulent-transfer and similar laws applicable to the Guarantors. Accordingly,
subject to Section 18 of this Guarantee, notwithstanding anything to the
contrary contained in this Guarantee or in any other agreement or instrument
executed in connection with the payment of any of the Guaranteed Obligations,
the amount of the Guaranteed Obligations guaranteed by the Guarantors under this
Guarantee shall be limited to an aggregate amount equal to the largest amount
that would not render the Guarantors’ obligations hereunder subject to avoidance
under the Bankruptcy Code or any other applicable law (after giving effect to
the right of contribution established in Section 4 and the right of subrogation
established in Section 5).

Section 25. Registration Requirements with SAFE. Michael Kors Trading (Shanghai)
Company Limited shall (i) within 15 Business Days from the date of the Guarantee
(or such longer period as the Administrative Agent may reasonably agree), submit
an application to State Administration of Foreign Exchange (“SAFE”, the exchange
control authority in China) for the Nei Bao Wai Dai (“NBWD”) registration of the
Guarantee (together with the submission of all requisite supporting documents as
required by SAFE) in accordance with the applicable PRC laws and regulations and
deliver to the Administrative Agent the evidence of such application; and
(ii) thereafter use commercially reasonable efforts to diligently pursue to
obtain and deliver to the Administrative Agent a certified copy of the NBWD
registration certificate issued by SAFE evidencing the completion of such
registration.

 

12



--------------------------------------------------------------------------------

Section 26. Termination of Guarantee. The obligations of any Guarantor under
this Guarantee shall automatically terminate in accordance with Section 9.14 of
the Credit Agreement.

Section 27. Amendment and Restatement; No Novation of Existing Guarantee. This
Guarantee amends and restates in its entirety the Existing Guarantee and this
Guarantee is in no way intended to constitute a novation of any obligations owed
by the Guarantors to the Administrative Agent or the other Holders of Guaranteed
Obligations under the Existing Guarantee, all of which are hereby reaffirmed,
ratified and confirmed.

[Signature Pages Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Guarantee as of the date
first written above.

 

MICHAEL KORS (USA), INC.

By:  

 

  Name:   Title:

MICHAEL KORS HOLDINGS LIMITED

By:  

 

  Name:   Title:

MICHAEL KORS (EUROPE) B.V.

By:  

 

  Name:   Title: MICHAEL KORS (CANADA) HOLDINGS LTD.

By:  

 

  Name:   Title:

MICHAEL KORS (SWITZERLAND) GMBH

By:  

 

  Name:   Title:

 

Signature Page to Third Amended and Restated Guarantee Agreement



--------------------------------------------------------------------------------

MICHAEL KORS (CANADA) CO.

By:  

 

  Name:   Title:

MICHAEL KORS (UK) LIMITED

By:  

 

  Name:   Title:

MICHAEL KORS (USA) HOLDINGS, INC.

By:  

 

  Name:   Title:

MICHAEL KORS (SWITZERLAND) HOLDINGS GMBH

By:  

 

  Name:   Title:

MICHAEL KORS (SWITZERLAND) INTERNATIONAL GMBH

By:  

 

  Name:   Title:

MICHAEL KORS STORES, L.L.C. By:  

 

  Name:   Title:

 

Signature Page to Third Amended and Restated Guarantee Agreement



--------------------------------------------------------------------------------

MICHAEL KORS RETAIL, INC.

By:  

 

  Name:   Title:

MICHAEL KORS STORES (CALIFORNIA), INC.

By:  

 

  Name:   Title:

MICHAEL KORS, L.L.C.

By:  

 

  Name:   Title:

MICHAEL KORS (HK) LIMITED

By:  

 

  Name:   Title:

MICHAEL KORS TRADING (SHANGHAI) COMPANY LIMITED

By:  

 

  Name:   Title:

JIMMY CHOO GROUP LIMITED By:  

 

  Name:   Title:  

 

Signature Page to Third Amended and Restated Guarantee Agreement



--------------------------------------------------------------------------------

JIMMY CHOO (HOLDINGS) LIMITED By:  

 

  Name:   Title: J. CHOO LIMITED By:  

 

  Name:   Title: MKJC LIMITED By:  

 

  Name:   Title:

 

Signature Page to Third Amended and Restated Guarantee Agreement



--------------------------------------------------------------------------------

Acknowledged and Agreed as of the date first written above:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

By:  

 

Name:   Title:  

 

 

Signature Page to Third Amended and Restated Guarantee Agreement



--------------------------------------------------------------------------------

ANNEX I TO THIRD AMENDED AND RESTATED GUARANTEE AGREEMENT13

Reference is hereby made to (i) the Third Amended and Restated Guarantee
Agreement (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Guarantee”), dated as of November 15, 2018,
made by and among MICHAEL KORS (USA), INC., a Delaware corporation (the
“Company”), MICHAEL KORS HOLDINGS LIMITED, a British Virgin Islands company (“MK
Holdings”), MICHAEL KORS (EUROPE) B.V., a Dutch private limited liability
company with its corporate seat in Amsterdam, The Netherlands, MICHAEL KORS
(CANADA) HOLDINGS LTD., a company limited by shares incorporated under the laws
of the Province of Nova Scotia, and MICHAEL KORS (SWITZERLAND) GMBH, a limited
liability company organized under the laws of Switzerland, as “Borrowers”,
MICHAEL KORS, L.L.C., a Delaware limited liability company, MICHAEL KORS STORES
(CALIFORNIA), INC., a Delaware corporation, MICHAEL KORS STORES, L.L.C., a New
York limited liability company, MICHAEL KORS RETAIL, INC., a Delaware
corporation, MICHAEL KORS (CANADA) CO., an unlimited company incorporated under
the laws of the Province of Nova Scotia, MICHAEL KORS (UK) LIMITED, a private
limited company incorporated under the laws of England and Wales with registered
number 6481234, MICHAEL KORS (USA) HOLDINGS, INC., a Delaware corporation,
MICHAEL KORS (SWITZERLAND) HOLDINGS GMBH, a company organized under the laws of
Switzerland, MICHAEL KORS (SWITZERLAND) INTERNATIONAL GMBH, a company organized
under the laws of Switzerland, MICHAEL KORS (HK) LIMITED, a Hong Kong
incorporated private company limited by shares with company number 1501763 and
MICHAEL KORS TRADING (SHANGHAI) COMPANY LIMITED, wholly foreign-owned limited
liability company under the PRC Laws with registration No. 06000002201611280015
(the “Initial Guarantors” and along with the Borrowers and any additional
Subsidiaries of the Company which become parties thereto and together with the
undersigned, the “Guarantors”) in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), for the benefit of the
Holders of Guaranteed Obligations, under the Credit Agreement (as defined below)
and (ii) the Third Amended and Restated Credit Agreement (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of November 15, 2018, made by and among the
Company, MK Holdings, the Foreign Subsidiary Borrowers parties thereto, the
Guarantors, the institutions from time to time parties thereto as lenders (the
“Lenders”) and the Administrative Agent. Each capitalized term used herein and
not defined herein shall have the meaning given to it in the Guarantee and/or
the Credit Agreement, as appropriate.

By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a
[                        ] [corporation] [partnership] [[limited liability
company (società a responsabilità limitata)] [joint stock company (società per
azioni)]],14 with registered office in [ ], corporate capital of Euro [ ],
[fully paid-in. registered with the Companies Register of [ ] under number [ ]
(the “Italian Guarantor”),] agrees to become, and does hereby become, (i) a
Guarantor under the Guarantee and (ii) a Guarantor and a Loan Party [and a
[BVI][UK][Swiss] Loan Party] under the Credit Agreement, and agrees to be bound
by such Guarantee and Credit Agreement as if originally a party thereto. Without
limiting the foregoing, the undersigned hereby absolutely and unconditionally,
and jointly and severally with the other Guarantors, guarantees the punctual
payment when due, whether at stated maturity, by acceleration or otherwise, of
all Guaranteed Obligations subject to the limitations [[Section 18 and] in the
proviso in Section 1(a) of the Guarantee and those] reported below.

 

13 

With respect to Italian entities, to be executed by exchange of correspondence.

14 

For Italian entities.



--------------------------------------------------------------------------------

[The obligations and liabilities of the Italian Guarantor under and in
connection with the Credit Agreement and the Guarantee in respect of the payment
of the Guaranteed Obligations of any Loan Party which is not a subsidiary of the
Italian Guarantor shall not exceed an amount equal to the higher of:

 

  (a)

the aggregate from time to time of:

 

  (i)

the aggregate principal outstanding amount of any [Facility/Loan] made available
to the Italian Guarantor, and/or any of the direct or indirect subsidiaries of
the Italian Guarantor pursuant to article 2359, paragraph 1, numbers 1 and/or 2,
of the Italian Civil Code, as borrowers under the terms and conditions of the
Credit Agreement (whether or not outstanding as that time); and

 

  (ii)

the aggregate principal outstanding amount of any intercompany loans (or other
financial support in any form) made available to the Italian Guarantor (and/or
any of its direct or indirect subsidiaries pursuant to article 2359, paragraph
1, numbers 1 and/or 2, of the Italian Civil Code) by any Borrowers by using
funds deriving (directly or indirectly) from any Loan (whether or not
outstanding as that time) received under the Credit Agreement; and

 

  (b)

the net worth (patrimonio netto) of the Italian Guarantor as resulting from time
to time from the latest financial statements (bilancio di esercizio) approved
from time to time by the shareholders’ meeting of such Italian Guarantor.

Notwithstanding any other provision under the Loan Documents, in order to comply
with the provisions of Italian law in relation to financial assistance
(including, without limitation, articles 2358 and/or 2474, as applicable, of the
Italian Civil Code), any guarantee by the Italian Guarantor under the Guarantee
and/or the Credit Agreement shall not guarantee the payment of any Guaranteed
Obligations to the extent that such obligation (i) was incurred or utilized for
the purposes of financing or refinancing (directly or indirectly) the
acquisition, acquisition costs, subscription or increase (direct or indirect) of
the corporate capital of the Italian Guarantor and/or of any entity directly or
indirectly controlling such Italian Guarantor; (ii) was incurred by any
Guarantor under any guarantee given by such Guarantor under any Guarantee and/or
the Credit Agreement in respect of the obligations referred to in paragraph
(i) above; and/or (iii) is otherwise in breach of the applicable provisions of
Italian law (including, without limitation, articles 2358 and/or 2474, as
applicable, of the Italian Civil Code).

At no time shall the Italian Guarantor be required to be liable and/or guarantee
the performance of obligations in violation of Italian mandatory rules. In this
respect, the Italian Guarantor will not guarantee, inter alia, any obligation to
pay:

 

  (a)

any portion of interest exceeding the thresholds of the interest rate permitted
under Italian Law No. 108 of March 7, 1996 (as amended and/or restated from time
to time); and

 

  (b)

any portion of interest deriving from any compounding of interest which does not
comply with Italian law (including, without limitation, article 1283 of the
Italian Civil Code).

If and to the extent that a payment in fulfilling the guarantee obligations
under this Guarantee of the Italian Guarantor would, at the time payment is due,
under Italian law and practice not be permitted, including if and to the extent
that such Italian Guarantor guarantees obligations other than its obligations
and/or of one of its subsidiaries pursuant to article 2359, paragraph 1, numbers
1 and/or 2, of the Italian Civil Code, then such obligations and payment amount
shall from time to time be limited to the amount permitted to be paid in
accordance with the Italian law (including, without limitations, articles 2358
and 2474 of the Italian Civil Code, as appropriate).

 

2



--------------------------------------------------------------------------------

In any event but without prejudice to the above, pursuant to article 1938 of the
Italian Civil Code, the maximum amount that the Italian Guarantor may be
required to pay in respect of its obligations (including indemnities) as
Guarantor and Loan Party under the Credit Agreement and the Guarantee shall not
exceed EUR [ ] (or its equivalent in any other currency).]15

The undersigned agrees that the Guarantee is an absolute, irrevocable and
unconditional guaranty of payment and is not a guaranty of collection. By its
execution below, the undersigned represents and warrants as to itself that all
of the representations and warranties contained in Article III of the Credit
Agreement made with respect to itself are true and correct in all material
respects (or in all respects if any such representation or warranty is qualified
by “material” or “Material Adverse Effect”) as of the date hereof; provided that
any such representation or warranty that by its express terms is made as of a
specific date shall have been true and correct in all material respects (or in
all respects if such representation or warranty is qualified by “material” or
“Material Adverse Effect”) as of such specific date.

[Payments made by an Italian Guarantor under the Guarantee may be subject to
withholding taxes in Italy; thus, the gross up mechanism under Section 2.17 of
the Credit Agreement will apply.

In case of any conflict between the provisions contained in the Loan Documents
(including the Guarantee) and those contained in this Annex, the provisions
contained in this Annex shall prevail.]16

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[[limited liability company (società a responsabilità limitata)] [joint stock
company (società per azioni)]]17, has executed and delivered this Annex I
counterpart to the Guarantee as of this          day of                 ,
20        .

 

[NAME OF NEW GUARANTOR] By:  

 

  Name:   Title:

 

 

15 

For Italian entities.

16 

For Italian entities.

17 

For Italian entities.

 

3



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 15, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Michael Kors (USA),
Inc. (the “Company”), Michael Kors Holdings Limited (“MK Holdings”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company and MK Holdings, the “Borrowers”), the Guarantors from time to time
party thereto, the Lenders from time to time party thereto, and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrowers and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                                      

Name:   Title:   Date:             , 20[        ]

 

4



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 15, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Michael Kors (USA),
Inc. (the “Company”), Michael Kors Holdings Limited (“MK Holdings”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company and MK Holdings, the “Borrowers”), the Guarantors from time to time
party thereto, the Lenders from time to time party thereto, and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                                  

Name:   Title:   Date:                 , 20[        ]



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 15, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Michael Kors (USA),
Inc. (the “Company”), Michael Kors Holdings Limited (“MK Holdings”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company and MK Holdings, the “Borrowers”), the Guarantors from time to time
party thereto, the Lenders from time to time party thereto, and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

                                          

Name:   Title:   Date:                 , 20[        ]



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 15, 2018 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Michael Kors (USA),
Inc. (the “Company”), Michael Kors Holdings Limited (“MK Holdings”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company and MK Holdings, the “Borrowers”), the Guarantors from time to time
party thereto, the Lenders from time to time party thereto, and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

                                      

Name:   Title:   Date:                 , 20[        ]



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn Street

Chicago, Illinois 60603

Attention: [                ]

Facsimile: [                     ]]18

With a copy to:

[                     ]

[                     ]

Attention: [                     ]

Facsimile: [                     ]

Re: Michael Kors (USA), Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of November 15, 2018 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Michael Kors (USA), Inc. (the “Company”), Michael Kors Holdings Limited,
the Foreign Subsidiary Borrowers from time to time party thereto, the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The
[undersigned Borrower][Company[, on behalf of the Borrower indicated below],]
hereby gives you notice pursuant to [Section 2.03 of the Credit Agreement that
it requests a Borrowing] [Section 2.21 of the Credit Agreement that it requests
an Escrow Funding Election]19 under the Credit Agreement, and in that connection
the [undersigned Borrower][Company[, on behalf of the Borrower indicated
below],] specifies the following information with respect to such Borrowing
requested hereby:

 

1.

Name of Borrower:                     

 

2.

Aggregate principal amount of Borrowing:20                     

 

 

18 

If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

19 

To include if request is an Escrow Funding Election.

20 

Not less than applicable amounts specified in Section 2.02(c).



--------------------------------------------------------------------------------

3.

Date of Borrowing (which shall be a Business Day):                     

 

4.

Type of Borrowing (Revolving, Swingline or Term Loan and if a Revolving or Term
Loan Borrowing, ABR or Eurocurrency (or in the case of a Canadian Borrowing,
Canadian Base Rate or BA Equivalent)):                     

 

5.

Interest Period and the last day thereof (if a Eurocurrency Borrowing or a BA
Equivalent Borrowing):21                     

 

6.

[Agreed Currency:                     

 

7.]22 

Location and number of the applicable Borrower’s account(s) or other account(s)
to which proceeds of Borrowing are to be disbursed as designated by the
applicable Borrower in accordance with Section 2.07(a) of the Credit Agreement:
                    

[Signature Page Follows]

 

 

 

21 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

22 

To be included for Revolving Borrowings.

 

-2-



--------------------------------------------------------------------------------

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 [4.02]2 [4.03]3 [4.04]4 of the Credit
Agreement are satisfied as of the date hereof.

 

Very truly yours, [MICHAEL KORS (USA), INC., as the Company] [MICHAEL KORS
HOLDINGS LIMITED, as a Borrower] [FOREIGN SUBSIDIARY BORROWER, as a Borrower]
By:  

                                                  

Name:   Title:  

 

 

1 

To be included only for Borrowings on the Effective Date.

2 

To be included for Revolving Commitment Borrowings after the Closing Date.

3 

To be included for Term Loan Borrowings on the Escrow Funding Date if an Escrow
Funding Election is made.

4 

To be included for Borrowings to be made on the Acquisition Closing Date if an
Escrow Funding Election is not made.



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

[10 South Dearborn Street

Chicago, Illinois 60603

Attention: [                     ]

Facsimile: ([        ]) [        ]-[         ]]1

Re: Michael Kors (USA), Inc.

[Date]

Ladies and Gentlemen:

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of November 15, 2018 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Michael Kors (USA), Inc. (the “Company”), Michael Kors Holdings Limited,
the Foreign Subsidiary Borrowers from time to time party thereto, the Guarantors
from time to time party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The
[undersigned Borrower][Company[, on behalf of the Borrower indicated below,]]
hereby gives you notice pursuant to Section 2.08 of the Credit Agreement that it
requests to [convert][continue] an existing Borrowing under the Credit
Agreement, and in that connection the [undersigned Borrower][Company[, on behalf
of the Borrower indicated below,]] specifies the following information with
respect to such [conversion][continuation] requested hereby:

1. List Borrower, date, Type, principal amount, Agreed Currency and Interest
Period (if applicable) of existing Borrowing:                     

 

2.

Aggregate principal amount of resulting Borrowing:                     

 

3.

Effective date of interest election (which shall be a Business Day):
                    

 

4.

Type of Borrowing (Revolving or Term Loan and ABR or Eurocurrency (or, in the
case of a Canadian Borrowing, Canadian Base Rate or BA Equivalent)):
                    

 

 

1 

If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).



--------------------------------------------------------------------------------

5.

Interest Period and the last day thereof (if a Eurocurrency Borrowing or a BA
Equivalent Borrowing):2                     

 

6.

Agreed Currency:                     

[Signature Page Follows]

 

 

2 

Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.



--------------------------------------------------------------------------------

Very truly yours, [MICHAEL KORS (USA), INC., as the Company] [MICHAEL KORS
HOLDINGS LIMITED, as a Borrower] [FOREIGN SUBSIDIARY BORROWER, as a Borrower]
By:  

                                              

Name:   Title:  

 



--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF REVOLVING NOTE

[                     ], 20[        ]

FOR VALUE RECEIVED, the undersigned, [MICHAEL KORS (USA), INC.][MICHAEL KORS
HOLDINGS LIMITED][FOREIGN SUBSIDIARY BORROWER], a [___________] (the
“Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the order of [NAME OF
LENDER] (the “Lender”) the aggregate unpaid Dollar Amount of all Revolving Loans
made by the Lender to the Borrower pursuant to the “Credit Agreement” (as
defined below) on the Maturity Date or on such earlier date as may be required
by the terms of the Credit Agreement. Capitalized terms used herein and not
otherwise defined herein are as defined in the Credit Agreement.

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Revolving Loan made to it from the date of such Loan until such
principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement. Interest hereunder is due and
payable at such times and on such dates as set forth in the Credit Agreement.

At the time of each Revolving Loan, and upon each payment or prepayment of
principal of each Revolving Loan, the Lender shall make a notation either on the
schedule attached hereto and made a part hereof, or in such Lender’s own books
and records, in each case specifying the amount of such Loan, the respective
Interest Period thereof (in the case of Eurocurrency Loans or BA Equivalent
Loans) or the amount of principal paid or prepaid with respect to such Loan, as
applicable; provided that the failure of the Lender to make any such recordation
or notation shall not affect the Obligations of the undersigned Borrower
hereunder or under the Credit Agreement.

This Revolving Note is one of the notes referred to in, and is entitled to the
benefits of, that certain Third Amended and Restated Credit Agreement, dated as
of November 15, 2018, by and among the Borrower, [Michael Kors (USA), Inc.,]
[Michael Kors Holdings Limited,] [the other][the] Foreign Subsidiary Borrowers
from time to time parties thereto, the Guarantors from time to time parties
thereto, the financial institutions from time to time parties thereto as Lenders
and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Credit Agreement, among other things, (i) provides for
the making of Revolving Loans by the Lender to the Borrower from time to time in
an aggregate amount not to exceed at any time outstanding the Dollar Amount of
such Lender’s Revolving Commitment, the indebtedness of the Borrower resulting
from each such Loan to it being evidenced by this Revolving Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

Whenever in this Revolving Note reference is made to the Administrative Agent,
the Lender or the Borrower, such reference shall be deemed to include, as
applicable, a reference to their respective successors and assigns. The
provisions of this Revolving Note shall be binding upon and shall



--------------------------------------------------------------------------------

inure to the benefit of said successors and assigns. The Borrower’s successors
and assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.

This Revolving Note shall be construed in accordance with and governed by the
law of the State of New York.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

[MICHAEL KORS (USA), INC.][MICHAEL KORS HOLDINGS LIMITED][FOREIGN SUBSIDIARY
BORROWER] By:  

                                  

Name:   Title:  

Revolving Note



--------------------------------------------------------------------------------

SCHEDULE OF REVOLVING LOANS AND PAYMENTS OR PREPAYMENTS

 

              Date   

Amount of

Revolving

Loan

  

Type of

Revolving Loan

Currency

   Interest
Period/Rate    Amount of
Principal
Paid or Prepaid    Unpaid
Principal
Balance    Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                         



--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF TERM LOAN NOTE

 

$    [                     ]    [                     ], 20[        ]

FOR VALUE RECEIVED, the undersigned, [MICHAEL KORS (USA), INC.][MICHAEL KORS
HOLDINGS LIMITED][FOREIGN SUBSIDIARY BORROWER], a [                    ] (the
“Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the order of [NAME OF
LENDER] (the “Lender”) the principal sum of $[amount of the Lender’s Term Loan
Commitment in figures] or, if less, the aggregate principal amount of the Term
Loans made by the Lender to the Borrower pursuant to the “Credit Agreement” (as
defined below) on the Maturity Date or on such earlier date as may be required
by the terms of the Credit Agreement. Both principal and interest are payable in
Dollars.

Capitalized terms used herein and not otherwise defined herein are as defined in
the Credit Agreement.

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Term Loan made to it from the date of such Term Loan until such
principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement. Interest hereunder is due and
payable at such times and on such dates as set forth in the Credit Agreement.

At the time of each Term Loan, and upon each payment or prepayment of principal
of each Term Loan, the Lender shall make a notation either on the schedule
attached hereto and made a part hereof, or in such Lender’s own books and
records, in each case specifying the amount of such Term Loan, the respective
Interest Period thereof (in the case of Eurocurrency Loans) or the amount of
principal paid or prepaid with respect to such Loan, as applicable; provided
that the failure of the Lender to make any such recordation or notation shall
not affect the Obligations of the undersigned Borrower hereunder or under the
Credit Agreement.

This Term Loan Note is one of the notes referred to in, and is entitled to the
benefits of, that certain Third Amended and Restated Credit Agreement, dated as
of November 15, 2018, by and among the Borrower, [Michael Kors (USA), Inc.,]
[Michael Kors Holdings Limited,] [the other][the] Foreign Subsidiary Borrowers
from time to time parties thereto, the Guarantors from time to time parties
thereto, the financial institutions from time to time parties thereto as Lenders
and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Credit Agreement, among other things, (i) provides for
the making of Term Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the amount first above
mentioned, the indebtedness of the Borrower resulting from each such Loan to it
being evidenced by this Term Loan Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.



--------------------------------------------------------------------------------

Whenever in this Term Loan Note reference is made to the Administrative Agent,
the Lender or the Borrower, such reference shall be deemed to include, as
applicable, a reference to their respective successors and assigns. The
provisions of this Term Loan Note shall be binding upon and shall inure to the
benefit of said successors and assigns. The Borrower’s successors and assigns
shall include, without limitation, a receiver, trustee or debtor in possession
of or for the Borrower.

This Term Loan Note shall be construed in accordance with and governed by the
law of the State of New York.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

[MICHAEL KORS (USA), INC.][MICHAEL KORS HOLDINGS LIMITED][FOREIGN SUBSIDIARY
BORROWER] By:  

                          

Name:   Title:  

Term Loan Note



--------------------------------------------------------------------------------

SCHEDULE OF TERM LOANS AND PAYMENTS OR PREPAYMENTS

 

              Date   

Amount of Term

Loan

  

Type of

Term Loan

   Interest
Period/Rate    Amount of
Principal
Paid or Prepaid    Unpaid
Principal
Balance    Notation
Made By                                                                        
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                         



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF ESCROW AGREEMENT

THIS ESCROW AGREEMENT is entered into as of [__], 2018, by and among [Michael
Kors Holdings Limited] (“MKHL”), JPMorgan Chase Bank, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”, and together with MKHL
sometimes referred to individually as “Party” and collectively as the
“Parties”), and JPMorgan Chase Bank, N.A. (“JPMC”), acting through its London
branch in its capacity as escrow agent (the “Escrow Agent”) and as account
depositary (the “Depositary”).

This Agreement is being entered into in connection with (i) the Third Amended
and Restated Credit Agreement, dated as of November 15, 2018 (as amended,
restated, supplemented and otherwise modified from time to time, the “Credit
Agreement”), among Michael Kors (USA), Inc. (“MK”), MKHL, the Foreign Subsidiary
Borrowers (as defined therein, and together with MK and MKHL, the “Borrowers”)
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
banks and financial institutions party from time to time thereto, (ii) the Stock
Purchase Agreement, dated as of September 24, 2018 (as amended, restated,
supplemented and otherwise modified from time to time, the “Main Acquisition
Agreement”), by and among MKHL, Allegra Donata Versace Beck, Donatella Versace,
Santo Versace, Borgo Luxembourg S.Á.R.L., Blackstone GPV Capital Partners
(Mauritius) VI-D FDI LTD. and Blackstone GPV Tactical Partners (Mauritius) -N
LTD. and (iii) the Stock Purchase Agreement, dated as of September 24, 2018 (as
amended, restated, supplemented and otherwise modified from time to time, the
“MIP Acquisition Agreement”, and together with the Main Acquisition Agreement,
collectively, the “Acquisition Agreement”), by and among MKHL, Jonathan Mark
Akeroyd, the individuals listed in Exhibit (A) therein, Cordusio Fiduciaria
S.p.A., Allegra Donata Versace Beck, Donatella Versace and Santo Versace.

Capitalized terms, used but not defined herein, shall have the respective
meanings specified in the Credit Agreement. A copy of the Credit Agreement shall
be provided to the Escrow Agent for the sole and limited purpose of reference to
defined terms.

1. Appointment. (a) The Parties hereby appoint the Escrow Agent as their escrow
agent for the purposes set forth herein, and the Escrow Agent hereby accepts
such appointment under the terms and conditions set forth herein. JPMC, acting
through its London branch, is authorised by the Prudential Regulation Authority
and regulated by the Financial Conduct Authority and subject to limited
regulation by the Prudential Regulation Authority in the United Kingdom. Details
about the extent of the Escrow Agent’s regulation by the Prudential Regulation
Authority are available from the Escrow Agent on request. The provisions set
forth in Schedule 4 are included for the purpose of compliance with the FCA
Rules (as defined in Schedule 4) and apply to this Agreement. MKHL acknowledges
that JPMC may currently be acting as a lender or as an agent under the Credit
Agreement and the Borrowers’ rights and obligations under any other agreement
with JPMC (including the Credit Agreement) that currently or hereafter may exist
are, and shall be, separate and distinct from the rights and obligations of the
parties pursuant to this Agreement, and none of such rights and obligations
under such other agreements shall be affected by the Escrow Agent’s performance
or lack of performance of services hereunder.



--------------------------------------------------------------------------------

(b) MKHL, the Depositary, the Administrative Agent and the Escrow Agent hereby
agree that the “ bank’s jurisdiction” with respect to the Escrow Account (as
defined below) at the Depositary is the State of New York for purposes of the
Uniform Commercial Code in effect in the State of New York on the date hereof
(the “New York UCC”), including Section 9-304 thereof.

The Depositary confirms and agrees that it is a bank with respect to the Escrow
Account and that the Escrow Account is a “ deposit account,” each within the
meaning of Article 9 of the New York UCC.

2. Fund and Escrow Account.

(a) Pursuant to Section 2.21 of the Credit Agreement, MKHL shall deposit, or
cause the Acquisition Swap Counterparties to deposit, on the Escrow Funding Date
in the Escrow Account the aggregate sum of €[___], and such other amounts as may
be agreed upon with the Escrow Agent from time to time (“Escrow Deposit”).
During the term of this Agreement, the Escrow Deposit shall be held in the
escrow account established with the Depositary in the name of MKHL entitled
[insert relevant account name], [account number], [IBAN] (the “Escrow Account”).

(b) The Escrow Agent shall hold the Escrow Deposit and any other amounts
credited to the Escrow Account from time to time, including any accrued interest
on the Escrow Deposit, but subject to any deductions under this Agreement
(“Fund”), subject to the terms of this Agreement.

(c) Subject to and in accordance with the provisions hereof, the Escrow Agent
agrees to hold the Fund in the Escrow Account.

(d) Prior to release from the Escrow Account, the Fund shall be held as a Euro
deposit balance and shall be credited to the Escrow Account.

3. Transfers; Disposition and Termination. Subject to the Administrative Agent’s
right to provide instructions to the Depositary pursuant to Section 4(b) hereof,
the Escrow Agent shall release the Fund as follows:

(a) Upon satisfaction of the conditions set forth in Section 4.04 of the Credit
Agreement and prior to the delivery by the Administrative Agent of an Escrow
Prepayment Event Notice (as defined below) to the Escrow Agent, MKHL and the
Administrative Agent shall instruct the Escrow Agent to release the Fund held in
the Escrow Account to [Capri Finance Malta Ltd] by delivering a written
instruction signed by the Administrative Agent and MKHL in the form of Schedule
2-A (an “Escrow Release Notice”). Upon receipt of such Escrow Release Notice
from MKHL and the Administrative Agent, the Escrow Agent shall (or shall cause
the Depositary to) release the Fund to [Capri Finance Malta Ltd] as instructed
pursuant to the wire and delivery instructions provided in such Escrow Release
Notice.

 

3



--------------------------------------------------------------------------------

(b) Upon the delivery by the Administrative Agent of a notice to the Escrow
Agent in the form of Schedule 2-B (an “Escrow Prepayment Event Notice”) stating
that (A) any of the mandatory prepayment events specified in
Section 2.11(b)(iii) of the Credit Agreement shall have occurred or (B) the
Loans have been accelerated pursuant to Article VII of the Credit Agreement as a
result of an Event of Default in respect of bankruptcy events (a “Specified
Event of Default”) (any of the events specified in clauses (A) or (B) above, an
“Escrow Prepayment Event”), the Administrative Agent shall instruct the Escrow
Agent to release the Fund in the Escrow Account to the Administrative Agent in
an amount equal to the Escrow Prepayment Amount. Upon receipt of such Escrow
Prepayment Event Notice from the Administrative Agent, the Escrow Agent shall
(or shall cause the Depositary to) release the Fund in an amount equal to the
Escrow Prepayment Amount to the Administrative Agent as instructed pursuant to
such Escrow Prepayment Event Notice. The Administrative Agent shall instruct the
Escrow Agent to release any portion of the Fund on deposit in the Escrow Account
in excess of the Escrow Prepayment Amount (as notified by the Administrative
Agent to the Escrow Agent), if any, to MKHL.

Notwithstanding anything to the contrary set forth in Section 9, any
instructions setting forth, claiming, containing, objecting to, or in any way
related to the transfer or distribution of the Fund, must be in writing and
executed by the appropriate Party or Parties as evidenced by the signatures of
the person or persons signing this Agreement or one of the designated persons as
set forth on the Designation of Authorized Representatives attached hereto as
Schedule 1-A and 1-B (each an “Authorized Representative”), and delivered to the
Escrow Agent only by confirmed facsimile or a Portable Document Format (“PDF”)
attached to an email only at the fax number or email address set forth in
Section 9 below. No instruction for or related to the transfer or distribution
of the Fund, or any portion thereof, shall be deemed delivered and effective
unless Escrow Agent actually shall have received it on a Business Day (as
hereafter defined) by facsimile or as a PDF attached to an email only at the fax
number or email address set forth in Section 9 (as may be updated from time to
time) and as evidenced by a confirmed transmittal to the Party’s or Parties’
transmitting fax number or email address and Escrow Agent has been able to
satisfy any applicable security procedures as may be required hereunder. Escrow
Agent shall not be liable to any Party or other person for refraining from
acting upon any instruction for or related to the transfer or distribution of
the Fund if delivered to any other fax number or email address, including but
not limited to a valid email address of any employee of Escrow Agent. Any funds
transfer instruction must include at least one Authorized Representative of the
Party or Parties entitled to provide such instruction hereunder.

(c) The Parties each acknowledge that Escrow Agent is authorized to use the
following funds transfer instructions to disburse any funds due to MKHL, [Capri
Finance Malta Ltd] or the Administrative Agent, respectively, without a
verifying call-back as set forth below (the “Initial Standing Instructions”):

MKHL:

Bank Name:

Bank Address:

ABA number:

Credit A/C Name:

Credit A/C #:

If Applicable:

FFC A/C Name:

FFC A/C #:

FFC A/C Address:

 

4



--------------------------------------------------------------------------------

[Capri Finance Malta Ltd]

Bank Name:

Bank Address:

ABA number:

Credit A/C Name:

Credit A/C #:

If Applicable:

FFC A/C Name:

FFC A/C #:

FFC A/C Address:

Administrative Agent

Bank Name:

Bank Address:

ABA number:

Credit A/C Name:

Credit A/C #:

If Applicable:

FFC A/C Name:

FFC A/C #:

FFC A/C Address:

(d) In the event any funds transfer instructions other than the Initial Standing
Instructions are set forth in a permitted instruction from a Party or the
Parties in accordance with this Agreement (any such additional funds transfer
instructions, “Additional Standing Instructions” and, together with the Initial
Standing Instructions, the “Standing Instructions”), the Escrow Agent will
confirm such Additional Standing Instructions by a telephone call-back or email
confirmation to an Authorized Representative of such Party or Parties, and the
Escrow Agent may rely and act upon the confirmation of anyone purporting to be
that Authorized Representative, provided that any Additional Standing
Instructions relating to MKHL or [Capri Finance Malta Ltd] shall in any case be
confirmed by an Authorized Representative of the Administrative Agent. No funds
will be disbursed until such confirmation is obtained. Each Party agrees that
after such confirmation, the Escrow Agent may continue to rely solely upon such
Additional Standing Instructions and all identifying information set forth
therein for such beneficiary without an additional telephone call-back or email
confirmation. Further, it is understood and agreed that if multiple
disbursements are provided for under this Agreement pursuant to any Standing
Instructions, only the date, amount and/or description of payments may change
without requiring a telephone call-back or email confirmation.

 

5



--------------------------------------------------------------------------------

(e) The persons designated as Authorized Representatives and telephone numbers
for the same may be changed only in a writing executed by an Authorized
Representative or other duly authorized officer of the applicable Party setting
forth such changes and actually received by the Escrow Agent via facsimile or as
a PDF attached to an email. The Escrow Agent will confirm any such change in
Authorized Representatives by a telephone call-back or email confirmation to an
Authorized Representative of the applicable Party and the Escrow Agent may rely
and act upon the confirmation of anyone purporting to be that Authorized
Representative.

(f) The Escrow Agent, the Depositary, any intermediary bank and the
beneficiary’s bank in any funds transfer may rely upon the identifying number of
the beneficiary’s bank or any intermediary bank included in a funds transfer
instruction provided by a Party or the Parties and confirmed by an Authorized
Representative as set forth above. Further, the beneficiary’s bank in the funds
transfer instructions may make payment on the basis of the account number
provided in such Party’s or the Parties’ instruction and confirmed by an
Authorized Representative as set forth above even though it identifies a person
different from the named beneficiary.

(g) As used in this Section 3, “Business Day” shall mean any day other than a
Saturday, Sunday or any other day on which the Escrow Agent located at the
notice address set forth below or on which commercial banks in New York City are
authorized or required by law or executive order to remain closed. The Parties
acknowledge that the security procedures set forth in this Section 3 are
commercially reasonable. Upon delivery of the Fund in full by Escrow Agent
pursuant to this Section 3, this Agreement shall terminate, and all the related
account(s) shall be closed, subject to the provisions of Section 7.

(h) Funds transfer instructions shall be in the currency of the Escrow Account.
If any funds transfer instruction requires payment in a currency other than the
currency of the Escrow Account and subject to applicable laws, the Escrow Agent
may convert the Fund to the currency of that instruction at a foreign exchange
rate and spread as the Escrow Agent determines in its sole discretion. The
applicable foreign exchange rate may differ from rates and spreads at which
comparable transactions are entered into with other customers or the range of
foreign exchanges rates at which the Escrow Agent otherwise enters into foreign
exchange transactions on the relevant date. The Escrow Agent may generate
additional revenue or loss in connection with its execution of a foreign
exchange transaction or management of its risk related thereto in addition to
the applicable spread. Any such foreign exchange rate will be between the Escrow
Agent and Party or the Parties as principals, and the Escrow Agent will not be
acting as agent or fiduciary for any Party.

4. Security Interest.

(a) To secure the prompt and complete payment by MKHL of the Escrow Prepayment
Amount when due as a result of the occurrence of an Escrow Prepayment Event (the
“Secured Obligations”), MKHL hereby pledges, assigns and grants to the
Administrative Agent, for the benefit of the Lenders, a security interest in all
of its right, title and interest in and to, whether now owned by, or hereafter
acquired by or arising in favor of, MKHL, in (1) the Escrow Account, (2) the
Escrow Deposit and the Fund, (3) all proceeds of the foregoing, (4) all books
and records, computer files, programs, printouts and other computer materials
and records related thereto and (5) any General Intangibles (as defined in the
New York UCC) at any time evidencing or relating to any of the foregoing,
including all rights under this Agreement (all of the foregoing

 

6



--------------------------------------------------------------------------------

in (1) - (5), the “Escrow Collateral”). The Administrative Agent shall have all
of the rights and remedies of a secured party under the New York UCC with
respect to the Escrow Collateral securing the Secured Obligations. For the
avoidance of doubt, the Administrative Agent (in its capacity as such) shall be
considered a designee of the Escrow Agent (in its capacity as such) in
connection with the pledge pursuant to this paragraph. The security interest of
the Administrative Agent granted pursuant hereto shall at all times be valid,
perfected and enforceable as a first priority security interest. MKHL agrees to
take all steps necessary to maintain the security interest created by this
Agreement as a perfected first-priority security interest. The Escrow Agent
shall be entitled to rely conclusively and without independent investigation or
inquiry on MKHL with respect to creating, perfecting, maintaining and continuing
the security interest created by this Agreement as a perfected first-priority
security interest. The Escrow Agent makes no representation concerning whether
or not any security interest exists with respect to any property held under the
terms of this Agreement and the Escrow Agent and the Depositary shall have no
duty or obligation with respect to the creation, perfection or continuation of
any such security interest, it being understood and agreed that the duties of
the Escrow Agent with respect to any property held pursuant to this Agreement
are limited and confined exclusively to the duties and responsibilities
expressly set forth herein; provided, that the Depositary shall comply with the
terms of this Agreement which grant the Administrative Agent control over the
Escrowed Property.

(b) Notwithstanding anything to the contrary in this Agreement, if at any time
the Depositary receives any instructions directing disposition of any funds
credited to the Escrow Account from the Administrative Agent, the Depositary
shall comply with such instructions without further consent of MKHL, the Escrow
Agent or any other person. MKHL hereby agrees with the Escrow Agent and the
Administrative Agent that MKHL shall not give any instructions to the Depositary
or instructions to the Escrow Agent. The Administrative Agent agrees, solely for
the benefit of MKHL, that it will not give any instructions to the Depositary
except to the extent provided in Section 3(a) or (b), or, after the occurrence
and during the continuation of a Specified Event of Default, the Required
Lenders, it being understood that the Depositary shall have no responsibility
whatsoever to determine whether such directions have been provided to the
Administrative Agent.

(c) The Depositary also agrees that if at any time the Depositary receives any
joint written instructions from an Authorized Representative of the
Administrative Agent and MKHL directing disposition of any funds credited to the
Escrow Account, the Depositary shall comply with such instructions.

(d) Upon the release of the Fund pursuant to Section 3(a) or (b) hereof, the
security interest of the Administrative Agent for the benefit of the Lenders
shall automatically terminate without any further action and the Fund shall be
delivered to the recipient(s) entitled thereto free and clear of any and all
liens, claims or encumbrances of any person, including, without limitation, the
Escrow Agent, the Administrative Agent and the Lenders.

5. Escrow Agent. The Escrow Agent shall have only those duties as are
specifically and expressly provided herein, which shall be deemed purely
ministerial in nature, and no other duties, including but not limited to any
fiduciary duty, shall be implied. The Escrow Agent has no knowledge of, nor any
obligation to comply with, the terms and conditions of any other agreement

 

7



--------------------------------------------------------------------------------

between the Parties, nor shall the Escrow Agent be required to determine if any
Party has complied with any other agreement. Notwithstanding the terms of any
other agreement between the Parties, the terms and conditions of this Agreement
shall control the actions of Escrow Agent. The Escrow Agent may conclusively
rely upon any written notice, document, instruction or request delivered by the
Parties believed by it to be genuine and to have been signed by an Authorized
Representative(s), as applicable, without inquiry and without requiring
substantiating evidence of any kind and the Escrow Agent shall be under no duty
to inquire into or investigate the validity, accuracy or content of any such
document, notice, instruction or request. Any notice, document, instruction or
request delivered by a Party but not required under this Agreement may be
disregarded by the Escrow Agent. Neither the Escrow Agent nor any of its
affiliated entities, directors, officers or employees shall be liable for any
action taken, suffered or omitted to be taken by it in good faith except to the
extent that Escrow Agent’s gross negligence or willful misconduct was the cause
of any direct loss to either Party. The Escrow Agent may execute any of its
powers and perform any of its duties hereunder directly or through affiliates or
agents. In the event the Escrow Agent shall be uncertain, or believes there is
some ambiguity, as to its duties or rights hereunder, or receives instructions,
claims or demands from any Party hereto which in Escrow Agent’s judgment
conflict with the provisions of this Agreement, or if the Escrow Agent receives
conflicting instructions from the Parties, the Escrow Agent shall be entitled
either to: (a) refrain from taking any action until it shall be given (i) a
written direction executed by Authorized Representatives of the Administrative
Agent which eliminates such conflict, (ii) joint written instructions from
Authorized Representatives of the Administrative Agent and MKHL or (iii) a court
order issued by a court of competent jurisdiction (it being understood that the
Escrow Agent shall be entitled conclusively to rely and act upon any such court
order and shall have no obligation to determine whether any such court order is
final); or (b) file an action in interpleader. The Escrow Agent shall have no
duty to solicit any payments which may be due it or the Fund, including, without
limitation, the Escrow Deposit nor shall the Escrow Agent have any duty or
obligation to confirm or verify the accuracy or correctness of any amounts
deposited with it hereunder. Anything in this Agreement to the contrary
notwithstanding, in no event shall the Escrow Agent be liable for special,
incidental, punitive, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Escrow Agent
has been advised of the likelihood of such loss or damage and regardless of the
form of action. Under no circumstances shall the Escrow Agent be obliged to make
any payment from the Escrow Account where such payment would result in a
negative balance in the Escrow Account.

6. Resignation; Succession . The Escrow Agent may resign and be discharged from
its duties or obligations hereunder by giving not less than thirty (30) days
advance notice in writing of such resignation to the Parties or may be removed,
with or without cause, by the Parties at any time after giving joint written
notice to the Escrow Agent. The Escrow Agent’s sole responsibility after the
applicable notice period expires shall be to hold the Fund and to deliver the
same to a designated substitute escrow agent, if any, appointed by the Parties,
or such other person designated by the Parties, in each case as notified by the
Parties in writing to the Escrow Agent in accordance with this Agreement, or in
accordance with the directions of a final court order, at which time of
delivery, the Escrow Agent’s obligations hereunder shall cease and terminate. If
prior to the effective resignation or removal date, the Parties have failed to
appoint a successor escrow agent, or to instruct the Escrow Agent to deliver the
Fund to another person as provided above, at any time on or after the effective
resignation date, the Escrow Agent either (a) may interplead the Fund with a
court located in the State of New York and the costs, expenses and

 

8



--------------------------------------------------------------------------------

reasonable attorney’s fees which are incurred in connection with such proceeding
may be charged against and withdrawn from the Fund; or (b) appoint a successor
escrow agent of its own choice. Any appointment of a successor escrow agent
shall be binding upon the Parties and no appointed successor escrow agent shall
be deemed to be an agent of the Escrow Agent. The Escrow Agent shall deliver the
Fund to any appointed successor escrow agent, at which time the Escrow Agent’s
obligations under this Agreement shall cease and terminate. Any entity into
which the Escrow Agent may be merged or converted or with which it may be
consolidated, or any entity to which all or substantially all of the escrow
business may be transferred, shall be the Escrow Agent under this Agreement
without further act.

7. Compensation; Taxes. (a) The Parties agree jointly and severally to pay the
Escrow Agent upon execution of this Agreement and from time to time thereafter
reasonable compensation for the services to be rendered hereunder, which unless
otherwise agreed in writing, shall be as described in Schedule 3. Each of the
Parties further agrees to the disclosures set forth in Schedule 3.

(b) The Parties shall be jointly and severally liable to pay to JPMorgan its
fees (plus any value added tax thereon) charged for services rendered in
connection with this Agreement and to reimburse JPMorgan on a full (after Tax)
indemnity basis for all documented out-of-pocket costs, expenses, charges and
fees (including any value added tax thereon) incurred in connection with, or
arising out of, or in order to comply with, the terms of this Agreement or any
applicable legal, tax, accounting or regulatory requirements, forthwith on
receipt of a periodic invoice detailing the same.

(c) If any Party fails to make any payment due to the Escrow Agent hereunder on
the due date for payment, interest on the unpaid amount shall accrue daily from
the due date to the date of actual payment at a rate notified to the Parties by
the Escrow Agent as soon as reasonably practicable after the due date.

(d) All interest or other income earned under this Agreement shall be allocated
to MKHL. The Escrow Agent may, in certain cases be required to report such
interest or other income and certain details relating to MKHL as recipient of
such interest or other income to the relevant taxing authorities whether or not
said income has been distributed during such year or been paid subject to
withholding or deduction of withholding tax. The Parties will duly complete such
Tax documentation or other procedural formalities requested by the Escrow Agent
and necessary for the Escrow Agent to complete required tax reporting or for the
relevant Party to receive said interest or other income without withholding or
deduction of Tax in any jurisdiction or as may otherwise be required given the
underlying transaction giving rise to this Agreement, and each Party warrants
that all such documentation or information provided pursuant to this
Section 7(d) is true and correct in all material respects. Should any
information supplied in such Tax documentation change, the applicable Party
shall promptly notify the Escrow Agent. The Escrow Agent is authorised to deduct
or withhold any Taxes it determines appropriate, in its sole discretion, in the
absence of proper Tax documentation or as required by law, or for which it is in
its view liable or accountable by law or practice of any relevant taxing
authority of any jurisdiction and shall remit such Taxes to the relevant taxing
authorities. In this Agreement, “Tax” means all present and future taxes
(including value added taxes, sales taxes and similar taxes), duties, levies,
imposts, deductions, charges, stamp, transaction and other tax and withholdings
(together with any related interest, penalties, fines and expenses) whatsoever
and wheresoever imposed.

 

9



--------------------------------------------------------------------------------

8. Indemnification and Reimbursement . The Parties agree jointly and severally
to indemnify and hold the Escrow Agent, and its agents, employees, officers and
directors (the “Indemnitees”) harmless from and against any and all claims,
damages, demands, judgments, liabilities, losses, costs and expenses (including
reasonable fees of outside counsel) (collectively “Losses”) arising out of or in
connection with: (a) the Escrow Agent’s performance of this Agreement, except to
the extent that such Losses are determined by a court of competent jurisdiction
to have been caused by the gross negligence or willful misconduct of such
Indemnitee; and (b) the Escrow Agent’s following, accepting or acting upon any
instructions or directions, whether joint or singular, from the Parties received
in accordance with this Agreement. The obligations set forth in this Section 8
shall survive the resignation, replacement or removal of the Escrow Agent or the
termination of this Agreement.

9. Notices . Except as otherwise provided in Section 3, all communications
hereunder shall be in writing or set forth in a PDF attached to an email, and
shall be delivered by facsimile, email or overnight courier only to the
appropriate fax number, email address, or notice address set forth for each
party as follows:

If to MKHL:

11 West 42nd Street

New York, New York 10036

Attention: Krista A. McDonough, Senior Vice President and General Counsel

Fax No.: 646-354-4901

Email Address: krista.mcdonough@michaelkors.com

With copies to:

One Meadowlands Plaza, 12th Floor

East Rutherford, NJ 07073

Attention: Thomas E. Edwards, Jr., Chief Financial Officer

Fax No.: 201-453-5553

Email Address: tom.edwards@michaelkors.com

If to the Administrative Agent:

Loan and Agency Services

10 South Dearborn, Mail Code IL1-0010, L2 Floor

Chicago, Illinois 60603

Attention: Patricia Barcelona

Fax No.: (844) 490-5663

Email Address: cls.cad.chicago@jpmorgan.com

 

10



--------------------------------------------------------------------------------

If to the Escrow Agent:

JPMorgan Chase Bank, N.A.

Escrow Services

25 Bank Street, Canary Wharf

London, E14 5JP

United Kingdom

Attention: Escrow Administration

Fax No.: +44 (0) 207 067 9119

Email Address: emea.escrow@jpmorgan.com

10. Compliance with Court Orders. In the event that a legal garnishment,
attachment, levy restraining notice or court order is served with respect to any
of the Fund, or the delivery thereof shall be stayed or enjoined by an order of
a court, the Escrow Agent is hereby expressly authorized, in its sole
discretion, to obey and comply with all such orders so entered or issued, and in
the event that the Escrow Agent obeys or complies with any such order it shall
not be liable to any of the Parties hereto or to any other person by reason of
such compliance notwithstanding such order be subsequently reversed, modified,
annulled, set aside or vacated.

11. Miscellaneous. (a) The provisions of this Agreement may be waived, altered,
amended or supplemented only by a writing signed by the Escrow Agent and the
Parties. Neither this Agreement nor any right or interest hereunder may be
assigned by any Party without the prior consent of the Escrow Agent and the
other Party. This Agreement shall be governed by and construed under the laws of
the State of New York. Each Party and the Escrow Agent irrevocably waives any
objection on the grounds of venue, forum non-conveniens or any similar grounds
and irrevocably consents to service of process by mail or in any other manner
permitted by applicable law and consents to the jurisdiction of the courts
located in the State of New York. To the extent that in any jurisdiction either
Party may now or hereafter be entitled to claim for itself or its assets,
immunity from suit, execution, attachment (before or after judgment) or other
legal process, such Party shall not claim, and hereby irrevocably waives, such
immunity. The Escrow Agent and the Parties further hereby waive any right to a
trial by jury with respect to any lawsuit or judicial proceeding arising or
relating to this Agreement.

(b) No party to this Agreement is liable to any other party for losses due to,
or if it is unable to perform its obligations under the terms of this Agreement
because of, acts of God, fire, war, terrorism, floods, strikes, electrical
outages, equipment or transmission failure, or other causes reasonably beyond
its control. This Agreement may be executed and transmitted by facsimile or as a
PDF attached to an email and each such execution shall be of the same legal
effect, validity and enforceability as a manually executed original, wet-inked
signature. All signatures of the parties to this Agreement may be transmitted by
facsimile or as a PDF attached to an email and such facsimile or PDF will, for
all purposes, be deemed to be the original signature of such party whose
signature it reproduces, and will be binding upon such party. If any provision
of this Agreement is determined to be prohibited or unenforceable by reason of
any applicable law of a jurisdiction, then such provision shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof, and any
such prohibition or unenforceability in such jurisdiction shall not invalidate
or render unenforceable such provisions in any other jurisdiction. The Parties
each represent, warrant and

 

11



--------------------------------------------------------------------------------

covenant that (i) each document, notice, instruction or request provided by such
Party to the Escrow Agent shall comply with applicable laws and regulations;
(ii) such Party has full power and authority to enter into this Agreement and to
perform all of the duties and obligations to be performed by it hereunder;
(iii) the person(s) executing this Agreement on such Party’s behalf and
certifying Authorized Representatives in the applicable Schedule 1 has been duly
and properly authorized to do so, and each Authorized Representative of such
Party has been duly and properly authorized to take actions specified for such
person in the applicable Schedule 1. Except as expressly provided in Section 8
above, nothing in this Agreement, whether express or implied, shall be construed
to give to any person or entity other than the Escrow Agent and the Parties any
legal or equitable right, remedy, interest or claim under or in respect of the
Fund or this Agreement.

(c) The Escrow Agent, acting as data controller, may process information about
the Parties, their directors, officers and employees and their affiliates and
agents which may constitute personal data under Regulation 2016/679 of the
European Parliament and of the Council of 27 April 2016 on the protection of
natural persons with regard to the processing of personal data and on the free
movement of such data (including laws implementing Regulation 2016/679), and
repealing Directive 95/46/EC and EMEA data protection laws (“Personal Data”).
Further information about the Escrow Agent’s processing activities can be found
in the Escrow Agent’s EMEA Privacy Policy, which is available at. The Escrow
Agent’s EMEA Privacy Policy sets out relevant information regarding: (a) the
collection and creation of Personal Data by the Escrow Agent; (b) the categories
of Personal Data processed; (c) the lawful basis for such processing; (d) the
purposes of such processing; (e) the disclosure of Personal Data to third
parties; (f) the international transfer of Personal Data; (g) the data security
measures applied by the Escrow Agent; (h) the Escrow Agent’s compliance with the
principles of data accuracy, data retention and data minimisation; (i) the
rights of Data Subjects; (j) contact details for enquiries and the exercise of
data protection rights. The Escrow Agent’s EMEA Privacy Policy may be updated or
revised from time to time. Each Party is encouraged to review the Escrow Agent’s
EMEA Privacy Policy periodically. In the event that a Party discloses the
Personal Data of any individual to the Escrow Agent, the Party shall, to the
greatest extent permitted under applicable law, draw the attention of that
individual to the Escrow Agent’s EMEA Privacy Policy and the information set out
above, prior to making such disclosure. In particular, to the extent that the
Party discloses the Personal Data of any of its employees to the Escrow Agent,
the Party shall notify those employees of that disclosure, and of the Escrow
Agent’s EMEA Privacy Policy.

(d) The Escrow Agent may from time to time make use of agents and settlement
systems inside or outside the UK (and including branches, subsidiaries and
affiliates of the Escrow Agent, and other entities in the same group as JPMorgan
Chase & Co.)(each, an “Agent”), when complying with any of its obligations under
this Agreement. Each Party authorizes the Escrow Agent to retain such Agents to
perform data processing, collection and other services that the Escrow Agent
considers necessary or desirable. The Parties hereby authorize the Escrow Agent
to disclose information relating to any of the Parties or the Fund to such
Agents without further notice to or consent from any of the Parties.

(e) Any amount standing to the credit of the Escrow Account is payable
exclusively at the London branch of JPMorgan Chase Bank, N.A.; however, payment
or instructions may be suspended from time to time in order to comply with any
law, regulation, governmental decree or similar order, in any jurisdiction, for
the time being affecting JPMorgan

 

12



--------------------------------------------------------------------------------

Chase Bank, N.A., its officers, employees, affiliates, agents or correspondents.
The Parties acknowledge that deposits held in a branch of JPMorgan Chase Bank,
N.A. located outside the United States: (i) are not insured by the Federal
Deposit Insurance Corporation; (ii) are subject to cross-border risks; and
(iii) may enjoy a lesser preference as compared to deposits held in the United
States in the event JPMorgan Chase Bank, N.A. should be liquidated, insolvent or
placed into receivership or other proceeding for the benefit of creditors.

(f) All payment instructions, payment orders or otherwise, are subject to
applicable law and payment system rules.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

MICHAEL KORS HOLDINGS LIMITED By:  

             

Name:  

 

Title:  

 

 

14



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., As Administrative Agent By:  

             

Name:  

 

Title:  

 

JPMORGAN CHASE BANK, N.A., As Escrow Agent and as Depositary By:  

 

Name:  

 

Title:  

 

 

15



--------------------------------------------------------------------------------

SCHEDULE 1-A

MICHAEL KORS HOLDINGS LIMITED

INCUMBENCY CERTIFICATE AND DESIGNATION OF AUTHORISED

REPRESENTATIVES TO ISSUE INSTRUCTIONS AND CONFIRM FUNDS TRANSFER

INSTRUCTIONS

Capitalized terms, used but not defined herein, shall have the respective
meanings specified in the Escrow Agreement (as defined below).

The undersigned,                             , being the duly elected, qualified
and acting                              of Michael Kors Holdings Limited
(“MKHL”), do hereby certify:

That each of the following persons is at the date hereof an Authorised
Representative, as such term is defined in the Escrow Agreement, dated
                    , 20    , by and among MKHL, the Administrative Agent, the
Escrow Agent and the Depositary (as amended, restated, supplemented and
otherwise modified from time to time, the “Escrow Agreement”), that the
signature appearing opposite each person’s name is the true and genuine
signature of such person, and that each person’s contact information is current
and up-to-date at the date hereof. Each of the Authorised Representatives is
authorised to issue instructions and confirm funds transfer instructions by
callback in accordance with the terms of the Escrow Agreement.

 

NAME/TELEPHONE NUMBER    EMAIL ADDRESS    SIGNATURE

That pursuant to MKHL’s governing documents, as amended, the undersigned has the
power and authority to execute this certificate on behalf of MKHL, and that the
undersigned has so executed this certificate this          day of         ,
20    .

 

        

 

Signature:

 

 

   

Name:

 

 

   

Title:

 

 

 

FOR YOUR SECURITY, PLEASE CROSS OUT ALL UNUSED SIGNATURE LINES ON

THIS SCHEDULE 1-A

All instructions, including but not limited to funds transfer instructions,
whether transmitted by facsimile or set forth in a PDF attached to an email,
must include the signature of the Authorised Representative authorising said
funds transfer on behalf of such Party.

 

Sch. 1-A-1



--------------------------------------------------------------------------------

SCHEDULE 1-B

JPMORGAN CHASE BANK, N.A.

INCUMBENCY CERTIFICATE AND DESIGNATION OF AUTHORISED

REPRESENTATIVES TO ISSUE INSTRUCTIONS AND CONFIRM FUNDS TRANSFER

INSTRUCTIONS

Capitalized terms, used but not defined herein, shall have the respective
meanings specified in the Escrow Agreement (as defined below).

The undersigned,                             , being the duly elected, qualified
and acting                          of JPMorgan Chase Bank, N.A., acting as
administrative agent (the “Administrative Agent”), do hereby certify:

That each of the following persons is at the date hereof an Authorised
Representative, as such term is defined in the Escrow Agreement, dated
                    , 20    , by and among Michael Kors Holdings Limited, the
Administrative Agent, the Escrow Agent and the Depositary (as amended, restated,
supplemented and otherwise modified from time to time, the “Escrow Agreement”),
that the signature appearing opposite each person’s name is the true and genuine
signature of such person, and that each person’s contact information is current
and up-to-date at the date hereof. Each of the Authorised Representatives is
authorised to issue instructions and confirm funds transfer instructions by
callback in accordance with the terms of the Escrow Agreement.

 

NAME/TELEPHONE NUMBER    EMAIL ADDRESS    SIGNATURE

That pursuant to the Administrative Agent’s governing documents, as amended, the
undersigned has the power and authority to execute this certificate on behalf of
the Administrative Agent, and that the undersigned has so executed this
certificate this          day of         , 20    .

 

            Signature:   

 

      Name:   

 

      Title:   

 

  

FOR YOUR SECURITY, PLEASE CROSS OUT ALL UNUSED SIGNATURE LINES ON

THIS SCHEDULE 1-B

All instructions, including but not limited to funds transfer instructions,
whether transmitted by facsimile or set forth in a PDF attached to an email,
must include the signature of the Authorised Representative authorising said
funds transfer on behalf of such Party.

 

Sch. 1-B-1



--------------------------------------------------------------------------------

SCHEDULE 2-A

Form of Escrow Release Notice

JPMorgan Chase Bank, N.A.,

London Branch

Fax: +44 (0) 20 7777 9411

Email: emea.escrow@jpmorgan.com

Attention: Escrow Administration

Dear Ladies and Gentlemen:

Michael Kors Holdings Limited—Escrow Agreement dated [                ]

Escrow Account no. [    ] (The “Escrow Account”)

We refer to an escrow agreement dated as of [    ], 2018 between Michael Kors
Holdings Limited, JPMorgan Chase Bank, N.A. acting as Administrative Agent under
the Credit Agreement, and JPMorgan Chase Bank, N.A., London Branch as Escrow
Agent and the Depositary (as amended, restated, supplemented and otherwise
modified from time to time, the “Escrow Agreement”).

Capitalized terms defined in this letter have the same meaning given to them in
the Escrow Agreement.

MKHL hereby certifies to the Escrow Agent and the Administrative Agent through
the undersigned officer that on the date hereof:

(1) prior to or substantially concurrently with the release of the Fund from the
Escrow Account, the Escrow Release Conditions under the Credit Agreement have
been satisfied; and

(2) the proceeds of the Fund will be used to consummate the Target Acquisition
in accordance with the terms of the Acquisition Agreement.

Pursuant to the Escrow Agreement and the certifications of MKHL above, the
Administrative Agent hereby instructs the Escrow Agent to release the Fund held
in the Escrow Account with the Depositary to [Capri Finance Malta Ltd] as
instructed below.

Amount

(In writing)

Beneficiary: [Capri Finance Malta Ltd]

City

Country

Bank

Bank address

SWIFT-code

IBAN/ Acc. No.

 

Sch. 2-A-1



--------------------------------------------------------------------------------

 

For and on behalf of Michael Kors Holdings Limited

Name:

Date:

Title:

 

For and on behalf of the Administrative Agent

Name:

Date:

Title:

 

Sch. 2-A-2



--------------------------------------------------------------------------------

SCHEDULE 2-B

Form of Notice of Escrow Prepayment Event

JPMorgan Chase Bank, N.A.,

London Branch

Fax: +44 (0) 20 7777 9411

Email: emea.escrow@jpmorgan.com

Attention: Escrow Administration

Dear Ladies and Gentlemen:

Michael Kors Holdings Limited - Escrow Agreement dated [                ]

Escrow Account no. [    ] (The “Escrow Account”)

We refer to an escrow agreement dated [    ], 2018 between Michael Kors Holdings
Limited, JPMorgan Chase Bank, N.A. acting as Administrative Agent under the
Credit Agreement, and JPMorgan Chase Bank, N.A., London Branch as Escrow Agent
and the Depositary (as amended, restated, supplemented and otherwise modified
from time to time, the “Escrow Agreement”).

Capitalized terms defined in this letter have the same meaning given to them in
the Escrow Agreement.

The Administrative Agent notifies the Escrow Agent that [a mandatory prepayment
event specified in Section 2.11(b)(iii) of the Credit Agreement has
occurred][the Loans have been accelerated pursuant to Article VII of the Credit
Agreement as a result of a Specified Event of Default] and herewith instructs
the Escrow Agent to release the Fund held in the Escrow Account with the
Depositary as instructed below:

(1) €            , representing 100% of the Escrow Prepayment Amount to the
Administrative Agent pursuant to the wire instructions below:

Amount

(In writing)

Beneficiary

City

Country

Bank

Bank address

SWIFT-code

IBAN/ Acc. No.]

(2) €                , representing amounts in excess of the Escrow Prepayment
Amount to MKHL pursuant to the wire instructions below Amount (In writing)

Amount

(In writing)

Beneficiary

 

Sch. 2-B-1



--------------------------------------------------------------------------------

City

Country

Bank

Bank address

SWIFT-code

IBAN/ Acc. No.]

 

 

For and on behalf of the Administrative Agent

Name: Date: Title:

 

Sch. 2-B-2



--------------------------------------------------------------------------------

SCHEDULE 3

Schedule of Fees for Escrow Agent Services

Based upon our current understanding of your proposed transaction, our fee
proposal is as follows:

 

Account Acceptance Fee....................................................................................................................................................
                       $

Encompassing review, negotiation and execution of governing documentation,
opening of the account, and completion of all due diligence documentation.
Payable upon closing.

 

Annual Account Maintenance Fee.....................................................................................................................................
                       $

The account maintenance fee covers the operation of the Escrow Account,
including our usual and customary ministerial duties, including record keeping,
distributions, document compliance and such other duties and responsibilities
expressly set forth in the governing documents for each transaction. Payable
upon closing and annually in advance thereafter, without pro-ration for partial
years.

Extraordinary Services and Out-of Pocket Expenses

Any additional services beyond our standard services as specified above, and all
reasonable out-of-pocket expenses including attorney’s or accountant’s fees and
expenses will be considered extraordinary services for which related costs,
transaction charges, and additional fees will be billed at the Escrow Agent’s
then standard rate. Disbursements, receipts, investments or tax reporting
exceeding 25 items per year may be treated as extraordinary services thereby
incurring additional charges. The Escrow Agent may impose, charge, pass-through
and modify fees and/or charges for any account established and services provided
by the Escrow Agent, including but not limited to, transaction, maintenance,
balance-deficiency, and service fees, agency or trade execution fees, and other
charges, including those levied by any governmental authority.

Fee Disclosure & Assumptions: Please note that the fees quoted are based on a
review of the transaction documents provided and an internal due diligence
review. The Escrow Agent reserves the right to revise, modify, change and
supplement the fees quoted herein if the assumptions underlying the activity in
the account, level of balances, market volatility or conditions or other factors
change from those used to set our fees. Payment of the invoice is due upon
receipt. All payments under this Agreement shall be paid without set-off and
without deduction for any withholding, value-added or other similar taxes,
charges, fees or assessments.

Disclosures and Agreements

Patriot Act Disclosure. Section 326 of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (“USA PATRIOT Act”) requires Escrow Agent to implement reasonable
procedures to verify the identity of any person that opens a new account with
it. Accordingly, each Party acknowledges that Section 326 of the USA PATRIOT Act
and Escrow Agent’s identity verification procedures require Escrow Agent to
obtain information which may be used to confirm a Party’s identity including
without limitation name, address and organizational documents (“identifying
information”). Each Party agrees to provide Escrow Agent with and consent to
Escrow Agent obtaining from third parties any such identifying information
required as a condition of opening an account with or using any service provided
by the Escrow Agent.

 

Sch. 3-1



--------------------------------------------------------------------------------

OFAC Disclosure. Escrow Agent is required to act in accordance with the laws and
regulations of various jurisdictions relating to the prevention of money
laundering and the implementation of sanctions, including but not limited to
regulations issued by the U.S. Office of Foreign Assets Control. Escrow Agent is
not obligated to execute payment orders or effect any other transaction where
the beneficiary or other payee is a person or entity with whom the Escrow Agent
is prohibited from doing business by any law or regulation applicable to Escrow
Agent, or in any case where compliance would, in Escrow Agent’s opinion,
conflict with applicable law or banking practice or its own policies and
procedures. Where Escrow Agent does not execute a payment order or effect a
transaction for such reasons, Escrow Agent may take any action required by any
law or regulation applicable to Escrow Agent including, without limitation,
freezing or blocking funds. Transaction screening may result in delays in the
posting of transactions.

Disclosure of Information. The Parties authorize Escrow Agent to disclose
information with respect to this Agreement and the account(s) established
hereunder, the Parties, or any transaction hereunder if such disclosure is:
(i) necessary in Escrow Agent’s opinion, for the purpose of allowing Escrow
Agent to perform its duties and to exercise its powers and rights hereunder or
for compliance with legal, tax and regulatory requirements, including, without
limitation, FATCA; (ii) to a proposed assignee of the rights of Escrow Agent;
(iii) to a branch, affiliate, subsidiary, employee or agent of Escrow Agent or
to their auditors, regulators or legal advisers or to any competent court;
(iv) to the auditors of any of the Parties; or (v) required by applicable law,
regardless of whether the disclosure is made in the country in which each Party
resides, in which the Escrow Account is maintained, or in which the transaction
is conducted. The Parties agree that such disclosures by Escrow Agent and its
affiliates may be transmitted across national boundaries and through networks,
including those owned by third parties.

 

Sch. 3-2



--------------------------------------------------------------------------------

SCHEDULE 4

REGULATORY DISCLOSURES

REGULATORY FRAMEWORK

All Funds held in the Escrow Account are held by the Escrow Agent in an account
with itself as banker rather than as trustee, and therefore: (i) will not be
held in accordance with the client money rules of the FCA (the Financial Conduct
Authority, and any successor or replacement organization, following
amalgamation, merger or otherwise, recognised under the Financial Services and
Markets Act 2000 (“FSMA”) (including any statutory modification or re-enactment
thereof or any regulations or orders made thereunder) by which the Escrow Agent
is for the time being regulated or authorised); and (ii) will not be subject to
the protections conferred by the FCA’s client money rules, and accordingly will
not be segregated from the Escrow Agent’s money and may be used by the Escrow
Agent in the course of its business. In the event of the Escrow Agent’s failure,
the FCA’s Client Money Distribution Rules (“Client Money Distribution Rules”)
will not apply to these sums and so the Parties will not be entitled to share in
any distribution under the Client Money Distribution Rules and will therefore
only rank as general creditors of the Escrow Agent.

Any reference in this Agreement to the “FCA Rules” means the rules of the FCA as
set out in the FCA’s Handbook of Rules and Guidance as amended, varied or
substituted from time to time. Where the Escrow Agent is for the time being
subject to any FCA Rules in the provision of services pursuant to this Agreement
(including without limitation, in relation to the appointment of agents) the
rights and obligations of the Escrow Agent under the provisions of this
Agreement shall be read and construed as subject to and permitted by such FCA
Rules, and the provisions of this Agreement shall be limited accordingly.

The person to whom the Escrow Agent owes the Fund is the account holder of the
Escrow Account and consequently such person is the customer of the Escrow Agent
for the purposes of the FCA Rules (the “Customer”). For the purposes of the FCA
Rules, the Escrow Agent shall treat the Customer as a professional client and,
notwithstanding that the Customer may be acting as agent on behalf of another
person, the Customer alone shall be treated as the Escrow Agent’s customer. The
Customer represents and warrants to the Escrow Agent that at the time it becomes
bound by the terms of the Escrow Agreement (as may be amended from time to time)
that it is not a consumer. The Customer is required to notify the Escrow Agent
immediately if at any time it considers that it would no longer falls within the
definition of professional client for the purposes of the FCA Rules.

Nothing in this Agreement is intended to exclude or restrict any duty or
liability of the Escrow Agent to either of the Parties which the Escrow Agent is
not permitted to exclude or restrict by FSMA or FCA Rules.

COMPENSATION AND COMPLAINTS

Under FSMA, a compensation scheme was created called the Financial Services
Compensation Scheme (the “Scheme”) operated by Financial Services Compensation
Scheme Limited (the “FSCS”). The terms of the Scheme offer protection in
connection with deposits in the event of the persons to whom the Escrow Agent
provides services suffering a financial loss as a direct consequence of the
Escrow Agent being unable to meet any of its liabilities. Subject to the terms
of the Scheme, at the date of this Agreement the limit on the maximum
compensation sum payable by the Scheme in relation to deposits can be found at
www.fscs.org.uk.

 

Sch. 4-1



--------------------------------------------------------------------------------

A detailed description of the Scheme (including eligibility criteria,
information on how to make a claim and the procedures involved) is available
from the FSCS which can be contacted at 10th Floor, Beaufort House, 15 St
Botolph Street, London EC3A 7QU, United Kingdom (or from its website at
www.fscs.org.uk).

All formal complaints should be made in writing to the Escrow Administration
Team of JPMorgan Chase Bank, N.A., London Branch at the address set out in this
Agreement. Pursuant to FSMA, there is also a complaints scheme called the
Financial Ombudsman Service (“FOS”). The FOS operates independently of the FCA.
In the event that a client has any complaint, which remains unresolved, in
relation to the services that provided to it under this Agreement, such client
may have a right to refer its complaint to the FOS for independent
determination.

A detailed description of the FOS (including information as to how to make a
claim, eligibility criteria and the procedures involved) is available from the
FOS which can be contacted at South Quay Plaza, 183 Marsh Wall, London E14 9SR,
United Kingdom (or from its website at www.financial-ombudsman.org.uk).

 

Sch. 4-2